Exhibit 10.1

Execution Version

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of November 2, 2020, among ONCOR ELECTRIC DELIVERY COMPANY
LLC, a Delaware limited liability company (the “Borrower”), JPMORGAN CHASE BANK,
N.A. (“JPMorgan Chase”), as administrative agent for the Lenders (in such
capacity, the “Agent”), JPMorgan Chase, as swingline lender (in such capacity,
the “Swingline Lender”), the Fronting Banks that have issued letters of credit
issued under the Existing Credit Agreement (as defined below) and the other
financial institutions party hereto (together with the Agent in its capacity as
a lender and the Swingline Lender, collectively, the “Lenders” and each,
individually, a “Lender”, and together with the Fronting Banks, collectively,
the “Credit Parties” and each, individually, a “Credit Party”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Agent and the other Credit Parties are parties to
that certain Revolving Credit Agreement, dated as of November 17, 2017 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), pursuant to which the Lenders committed to
make certain loans, and the Fronting Banks committed to issue certain letters of
credit, to the Borrower upon the terms and conditions set forth therein; and

WHEREAS, the Borrower, the Agent and the other Credit Parties desire to modify
the Existing Credit Agreement in accordance with and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Agent and the
other Credit Parties do hereby agree as follows:

1.    Amendments to the Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 2 of this Amendment,

(a)    the Existing Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in Annex A
attached hereto (the Existing Credit Agreement, as amended pursuant to this
Amendment and as set forth in Annex A, the “Credit Agreement”; capitalized terms
used herein and not otherwise defined herein shall have the meanings given such
terms in the Credit Agreement); and

(b)    the Schedules to the Existing Credit Agreement are hereby amended by
replacing Schedule 2.01 thereto in its entirety with the form of Schedule 2.01
attached hereto.

(c)    The parties hereto acknowledge and agree that upon effectiveness of this
Amendment, the Commitments are redistributed in accordance with Schedule 2.01
hereof without need for further assignment documentation (and without the
payment of any related assignment fee), and the outstanding amount of the Loans
and participations in Letters of Credit or Swingline Loans (the “Outstanding
Loans and Participations”) shall be reallocated in accordance with such
Commitments. On the Effective Date (as defined below), the Borrower and the
Lenders shall make full cash settlement with one another with respect to the
Outstanding Loans and Participations and Commitments, either directly or through
the Agent, as the Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments, such that after giving effect to
such settlements the Commitments of each Lender as of the date hereof shall be
as set forth on Schedule 2.01 attached hereto.



--------------------------------------------------------------------------------

2.    Conditions Precedent to Effectiveness of this Amendment. The effectiveness
of this Amendment (the date on which all such conditions are satisfied by, the
“Effective Date”) are subject to the receipt by the Agent and the other Credit
Parties of the following:

(a)    one or more counterparts of this Amendment duly executed and delivered by
the Borrower, the Agent and the other Credit Parties;

(b)    (i) payment of the fees due and required under the Fee Letters and
(ii) reimbursement or payment of the out-of-pocket costs and expenses incurred
by the Agent and the other Credit Parties in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
counsel to the Agent);

(c)    duly executed amended and restated Notes to the extent requested by a
Lender;

(d)    (i) a copy of the certificate of formation, including all amendments
thereto, certified as of a recent date by the Secretary of State of the State of
Delaware, and a certificate as to the good standing of the Borrower as of a
recent date from such Secretary of State; (ii) a certificate of the Secretary or
an Assistant Secretary or analogous officer of the Borrower, dated the date of
this Amendment and certifying (A) that attached thereto is a true and complete
copy of the limited liability company agreement or other applicable
organizational document as in effect on such date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto are true and complete copies of resolutions duly adopted by the
Board of Directors (or any duly authorized committee thereof) authorizing the
execution and delivery by the Borrower of the Amendment, any other Credit
Documents to be executed and delivered on the date hereof and the performance by
the Borrower of all of its obligations under this Amendment and such other
Credit Documents, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate of formation
referred to in clause (i) above has not been amended since the date of the last
amendment thereto shown on the certified certificate of formation furnished
pursuant to such clause (i) and (D) as to the incumbency and specimen signature
of each officer executing this Amendment and any other document delivered in
connection herewith on behalf of the Borrower; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary or analogous officer executing the certificate pursuant to
(ii) above;

(e)    an opinion from legal counsel to the Borrower addressed to the Agent and
the other Credit Parties and dated as of the Effective Date, in form and
substance satisfactory to the Agent;

(f)    a duly executed certificate from an Authorized Officer certifying to the
Agent and the other Credit Parties that (i) since December 31, 2019, there has
been no Material Adverse Change, (ii) all representations and warranties of the
Borrower in each Credit Document are true and correct in all material respects
(without duplication of any materiality qualifications otherwise set forth in
such representations and warranties), on and as of the date hereof with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date and (iii) no
Default or Event of Default has occurred and is continuing; and

(g)    any other documents or instruments that the Agent may reasonably request,
certified by an officer of the Borrower if so requested.

 

-2-



--------------------------------------------------------------------------------

3.    Representations and Warranties.

The Borrower hereby represents and warrants to the Agent and the other Credit
Parties as of the Effective Date as follows:

(a)    Representations and Warranties. (i) Each of the representations and
warranties of the Borrower contained in the Credit Documents are true and
correct in all material respects (without duplication of materiality
qualifications otherwise set forth in such representations and warranties), on
and as of the date hereof with the same effect as though made on and as of the
date hereof, except to the extent such representations and warranties expressly
relate to an earlier date, (ii) both before and after giving effect to this
Amendment, the Borrower is Solvent and (iii) no Default or Event of Default has
occurred and is continuing.

(b)    Enforceability. The Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms except to the extent that enforcement
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
(whether considered in a proceeding in equity or law).

(c)    No Conflict, Etc. The execution, delivery and performance by the Borrower
of the Amendment (i) have been duly authorized by all requisite limited
liability company action and (ii) will not (A) violate (x) any provision of any
material Applicable Law or of the certificate of formation or other constitutive
documents (including the limited liability company agreement) of the Borrower or
any of its Subsidiaries to which the Borrower or any of its Subsidiaries, as the
case may be, is subject, or (y) any provision of any indenture, agreement or
other instrument to which the Borrower or any of its Subsidiaries is a party or
by which it or any of its property is or may be bound, (B) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument or
(C) result in the creation or imposition of any Lien upon any property or assets
of the Borrower or any of its Subsidiaries, other than in the case of clauses
(ii)(A)(y), (ii)(B) and (ii)(C), any such violation, breach, default or Lien
that could not reasonably be expected to have a Material Adverse Change.

4.    Provisions of General Application.

(a)    Effect of this Amendment. Except as expressly modified pursuant hereto,
no other changes or modifications to the Credit Agreement or other Credit
Documents are intended or implied (or shall be construed) to constitute the
consent of the Agent or the other Credit Parties to any other transaction or the
waiver of any Default or Event of Default. No other changes or modifications to
the Credit Documents are intended or implied and in all other respects the
Credit Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the Effective Date. To the extent of conflict between the
terms of this Amendment and the other Credit Documents, the terms of this
Amendment shall control. The Credit Agreement and this Amendment shall be read
and construed as one agreement. The Agent and the other Credit Parties reserve
the right, in their discretion, to exercise any or all of their rights and
remedies under the Credit Agreement and the other Credit Documents as a result
of any Default or Event of Default which may be continuing on the date hereof or
any Default or Event of Default which may occur after the date hereof, and
nothing in this Amendment, and no delay on the part of the Agent or any other
Credit Party in exercising any such right or remedy, shall be construed as a
waiver of any such right or remedy.

(b)    Strict Compliance. The Agent hereby notifies the Borrower that, effective
from and after the date of this Amendment, the Agent intends to enforce all of
the provisions of the Credit Documents and that the Agent expects that the
Borrower will strictly comply with the terms of the Credit Documents from and
after this date.

(c)    Costs and Expenses. In addition to, and not in limitation of, any other
provision contained in the Credit Documents with respect thereto, the Borrower
absolutely and unconditionally agrees to pay to the Agent, on demand by the
Agent, at any time and as often as the occasion therefore may require, whether
or not all or any of the transactions contemplated by this Amendment are

 

-3-



--------------------------------------------------------------------------------

consummated, all fees and disbursements of any counsel to the Agent and
allocated costs of internal counsel in connection with the preparation,
negotiation, execution, or delivery of this Amendment and any agreements
delivered in connection with the transactions contemplated hereby and expenses
which shall at any time be incurred or sustained by the Agent or any of its
respective directors, officers, employees or assigns as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements prepared, negotiated, executed or delivered
in connection with the transactions contemplated hereby.

(d)    Successors and Assigns. Section 8.04 of the Credit Agreement is hereby
incorporated by reference mutatis mutandis.

(e)    Survival. Section 8.02 of the Credit Agreement is hereby incorporated by
reference mutatis mutandis.

(f)    Expenses; Indemnity. Section 8.05 of the Credit Agreement is hereby
incorporated by reference mutatis mutandis.

(g)    Severability. Section 8.11 of the Credit Agreement is hereby incorporated
by reference mutatis mutandis.

(h)    Applicable Law; Jurisdiction; Venue; Waivers of Jury Trial. Section 8.07,
Section 8.15 and Section 8.19 of the Credit Agreement are hereby incorporated by
reference mutatis mutandis.

(i)    Entire Agreement; Counterparts. Section 8.10 and Section 8.12 of the
Credit Agreement is hereby incorporated by reference mutatis mutandis.

(j)    Acknowledgements. Section 8.18 of the Credit Agreement is hereby
incorporated by reference mutatis mutandis.

(k)    Credit Document. This Amendment is a Credit Document.

[Remainder of page intentionally blank; signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC, as Borrower By  

    /s/ Kevin R. Fease

  Name:   Kevin Fease   Title:   Vice President and Treasurer

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Agent, the Swingline Lender and a Lender By  

    /s/ Nancy R. Barwig

  Name:   Nancy R. Barwig   Title:   Executive Director

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By  

    /s/ Richard Rivera

  Name:   Richard Rivera   Title:   Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Lender By  

    /s/ Edward Sacks

  Name:   Edward Sacks   Title:   Authorized Signatory

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By  

    /s/ Sydney G. Dennis

  Name:   Sydney G. Dennis   Title:   Director

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada, as a Lender By  

    /s/ Frank Lambrinos

  Name:   Frank Lambrinos   Title:   Authorized Signatory

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

MUFG Union Bank, N.A., as a Lender By  

    /s/ Matthew Bly

  Name:   Matthew Bly   Title:   Director

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association, as a Lender By  

    /s/ Patrick Engel

  Name:   Patrick Engel   Title:   Managing Director

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC Bank, National Association, as a Lender By  

    /s/ Richard G. Tutich

  Name:   Richard G. Tutich   Title:   Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUMITMO MITSUI BANKING CORPORATION, as a Lender By  

    /s/ Katie Lee

  Name:   Katie Lee   Title:   Director

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender By  

    /s/ Michael Borowiecki

  Name:   Michael Borowiecki   Title:   Authorized Signatory

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By  

    /s/ John M. Eyerman

  Name:   John M. Eyerman   Title:   Senior Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By  

    /s/ Molly H. Ross

  Name:   Molly H. Ross   Title:   Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas, as a Lender By  

    /s/ David Nakhleh

  Name:   David Nakhleh   Title:   Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as a Lender By  

    /s/ John Smithson

  Name:   John Smithson   Title:   Vice President

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

[See attached.]

 

[Signature Page to First Amendment to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Execution VersionAnnex A to First Amendment

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC,

AS BORROWER

 

 

REVOLVING CREDIT AGREEMENT

Dated as of November 17, 2017

 

 

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT

AND SWINGLINE LENDER

THE FRONTING BANKS FROM TIME TO TIME PARTIES HERETO

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

 

 

JPMORGAN CHASE BANK, N.A.   BARCLAYS BANK, PLC

CITIGROUP GLOBAL MARKETS INC

CITIBANK, N.A.

MIZUHO BANK, LTD.

 

MUFG UNION BANK, N.A.

WELLS FARGO SECURITIES, LLC

RBC CAPITAL MARKETS

Joint Lead Arrangers and Joint Bookrunners   BARCLAYS BANK PLC   MUFG UNION
BANK, N.A. CITIBANK, N.A.   WELLS FARGO BANK, NATIONAL MIZUHO BANK, LTD.  
ASSOCIATION Syndication Agents   ROYAL BANK OF CANADA   Documentation Agents

 

 

 

As amended by that certain First Amendment to Revolving Credit Agreement, dated
as of November 2, 2020.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

     1  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Terms Generally

     2737  

SECTION 1.03           Interest Rates; LIBOR Notification

     37  

SECTION 1.04           Divisions

     38  

ARTICLE II

 

THE CREDITS

     2738  

SECTION 2.01.

 

Commitments

     2738  

SECTION 2.02.

 

Revolving Credit Loans

     2839  

SECTION 2.03.

 

Borrowing and Conversion Procedures

     2940  

SECTION 2.04.

 

Fees

     3041  

SECTION 2.05.

 

Repayment of Loans; Evidence of Indebtedness

     3142  

SECTION 2.06.

 

Interest on Loans

     3243  

SECTION 2.07.

 

Alternate Rate of Interest

     3244  

SECTION 2.08.

 

Termination and Reduction of Commitments

     3346  

SECTION 2.09.

 

Prepayment

     3447  

SECTION 2.10.

 

Increased Costs

     3447  

SECTION 2.11.

 

Change in Legality

     3649  

SECTION 2.12.

 

Pro Rata Treatment

     3750  

SECTION 2.13.

 

Sharing of Setoffs

     3750  

SECTION 2.14.

 

Payments

     3851  

SECTION 2.15.

 

Taxes

     3952  

SECTION 2.16.

 

Mitigation Obligations; Replacement of Lenders

     4356  

SECTION 2.17.

 

Letters of Credit

     4457  

SECTION 2.18.

 

Swingline Loans

     4862  

SECTION 2.19.

 

Increase in Commitments

     5063  

SECTION 2.20.

 

Extension of Commitment Termination Date

     5265  

SECTION 2.21.

 

Defaulting Lenders

     5367  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

     5770  

SECTION 3.01.

 

Organization; Powers

     5770  

SECTION 3.02.

 

Authorization

     5770  

SECTION 3.03.

 

Enforceability

     5770  

SECTION 3.04.

 

Governmental Approvals

     5771  

SECTION 3.05.

 

Financial Statements

     5871  

SECTION 3.06.

 

Litigation

     5871  

SECTION 3.07.

 

Federal Reserve Regulations

     5871  

SECTION 3.08.

 

Investment Company Act

     5872  

 

- i-



--------------------------------------------------------------------------------

         Page  

SECTION 3.09.

 

No Material Misstatements

     5872  

SECTION 3.10.

 

Taxes

     5972  

SECTION 3.11.

 

Employee Benefit Plans 59; Plan Assets; Prohibited Transactions

     72  

SECTION 3.12.

 

Significant Subsidiaries

     5973  

SECTION 3.13.

 

Environmental Matters

     6073  

SECTION 3.14.

 

Solvency

     6074  

SECTION 3.15.

 

Properties

     6074  

SECTION 3.16.    Anti-Corruption Laws and Sanctions    60 ANTI-CORRUPTION LAWS
AND SANCTIONS 74

 

ARTICLE IV-A

 

EFFECTIVENESS AND INITIAL EXTENSIONS OF CREDIT

     6174  

SECTION 4.01

 

Credit Documents

     6174  

SECTION 4.02.

 

[Reserved]

     6174  

SECTION 4.03.

 

Borrower Legal Opinions

     6174  

SECTION 4.04.

 

[Reserved]

     6174  

SECTION 4.05.

 

Prepayment of Loans Under and Termination of Prior Credit Agreement

     6175  

SECTION 4.06.

 

Representations and Warranties; No Default

     6175  

SECTION 4.07.

 

Closing Certificates

     6175  

SECTION 4.08.

 

Fees

     6275  

SECTION 4.09.

 

[Reserved]

     6275  

SECTION 4.10.

 

PATRIOT Act

     6276  

SECTION 4.11.

 

[Reserved]

     6276  

SECTION 4.12.

 

Other Information

     6276  

ARTICLE IV-B CONDITIONS FOR CERTAIN EXTENSIONS OF CREDIT

     6276  

ARTICLE V

 

COVENANTS

     6377  

SECTION 5.01.

 

Existence

     6377  

SECTION 5.02.

 

Compliance With Laws; Business and Properties

     6477  

SECTION 5.03.

 

Financial Statements, Reports, Etc.

     6477  

SECTION 5.04.

 

Insurance

     6579  

SECTION 5.05.

 

Taxes, Etc.

     6679  

SECTION 5.06.

 

Maintaining Records; Access to Properties and Inspections

     6679  

SECTION 5.07.

 

ERISA

     6680  

SECTION 5.08.

 

Use of Proceeds

     6680  

SECTION 5.09.

          Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries      6780  

SECTION 5.10.

 

Limitations on Liens

     6781  

SECTION 5.11.

 

Debt to Total Capitalization Ratio

     6983  

 

- ii-



--------------------------------------------------------------------------------

         Page  

ARTICLE VI

 

EVENTS OF DEFAULT

     6983  

ARTICLE VII

 

THE AGENT

     7488  

ARTICLE VIII

 

MISCELLANEOUS

     7791  

SECTION 8.01.

 

Notices

     7791  

SECTION 8.02.

 

Survival of Agreement

     7892  

SECTION 8.03.

 

Binding Effect

     7892  

SECTION 8.04.

 

Successors and Assigns

     7893  

SECTION 8.05.

 

Expenses; Indemnity

     8498  

SECTION 8.06.

 

Right of Setoff

     87101  

SECTION 8.07.

 

Applicable Law

     87102  

SECTION 8.08.

 

Waivers; Amendment and Releases

     87102  

SECTION 8.09.

 

Resignation of Swingline Lender

     88103  

SECTION 8.10.

 

Entire Agreement

     89104  

SECTION 8.11.

 

Severability

     89104  

SECTION 8.12.

 

Counterparts

     89104  

SECTION 8.13.

 

Headings

     89105  

SECTION 8.14.

 

Interest Rate Limitation

     90105  

SECTION 8.15.

 

Jurisdiction; Venue

     90106  

SECTION 8.16.

 

Confidentiality

     91107  

SECTION 8.17.

 

Electronic Communications

     91107  

SECTION 8.18.

 

Acknowledgements

     93109  

SECTION 8.19.

 

WAIVERS OF JURY TRIAL

     94110  

SECTION 8.20.

 

USA PATRIOT Act

     94110  

SECTION 8.21.

 

Separateness of the Borrower from EFHSempra and its Subsidiaries

     94110  

SECTION 8.22.

 

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions

     95111  

SECTION 8.23.

 

Mortgage

     95111  

SECTION 8.24           Certain ERISA Matters

     111  

SECTION 8.25           Acknowledgement Regarding Any Supported QFCs

     113  

 

- iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

Form of Borrowing Request

Exhibit B-2

 

Form of Conversion Notice

Exhibit C

 

Form of Request for Issuance

Exhibit D

 

Form of Prepayment Notice

Exhibit E-1

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are

 

Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F

 

Form of Note

Schedule 2.01

 

Commitments

Schedule 2.17(ii)

 

Existing Letters of Credit

Schedule 5.10

 

Existing Liens

Schedule 5.12

 

Terms of Subordination

 

- iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of November 17, 2017,
among Oncor Electric Delivery Company LLC, a Delaware limited liability company
(the “Borrower”), the lenders listed in Schedule 2.01 (together with their
successors and assigns, the “Lenders”), JPMorgan Chase Bank, N.A. (“JPMorgan
Chase”), as administrative agent for the Lenders (in such capacity, the
“Agent”), JPMorgan Chase, as swingline lender (in such capacity, the “Swingline
Lender”), and the Fronting Banks from time to time parties hereto for letters of
credit issued hereunder.

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders and the Fronting Banks
provide the revolving credit, letter of credit and swingline facilities
hereinafter described in the amounts and on the terms and conditions set forth
herein; and

WHEREAS, the Lenders and the Fronting Banks have agreed to provide such
facilities on the terms and conditions set forth herein, and JPMorgan Chase has
agreed to act as Agent on behalf of the Lenders and the Fronting Banks on such
terms and conditions.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

SECTION 1.01.     Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II or any Eurodollar Loan Converted to a Loan bearing interest at a rate
determined by reference to the Alternate Base Rate, and in any event shall
include all Swingline Loans.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
divided by (b) one minus the Eurodollar Reserve Percentage.

“Additional Commitment Lender” shall have the meaning given such term in Section
2.20(d).

“Additional Lender” shall have the meaning given such term in Section 2.19(a).



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” shall mean the Fee Letter, dated as of October
17, 2017, among JPMorgan Chase Bank, N.A. and the Borrower (the “Administrative
Agent Fee Letter”).

“Administrative Fees” shall have the meaning given such term in Section 2.04(e).

“ Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.

“Agent” shall have the meaning given such term in the preamble hereto.

“Agent Party” and “Agent Parties” shall have the meaning given such terms in
Section 8.17(e).

“Agreement” shall have the meaning given such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.07 (for the avoidance of
doubt, only until the Benchmark Replacement has been determined pursuant to
Section 2.07(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“ Ancillary Document” shall have the meaning given such term in Section 8.12(b).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Anti-Money Laundering Laws” shall mean applicable laws or regulations in any
jurisdiction in which the Borrower is located or doing business that relate to
money laundering,

 

- 2-



--------------------------------------------------------------------------------

any predicate crime to money laundering or any financial record keeping and
reporting requirements related thereto, including without limitation Title III
of the USA PATRIOT ACT and the Money Laundering Control Act of 1986, as amended.

“Applicable Law” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order (including, without limitation, any
commitments, undertakings and stipulations set forth therein), decree, judgment,
consent decree, writ, injunction, settlement agreement or governmental
requirement enacted, promulgated or imposed or entered into or agreed by any
Governmental Authority (including the PUCT, ERCOT and FERC), in each case
applicable to or binding on such Person or any of its property or assets or to
which such Person or any of its property or assets is subject.

“Applicable Margin” shall mean, at any time and for any Type of Loan, the
percentage per annum set forth below corresponding to such Type of Loan in the
column under the Applicable Rating Level at such time. At any time an Event of
Default has occurred and is continuing, the Applicable Margins set forth below
shall be increased for each Applicable Rating Level by 2.00% with respect to
overdue principal.

 

Applicable

Rating

Level

   1     2     3     4     5  

Percentage Per Annum Eurodollar Loan

     0.875 %%      1.000 %      1.125 %      1.250 %      1.375 %      1.500 % 
    1.750 % 

ABR Loan

     0 %      0.000 %      0.125 %      0.250 %      0.375 %      0.500 %     
0.750 % 

“Applicable Rating Level” shall mean, at any time, the level set forth below in
the row next to the then applicable Debt Ratings; provided, that for so long as
the applicable Debt Ratings are determined pursuant to clause (a) in the
definition of Debt Ratings, the Applicable Rating Level pursuant to the
Applicable Margin grid and as provided for herein shall be the level that is one
level higher (if any) (i.e., with a higher numeric level and greater pricing)
than the level otherwise applicable based on the Borrower’s senior secured
non-credit enhanced long term debt rating. If (i) there is a difference of one
level in the Debt Ratings, then the higher Debt Rating shall be used for
purposes of determining the Applicable Rating Level, and (ii) there is a
difference of more than one level in the Debt Ratings, then the Debt Rating one
level below the higher Debt Rating will be used for purposes of determining the
Applicable Rating Level. Any change in the Applicable Rating Level shall be
effective on the date on which the applicable rating agency announces any change
in the applicable Debt Rating.

 

- 3-



--------------------------------------------------------------------------------

S&P Debt Rating

Moody’s Debt Rating

   Applicable
Rating Level

A+ or better

A1 or better

   1

A or better

A2 or better

   2

A-

A3

   3

BBB+

Baa1

   4

Equal to or below BBB*

Equal to or below Baa2*

   5

 

*

or unrated

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 8.04), and accepted by the Agent, in
substantially the form of Exhibit A.

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, the
Assistant Treasurer, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of the Borrower designated as such in
writing to the Agent by the Borrower and, with respect to any document delivered
on the Closing Date, the Secretary or the Assistant Secretary of the Borrower.
Any document delivered hereunder that is signed by an Authorized Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Auto-Extension Letter of Credit” shall have the meaning given such term in
Section 2.17(j).

“Available Commitment” shall mean, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Outstanding Credits.

“Available Commitments” shall refer to the aggregate of the Lenders’ Available
Commitments.

 

- 4-



--------------------------------------------------------------------------------

“ Available Tenor” means, as of any date of determination and with respect to
the then-current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest
Period pursuant to this Agreement as of such date and not including, for the
avoidance of doubt, any tenor for such Benchmark that is then-removed from the
definition of “Interest Period” pursuant to clause (f) of Section 2.07.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” shall have the meaning given such term in Section 2.13(a).

“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United StatesBenchmark” means, initially, the LIBO Rate; provided that if a
Benchmark Transition Event, a Term SOFR Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to the LIBO Rate or the then-current

 

- 5-



--------------------------------------------------------------------------------

Benchmark, then “Benchmark” means the applicable Benchmark Replacement to the
extent that such Benchmark Replacement has replaced such prior benchmark rate
pursuant to clause (b) or clause (c) of Section 2.07.

“ Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Agent for the
applicable Benchmark Replacement Date:

(1)     the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2)     the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;

(3)     the sum of: (a) the alternate benchmark rate that has been selected by
the Agent and the Borrower as the replacement for the then-current Benchmark for
the applicable Corresponding Tenor giving due consideration to (i) any selection
or recommendation of a replacement benchmark rate or the mechanism for
determining such a rate by the Relevant Governmental Body and (ii) any evolving
or then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for dollar-denominated syndicated
credit facilities at such time and (b) the related Benchmark Replacement
Adjustment;

provided that, in the case of clause (1) above, such Unadjusted Benchmark
Replacement is displayed on a screen or other information service that publishes
such rate from time to time as selected by the Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Credit Document, upon the occurrence of a Term
SOFR Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Credit
Documents.

“ Benchmark Replacement Adjustment” means, with respect to any replacement of
the then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1)     for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Agent:

(a)     the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

 

- 6-



--------------------------------------------------------------------------------

(b)     the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

(2)     for purposes of clause (3) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Agent and the Borrower for the applicable Corresponding Tenor
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body on the applicable Benchmark
Replacement Date or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for dollar-denominated syndicated credit
facilities;

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Agent in its reasonable
discretion.

“ Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Agent decides in its reasonable discretion may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no    market practice for    the administration
of such Benchmark Replacement exists, in such other manner of administration as
the Agent decides is reasonably necessary in connection with the administration
of this Agreement and the other Credit Documents).

“ Benchmark Replacement Date” means the earliest to occur of the following
events with respect to the then-current Benchmark:

(1)     in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and

 

- 7-



--------------------------------------------------------------------------------

(b) the date on which the administrator of such Benchmark (or the published
component used in the calculation thereof) permanently or indefinitely ceases to
provide all Available Tenors of such Benchmark (or such component thereof);

(2)     in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein;

(3)     in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.07(c); or

(4)     in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Agent has not received, by 5:00 p.m. (New York City time) on the
fifth (5th) Business Day after the date notice of such Early Opt-in Election is
provided to the Lenders, written notice of objection to such Early Opt-in
Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

“ Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(1)     a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2)     a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or

 

- 8-



--------------------------------------------------------------------------------

(3)     a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“ Benchmark Unavailability Period” means the period (if any) (x) beginning at
the time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder and under any
Credit Document in accordance with Section 2.07 and (y) ending at the time that
a Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Credit Document in accordance with Section 2.07.

“ Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“ Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“ Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Blocking Regulation” shall have the meaning given such term in Section 3.16.

“Borrower” shall have the meaning given such term in the preamble hereto.

“Borrower Information” shall have the meaning given to such term in
Section 3.05(b).

“Borrowing” shall mean (i) the incurrence of a Swingline Loan from the Swingline
Lender on a given date and (ii) a group of Loans of a single Type made or
Converted by the Lenders on a single date and as to which a single Interest
Period is in effect.

“Borrowing Request” shall mean a request made pursuant to Section 2.03(a)
substantially in the form of Exhibit B-1.

 

- 9-



--------------------------------------------------------------------------------

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the City of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capitalization” shall mean the total of all the following items appearing on,
or included in, the Borrower’s unconsolidated balance sheet: (i) liabilities for
Indebtedness maturing more than 12 months from the date of determination, and
(ii) common stockEquity Interests, common stockEquity Interest expense,
accumulated other comprehensive income or loss, preferred stock, preference
stock, premium on common stockEquity Interests and retained earnings (however
the foregoing may be designated), less, to the extent not otherwise deducted,
the cost of shares or units of the Borrower’s capital stockEquity Interests held
in the Borrower’s treasury, if any. Capitalization shall be determined in
accordance with GAAP and practices applicable to the type of business in which
the Borrower is engaged, and may be determined as of the date not more than 60
days prior to the happening of the event for which the determination is being
made.

“Cash Collateral Account” shall have the meaning given such term in Article VI.

“Change in Control” shall mean and be deemed to have occurred if any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
other than theone or more Permitted Holders, shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Shares of the Borrower that exceeds 35% thereof, unless
theone or more Permitted Holders have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the non-Disinterested Directors (as defined in the limited
liability company agreement of the Borrower) of the board of directors of EFH;
provided that the foregoing exception related to the Permitted Holders shall no
longer apply following the occurrence of a Permitted Transactionthe Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: of (ia) the adoption of or taking effect of any law, rule,
regulation or treaty, (iib ) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (iiic) the making or issuance ofcompliance by
any Lender or Fronting Bank (or, for purposes of Section 2.10(b), by any lending
office of such Lender or by such Lender’s or Fronting Bank’s holding company, if
any) with any request, rule, guideline or directive (whether or not having the
force of law) byof any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall, in each case, be deemed to be a “Change in Law,”,
regardless of the date enacted, adopted or, issued or implemented.

 

- 10-



--------------------------------------------------------------------------------

“Charges” shall have the meaning given such term in Section 8.14(a).

“Closing Date” shall mean November 17, 2017.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A.,
as successor to The Bank of New York Mellon (formerly the Bank of New York), as
collateral agent under the Mortgage, or any other successor collateral agent.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender in an amount set forth in Schedule 2.01 hereto to make Revolving Credit
Loans and in the case of the Swingline Lender, Swingline Loans, and to purchase
participations in Letters of Credit and Swingline Loans as such Commitment may
be permanently terminated or reduced from time to time pursuant to Section 2.08,
increased pursuant to Section 2.19, extended pursuant to Section 2.20 or
modified from time to time pursuant to Section 8.04. The Commitment of each
Lender shall automatically and permanently terminate on the Commitment
Termination Date of such Lender if not terminated earlier pursuant to the terms
hereof.

“Commitment Fee” shall have the meaning given such term in Section 2.04(a).

“Commitment Fee Percentage” shall mean, at any time, the percentage per annum
set forth below in the column under the Applicable Rating Level at such time.

 

Applicable Rating Level    1     2     3     4     5  

Percentage Per Annum Commitment Fee

     0.075 %      0.100 %      0.125 %      0.175 %      0.225 % 

“Commitment Termination Date” shall mean November 17, 20222023 or such later
date that may be established for any Lender pursuant to Section 2.20.

“Communications” shall have the meaning given such term in Section 8.17(a).

“Competitor” shall mean any competitor of the Borrower that directly or
indirectly is engaged in the same or a similar line of business as the Borrower,
including, without limitation, any company that provides electricity
transmission and distribution services, or that is a public utility, power
generation company, or retail electric provider.

“Confidential Information” shall have the meaning given such term in
Section 8.16.

 

- 11-



--------------------------------------------------------------------------------

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Senior Debt” shall mean the Senior Debt (other than the Qualified
Transition Bonds) of the Borrower and its Consolidated Subsidiaries determined
on a consolidated basis.

“Consolidated Shareholders’ Equity” shall mean the sum (without duplication) of
(i) total common stockEquity Interests or common members’ interest plus
(ii) preferred and preference stock or preferred members’ interest not subject
to mandatory redemption, each (in the case of clauses (i) and (ii)) determined
with respect to the Borrower and its Consolidated Subsidiaries on a consolidated
basis, plus (iii) Equity-Credit Preferred Securities in an aggregate liquidation
preference amount not in excess of $1,000,000,000; provided, however, that in
computing Consolidated Shareholders’ Equity at any time, the following shall be
added to the extent that the following decreased total common members’ interest:
any cash and non-cash charges, in an amount of up to $250,000,000 (calculated on
an aggregate basis throughout the term of this Agreement), as a result of
(x) rulings by state regulatory bodies having jurisdiction over the Borrower or
its Consolidated Subsidiaries and (y) the early retirement, repurchase or
termination of debt or other securities or financing arrangements, including
premiums, relating to liability management activities.

“Consolidated Subsidiary” of any Person shall mean at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements as of such date;
provided, however, that Qualified Transition Bond Issuers and Subsidiaries of
Qualified Transition Bond Issuers shall not be deemed to be Consolidated
Subsidiaries of the Borrower.

“Consolidated Total Capitalization” shall mean the sum of (i) Consolidated
Shareholders’ Equity, (ii) Consolidated Senior Debt and (iii) Subordinated
Obligations excluded from the calculation of Senior Debt.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Conversion Notice” shall mean a request made pursuant to Section 2.03(b)
substantially in the form of Exhibit B-2.

“Convert”, “Conversion” and “Converted” each shall refer to a conversion of
Revolving Credit Loans of one Type into Revolving Credit Loans of the other Type
(or a combination of Types) or Revolving Credit Loans of the same Type having
the same or a new Interest Period or the selection of a new, or the renewal of
the same, Interest Period for Eurodollar Loans, pursuant to Section 2.03, 2.07
or 2.11(a)(ii).

 

- 12-



--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covered Party” shall have the meaning given such term in Section 8.25(a).

“Credit Documents” shall mean this Agreement, the Fee Letters and any promissory
notes issued by the Borrower hereunder.

“Credit Parties” shall mean the Agent, the Swingline Lender, the Fronting Banks
and the Lenders.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Agent in accordance
with the conventions for this rate selected or recommended by the Relevant
Governmental Body for determining “Daily Simple SOFR” for business loans;
provided, that if the Agent decides that any such convention is not
administratively feasible for the Agent, then the Agent may establish another
convention in its reasonable discretion.

“Debt Ratings” shall mean (a) from the Closing Date until the Borrower has a
senior unsecured non-credit enhanced long term debt rating, the ratings (whether
explicit or implied) assigned by S&P and Moody’s to the senior secured
non-credit enhanced long term debt of the Borrower and (b) thereafter, the
ratings (whether explicit or implied) assigned by S&P and Moody’s to the senior
unsecured non-credit enhanced long term debt of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Debtor Relief Plan” means a plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws.

“Default” shall mean any event or condition, which upon notice, lapse of time or
both would constitute an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Lender that (i) has failed, within three
Business Days of the date required to be funded or paid, to (A) fund any portion
of its Loans, (B) fund any portion of its participations in Letters of Credit or
Swingline Loans or (C) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (A) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and

 

- 13-



--------------------------------------------------------------------------------

including the particular default, if any) has not been satisfied, (ii) has
notified any Borrower or the Agent, any Fronting Bank or the Swingline Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (iii) has failed,
within three Business Days after written request by the Agent, any Fronting Bank
or the Swingline Lender, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet its obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (iii) upon the Agent’s, such
Fronting Bank’s or such Swingline Lender’s (as applicable) receipt of such
certification in form and substance reasonably satisfactory to it and the Agent,
or (iv) has, or has a Lender Parent that has, (a) become the subject of a
Bankruptcy Event or (b) become the subject of a Bail-In Action.

“Disqualified Institution” shall mean, on any date, any Person (and any of such
Persons’ Subsidiaries or Affiliates clearly identifiable solely on the basis of
the similarity of its name) that is a Competitor of the Borrower, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Agent and the Lenders (including by posting such notice to the
Platform) not less than 3 Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Agent from time to time at the following email address:
JPMDQ_Contact@jpmorgan.comJPMDQ_Contact@jpmorgan.com . If the DQ List and any
updates are not sent to such email address, then such DQ List or update shall
not be deemed received and not effective.

“dollars” or “$” shall mean lawful money of the United States of America.

“DQ List” shall have the meaning given such term in Section 8.04(g) (iv).

“Drawing” shall mean a drawing by a beneficiary under any Letter of Credit.

“ Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:

 

  (1)

a notification in writing by the Agent to (or the request by the Borrower to the
Agent to notify) each of the other parties hereto that at least five currently
outstanding dollar-denominated syndicated credit facilities at such time contain
(as a result of amendment or as originally executed) a SOFR-based rate
(including SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark
rate (provided, that such syndicated credit facilities shall be identified in
such notice and shall be publicly available for review), and

 

- 14-



--------------------------------------------------------------------------------

  (2)

the joint election by the Agent and the Borrower to trigger a fallback from the
LIBO Rate and the provision by the Agent of written notice of such election to
the Lenders.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EFH” shall mean Energy Future Holdings Corp., a Texas corporation, and its
successorsElectronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 8.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.04(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 8.04(g).

“Equity-Credit Preferred Securities” shall mean securities, however denominated,
(i) issued by the Borrower or a Consolidated Subsidiary of the Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the latest Commitment Termination Date of the Lenders.

“Equity Interests” of any Person shall mean the shares of common stock and other
voting capital stock or other voting ownership interests having ordinary voting
power to vote in the election of the board of directors or other governing body
performing similar functions (except directors’ qualifying shares) of such
Person.

 

- 15-



--------------------------------------------------------------------------------

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the rules and regulations promulgated
thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of (i) organizations described in, together with the
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code and (ii)or Section 4001(14) of ERISA or, solely for purposes of the Lien
createdSection 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 412(n)414 of the Code, organizations described.

“ ERISA Event” shall mean (a) any “reportable event”, as defined in Section 
414(m)4043 of ERISA or (o) of the Code of which the Borrower or any Subsidiary
is a member.

“ERISA Event” shall meanregulations issued thereunder with respect to a Plan
(other than an event for which the 30 day notice period is waived); (b) the
failure to satisfy the “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (ic) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Reportable EventPlan; (iid) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (iiie) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to thean intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (ivf) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA; and (v) the occurrence of a nonexempt
“prohibited transaction” as defined in Section 4975(c) of the Code or
Section 406 of ERISA with respect to which the Borrower or any of its
Subsidiaries is liable.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

- 16-



--------------------------------------------------------------------------------

“Eurodollar Loan” shall mean any Revolving Credit Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the Federal Reserve Board
for determining the maximum reserve requirement (including any emergency,
special, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D). The Adjusted LIBO Rate for each outstanding Eurodollar Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” shall have the meaning given such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Credit Party or required to be withheld or deducted from a payment
to a Credit Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of such Credit Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender (which for purposes of this clause (ii) shall include any Fronting Bank
and the Swingline Lender), U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (A) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment requested by the Borrower under Section 2.16) or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.15, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Credit Party’s failure to comply with
Section 2.15(g) and (iv) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Commitment Termination Date” shall have the meaning given such term in
Section 2.20(a).

“Existing Letters of Credit” shall mean those letters of credit existing on the
Closing Date and set forth on Schedule 2.17(ii).

“Existing Notes” shall mean:

●    6.800% Senior Secured Notes due 2018;

 

- 17-



--------------------------------------------------------------------------------

●    2.150% Senior Secured Notes due 2019;

●    5.750% Senior Secured Notes due 2020;

●    4.100% Senior Secured Notes due 2022;

●    7.000% Debentures due 2022;

●    2.950% Senior Secured Notes due 2025;

●    7.000% Senior Secured Notes due 2032;

●    7.250% Senior Secured Notes due 2033;

●    7.500% Senior Secured Notes due 2038;

●    5.250% Senior Secured Notes due 2040;

●    4.550% Senior Secured Notes due 2041;

●    5.300% Senior Secured Notes due 2042;

●    3.750% Senior Secured Notes due 2045;

●    3.800% Senior Secured Notes due 2047; and

all senior secured notes and debentures outstanding on the date hereof and
disclosed in the Borrower’s applicable periodic and/or current reports filed
with the SEC and any refinancings, additional issuances, or replacements
thereof.

“Extending Lender” shall have the meaning given such term in Section 2.20(b).

“Extension Date” shall have the meaning given such term in Section 2.20(a).

“Extension of Credit” shall mean (i) the making of a Revolving Credit Loan,
(ii) the issuance of a Letter of Credit or the amendment of any Letter of Credit
having the effect of extending the stated termination date thereof or increasing
the maximum amount available to be drawn thereunder or (iii) the making of a
Swingline Loan.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any
intergovernmental agreement entered into with respect thereto and any rules,
guidance or legislation implementing any such intergovernmental agreement, any
agreement entered into pursuant to Section 1471(b)(1) of the Code and any
current or future regulations or official interpretations of the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s Federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall be set forth on
its public websitethe NYFRB’s Website from time to time, and published on the
next succeeding Business Day by the NYFRB as the federal funds effective rate,
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to zero for the purposes of this Agreement.

 

- 18-



--------------------------------------------------------------------------------

“ Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Fee Letters” shall mean, collectively, (i) the Administrative Agent Fee Letter,
(ii) the Fee Letter, dated as of October 17, 2017, among JPMorgan Chase Bank,
N.A., Citigroup Global Markets Inc., Mizuho Bank, Ltd. and the Borrower and,
(iii) the Fee Letter, dated as of October 17, 2017, among Barclays Bank PLC,
MUFG Union Bank, N.A., Wells Fargo Bank, National Association, Wells Fargo
Securities, LLC, The Royal Bank of Canada, RBC Capital Markets1 and the
Borrower, and (iv) the First Amendment Agent Fee Letter, dated as of October 13,
2020 between the Agent and the Borrower, each as amended, modified or
supplemented from time to time.

“Fees” shall mean the Commitment Fee, the Administrative Fees, the Fronting
Fees, the LC Fee and any other fees provided for in the Fee Letters.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor.
“Financial Officer” of any corporation or limited liability company shall mean
the chief financial officer, principal accounting officer, treasurer, associate
or assistant treasurer, or any responsible officer designated by one of the
foregoing Persons, of such corporation or limited liability company.

“First Amendment” shall mean that certain First Amendment to Revolving Credit
Agreement, dated as of the First Amendment Date, by and among the Borrower, the
Agent and the other Credit Parties party thereto.

“ First Amendment Date” shall mean November 2, 2020.

“ Floor” shall mean the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Fronting Bank Termination Date” shall mean, with respect to any Fronting Bank,
the date that is three Business Days before the Commitment Termination Date in
effect for the Lender (or its Affiliate) that is also such Fronting Bank or such
earlier date designated by such Fronting Bank pursuant to Section 2.20(h) in
connection with any extension of the Commitment Termination Date.

 

 

1 

RBC Capital Markets is a brand name for the capital market businesses of Royal
Bank of Canada and its Affiliates.

 

- 19-



--------------------------------------------------------------------------------

“Fronting Banks” shall mean (a) any Lender or Affiliate of any Lender, in each
case, having a long-term credit rating acceptable to the Borrower (and, in the
case of any such Affiliate, being otherwise reasonably acceptable to the
Borrower) that delivers an instrument in form and substance satisfactory to the
Borrower and the Agent whereby such other Lender or Affiliate agrees to act as a
“Fronting Bank” hereunder and states the amount of its LC Fronting Bank
Commitment and (b) with respect to the Existing Letters of Credit, Citibank,
N.A., in its capacity as Fronting Bank and issuer thereunder.

“Fronting Fee” shall have the meaning given such term in Section 2.04(c).

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.means the
government of the United States of America, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

“ Hedging Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement and (ii) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement.

“Holdings” shall mean Oncor Electric Delivery Holdings Company LLC.

“ IBA” shall have the meaning given such term in Section 1.03.

 

- 20-



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Effective Date” shall have the meaning given such term in
Section 2.19(a).

“Increase Joinder” shall have the meaning given such term in Section 2.19(c).

“Incremental Commitment Increase” shall have the meaning given such term in
Section 2.19(a).

“Indebtedness” of any Person shall mean (without duplication) all indebtedness
of such Person (i) for borrowed money or evidenced by bonds, indentures, notes
or other similar instruments, (ii) to pay the deferred purchase price of
property or services (excluding trade payables in the ordinary course of
business that are not more than 60 days overdue) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (iii) as
lessee for the principal component of all leases that are recorded as capital
leases, (iv) under reimbursement agreements or similar agreements with respect
to the issuance of letters of credit (other than obligations in respect of
letters of credit opened to provide for the payment of goods or services
purchased in the ordinary course of business), (v) in respect of Indebtedness of
others secured by a Lien on any asset of such Person (with the Indebtedness of
such Person described in this clause (v) deemed to be equal to the lesser of
(a) the aggregate unpaid amount of such Indebtedness and (b) the fair market
value of the property encumbered thereby as determined by such Person in good
faith), (vi) all net payment obligations of such Person in respect of interest
rate swap agreements, currency swap agreements and other similar agreements
designed to hedge against fluctuations in interest rates or foreign exchange
rates and (vii) under direct or indirect guaranties in respect of, and to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, liabilities, obligations or indebtedness of others of the kinds
referred to in clauses (i) through (vi) above (provided that this clause
(vii) shall not include endorsements of instruments for deposit or collection in
the ordinary course of business or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness)); provided, however, that for all
purposes, the following shall be excluded from the definition of “Indebtedness”:
(A) Qualified Transition Bonds (including interest rate swaps entered into by
any Qualified Transition Bond Issuer of the Borrower in connection with
Qualified Transition Bonds issued by such Qualified Transition Bond Issuer), (B)
amounts payable from the Borrower to an Affiliatecurrent or former Affiliates in
connection with nuclear decommissioning costs, retail clawback or other
regulatory transition issues and (C) any Indebtedness defeased by such Person or
by any Subsidiary of such Person.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Indemnitee” shall have the meaning given such term in Section 8.05(c).

 

- 21-



--------------------------------------------------------------------------------

“Indentures” shall mean the indentures and note purchase agreements for the
Existing Notes and, any supplements, amendments or replacements of such
indentures and note purchase agreements and all other indentures and other
agreements governing notes, loans and/or other obligations pursuant to the
Mortgage.

“Interest Payment Date” shall mean, (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” shall mean (i) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and (x) ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed to by all Lenders
hereunder, 12) months thereafter or (y) ending on the date that is 1 calendar
week from such day (or, if agreed to by all Lenders hereunder, any other period
shorter than 1 month), and (ii) as to any ABR Borrowing, the period commencing
on the date of such Borrowing and ending on the earliest of (A) the next
succeeding March 31, June 30, September 30 or December 31, (B) the Commitment
Termination Date of any Lender, and (C) the date such Borrowing is repaid or
prepaid in accordance with Section 2.05, Section 2.08(b) or Section 2.09;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of Eurodollar Loans only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“ ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

 

- 22-



--------------------------------------------------------------------------------

“Joint Lead Arranger” shall mean JPMorgan Chase Bank, N.A., Citigroup Global
Markets IncCitibank, N.A., Mizuho Bank, LTD., Barclays Bank PLC, MUFG Union
Bank, N.A., Wells Fargo Securities, LLC, and RBC Capital Markets.

“JPMorgan Chase” shall have the meaning given such term in the preamble hereto.

“LC Fee” shall have the meaning given such term in Section 2.04(b).

“LC Fronting Bank Commitment” shall mean, with respect to any Fronting Bank, the
aggregate stated amount of all Letters of Credit that such Fronting Bank agrees
to issue, as modified from time to time pursuant to agreement among such
Fronting Bank, the Borrower and the Agent. With respect to (i) any Fronting Bank
that is the issuer of an Existing Letter of Credit as of the date hereof, such
Fronting Bank’s LC Fronting Bank Commitment shall equal the Stated Amount of the
Existing Letters of Credit (as modified from time to time in a written agreement
between such Fronting Bank and the Borrower; provided that written notice of
such agreement and the amount of such Fronting Bank’s LC Fronting Commitment
shall have been delivered to the Agent) and (ii) any Person that becomes a
Fronting Bank after the date hereof, such Person’s LC Fronting Bank Commitment
shall equal the amount agreed upon between the Borrower and such Person at the
time such Person becomes a Fronting Bank; provided that written notice of such
agreement and the amount of such Fronting Bank’s LC Fronting Commitment shall
have been delivered to the Agent. For the avoidance of doubt, the LC Fronting
Bank Commitment of any Fronting Bank that is the issuer of an Existing Letter of
Credit shall be automatically reduced by amounts corresponding to reductions in
the Stated Amount of such Existing Letter of Credit (including reductions from
the expiration or termination of any Existing Letter of Credit).

“LC Outstandings” shall mean, on any date of determination, the sum of (i) the
Stated Amounts of all Letters of Credit that are outstanding on such date and
(ii) the aggregate principal amount of all unpaid reimbursement obligations of
the Borrower on such date with respect to payments made by the Fronting Banks
under Letters of Credit (excluding reimbursement obligations that have been
repaid with the proceeds of any Loan). A Lender’s “LC Outstandings” shall mean
such Lender’s Percentage of the Stated Amount of all such Letters of Credit and
its Percentage of all unpaid reimbursement obligations in respect of all such
Letters of Credit.

“LC Payment Notice” shall have the meaning given such term in Section 2.17(d).

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

“Lenders” shall have the meaning given such term in the preamble hereto. Unless
the context clearly indicates otherwise, the term “Lenders” shall include the
Swingline Lender.

“Letter of Credit” shall mean a standby letter of credit that is issued by a
Fronting Bank pursuant to a Request for Issuance, as such letter of credit may
from time to time be amended, modified or extended in accordance with the terms
of this Agreement. Each Existing Letter of Credit shall constitute a Letter of
Credit hereunder.

 

- 23-



--------------------------------------------------------------------------------

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurodollar Borrowing for any Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent in its reasonable discretion), provided that if
the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, any Person shall be deemed to own subject to
a Lien any asset which it has acquired or holds (other than pursuant to an
ordinary course consignment) subject to the interest of a vendor or lessor under
any conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” shall mean a Revolving Credit Loan or a Swingline Loan.

“Mandatory Borrowing” shall have the meaning given such term in Section 2.18(d).

“Material Adverse Change” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrower to
perform its obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Credit Parties under this
Agreement or any of the other Credit Documents.

“Maximum Rate” shall have the meaning given such term in Section 8.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the Deed of Trust, Security Agreement and Fixture Filing,
dated as of May 15, 2008 (as amended, modified and supplemented from time to
time), by the Borrower as grantor, to and for the benefit of the Collateral
Agent.

 

- 24-



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any of the Borrower, any Subsidiary or any
ERISA Affiliate is making, or accruing an obligation to make, contributions or
with respect to which the Borrower, any Subsidiary or any ERISA Affiliate could
incur liability under Title IV of ERISA.

“Net Tangible Assets” shall mean the amount shown as total assets on the
Borrower’s unconsolidated balance sheet, less (i) intangible assets including,
but without limitation, such items as goodwill, trademarks, trade names,
patents, unamortized debt discount and expense and other regulatory assets
carried as an asset on the Borrower’s unconsolidated balance sheet, and
(ii) appropriate adjustments, if any, on account of minority interests. Net
Tangible Assets shall be determined in accordance with GAAP and practices
applicable to the type of business in which the Borrower is engaged.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders in accordance
with the terms of Section 8.08 and (ii) has been approved by the Required
Lenders.

“Non-Dilutive Subsidiary” of any Person and with respect to any Subsidiary of
such Person (the “original Subsidiary”) shall mean any other Subsidiary of such
Person if the percentage of the Equity Interests held by such Person in such
other Subsidiary is at least as great as the percentage of the Equity Interests
held by such Person in such original Subsidiary.

“Non-Extending Lender” shall have the meaning given such term in
Section 2.20(b).

“Non-Extension Notice Date” shall have the meaning given such term in
Section 2.17(j).

“Note” shall mean each promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender, substantially in the form attached as
Exhibit F, and any substitutes therefor, and any replacements, restatements,
renewals or extension thereof, in whole or in part.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“ NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. (New York City time)
on such day received by the Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

- 25-



--------------------------------------------------------------------------------

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and any of its Subsidiaries arising under
any Credit Document or otherwise with respect to any Loan or Letter of Credit,
in each case, entered into with the Borrower or any Subsidiary of the Borrower,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or such Subsidiary of any proceeding under any bankruptcy or insolvency
law naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding. Without limiting
the generality of the foregoing, the Obligations of the Borrower under the
Credit Documents (and any of its Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities and other amounts
payable by the Borrower under any Credit Document.

“Other Connection Taxes” shall mean, with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Outstanding Credits” of any Lender shall mean, on any date of determination, an
amount equal to (i) the aggregate principal amount of all outstanding Revolving
Credit Loans made by such Lender plus (ii) such Lender’s LC Outstandings on such
date plus (iii) such Lender’s Swingline Outstandings on such date.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight Federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public websitethe NYFRB’s Website
from time to time, and published on the next succeeding Business Day by the
NYFRB as an overnight bank funding rate (from and after such date as the NYFRB
shall commence to publish such composite rate).

“Participant” shall have the meaning given such term in Section 8.04(d).

“Participant Register” shall have the meaning given such term in
Section 8.04(d).

 

- 26-



--------------------------------------------------------------------------------

“Participating Receivables Grantor” shall mean the Borrower or any Subsidiary
that is or that becomes a participant or originator in a Permitted Receivables
Financing.

“Patriot Act” shall have the meaning given such term in Section 8.20.

“Payment Date” shall mean the date on which payment of a Drawing is made by a
Fronting Bank.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, for any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such date by the
Total Commitment on such date.

“Permitted Encumbrances” shall mean, as to any Person at any date, any of the
following:

(i)     (A) Liens for taxes, assessments or governmental charges not then
delinquent and Liens for workers’ compensation awards and similar obligations
not then delinquent and undetermined Liens or charges incidental to
construction, Liens for taxes, assessments or governmental charges then
delinquent but the validity of which is being contested at the time by such
Person in good faith against which an adequate reserve has been established,
with respect to which levy and execution thereon have been stayed and continue
to be stayed and that do not impair the use of the property or the operation of
such Person’s business, (B) Liens incurred or created in connection with or to
secure the performance of bids, tenders, contracts (other than for the payment
of money), leases, statutory obligations, surety bonds or appeal bonds, and
mechanics’ or materialmen’s Liens, assessments or similar encumbrances, the
existence of which does not impair the use of the property subject thereto for
the purposes for which it was acquired, and other Liens of like nature incurred
or created in the ordinary course of business;

(ii)     Liens securing indebtedness, neither assumed nor guaranteed by such
Person nor on which it customarily pays interest, existing upon real estate or
rights in or relating to real estate acquired by such Person for any substation,
transmission line, transportation line, distribution line, right of way or
similar purpose;

(iii)     rights reserved to or vested in any municipality or public authority
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase or recapture or to designate a purchaser of any of the
property of such Person;

(iv)     rights reserved to or vested in others to take or receive any part of
the power, gas, oil, coal, lignite or other minerals or timber generated,
developed, manufactured or produced by, or grown on, or acquired with, any
property of such Person

 

- 27-



--------------------------------------------------------------------------------

and Liens upon the production from property of power, gas, oil, coal, lignite or
other minerals or timber, and the by-products and proceeds thereof, to secure
the obligations to pay all or a part of the expenses of exploration, drilling,
mining or development of such property only out of such production or proceeds;

(v)     easements, licenses, restrictions, exceptions or reservations in any
property and/or rights of way of such Person for the purpose of roads, pipe
lines, substations, transmission lines, transportation lines, distribution
lines, removal of oil, gas, lignite, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real property, rights of way,
facilities and/or equipment, and defects, irregularities and deficiencies in
titles of any property and/or rights of way, which do not materially impair the
use of such property and/or rights of way for the purposes for which such
property and/or rights of way are held by such Person;

(vi)     rights reserved to or vested in any municipality or public authority to
use, control or regulate any property of such Person;

(vii)     any obligations or duties, affecting the property of such Person, to
any municipality or public authority with respect to any franchise, grant,
license or permit;

(viii) as of any particular time any controls, Liens, restrictions, regulations,
easements, exceptions or reservations of any municipality or public authority
applying particularly to space satellites or nuclear fuel;

(ix)     any judgment Lien against such Person securing a judgment for an amount
not exceeding 25% of Consolidated Shareholders’ Equity of such Person, so long
as the finality of such judgment is being contested by appropriate proceedings
conducted in good faith and execution thereon is stayed;

(x)     any Lien arising by reason of deposits with or giving of any form of
security to any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, for
any purpose at any time as required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
license, or to enable such Person to maintain self-insurance or to participate
in any fund for liability on any insurance risks or in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or to share in the privileges or benefits required for companies participating
in such arrangements;

(xi)     any landlords’ Lien on fixtures or movable property located on premises
leased by such Person in the ordinary course of business so long as the rent
secured thereby is not in default; or

(xii)     any Lien of the Agent on the Cash Collateral Account.

 

- 28-



--------------------------------------------------------------------------------

“Permitted Holders” shall mean any of Kohlberg Kravis Roberts & Co., L.P., KKR
Associates, L.P., TPG Capital, L.P., J.P. Morgan Ventures Corporation, Citigroup
Global Markets Inc., Morgan Stanley & Co. Incorporated, Goldman, Sachs & Co. and
LB I Group, and each of their respective Affiliates, but excluding portfolio
companies of any of the foregoing(i) Sempra Energy or any of its Affiliates,
(ii) Texas Transmission or any of its Affiliates or (iii) any member of, or
other investor in, Texas Transmission or any of its Affiliates, or any
investment fund or vehicle managed, sponsored or advised by any such member or
investor, and any Affiliate of or successor to any such investment fund or
vehicle. In addition, any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) whose status as a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) constitutes or results in a Change
in Control as a result of a Permitted Transaction, together with its Affiliates,
shall thereafter constitute Permitted Holders.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are limited
recourse (except for representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and its Subsidiaries (other
than a Receivables Entity) providing for the sale, conveyance, or contribution
to capital of Receivables Facility Assets by Participating Receivables Grantors
in transactions purporting to be sales of Receivables Facility Assets to either
(i) a Person that is not a Subsidiary or (ii) a Receivables Entity that in turn
funds such purchase by the direct or indirect sale, transfer, conveyance,
pledge, or grant of participation or other interest in such Receivables Facility
Assets to a Person that is not a Subsidiary.

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Subsidiary after the Closing Date;
provided that any such Sale Leaseback consummated after the Closing Date not
between the Borrower and one of its Subsidiaries is consummated for fair value
as determined at the time of consummation in good faith by (i) the Borrower or
such Subsidiary and (ii) in the case of any Sale Leaseback (or series of related
Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000, the board
of directors of the Borrower or such Subsidiary (which such determination may
take into account any retained interest or other investment of the Borrower or
such Subsidiary in connection with, and any other material economic terms of,
such Sale Leaseback).

“Permitted Transaction” shall mean a transaction (i) for which all required
approvals from each applicable Governmental Authority have been duly obtained,
(ii) after which the Borrower will remain subject to “ring-fencing” measures
substantially the same as the ring-fencing measures in effect on the Closing
Date, unless such ring-fencing measures are (x) no longer required by the PUCT
or (y) are modified by the PUCT, provided that, in the case of clause (y), the
Borrower will maintain “ring-fencing” measures as required by the PUCT,
(iii) that does not result in the Borrower’s Debt Rating issued by S&P being
lower than BBB- (stable) or the Borrower’s Debt Rating issued by Moody’s being
lower than Baa3 (stable), and (iv) at the time of and after giving effect to
which, no Default shall have occurred and be continuing.

 

- 29-



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
governmentGovernmental Authority, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan described under Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA that is maintained byor Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” shall have the meaning given such term in Section 8.17(d).

“Post-Increase Revolving Lenders” shall have the meaning given such term in
Section 2.19(d).

“Pre-Increase Revolving Lenders” shall have the meaning given such term in
Section 2.19(d).

“Prepayment Notice” shall mean a notice given pursuant to Section 2.09(a) in
substantially the form of Exhibit D.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A.last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as itsthe “bank prime loan” rate in effect at its office located at 270
Park Avenue, New York, New York; eachor, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Prior Credit Agreement” shall mean that certain Amended and Restated Revolving
Credit Agreement, dated as of October 11, 2011, by and among the Borrower, the
lenders and other financial institutions party thereto and JPMorgan Chase Bank,
N.A., as administrative agent.

“PTE ” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

- 30-



--------------------------------------------------------------------------------

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

“ QFC Credit Support” shall have the meaning given such term in Section 8.25.

“Qualified Transition Bond Issuer” shall mean, with respect to the Borrower,
(i) Oncor Electric Delivery Transition Bond Company LLC, (ii) the Borrower,
(iii) a Subsidiary of the Borrower formed and operating solely for the purpose
of (A) purchasing and owning transition property created under a “financing
order” (as such term is defined in the Texas Utilities Code) issued by the PUCT,
(B) issuing such securities pursuant to such order, (C) pledging its interests
in such transition property to secure such securities and (D) engaging in
activities ancillary to those described in (A), (B) and (C) or (iv) any directly
or indirectly held Subsidiary of the Borrower formed and operating for purposes
that include owning Oncor Electric Delivery Transition Bond Company LLC.

“Qualified Transition Bonds” of the Borrower shall mean securities, however
denominated, that are (i) issued by a Qualified Transition Bond Issuer,
(ii) secured by or otherwise payable from transition charges authorized pursuant
to the financing order referred to in clause (iii) (A) of the definition of
“Qualified Transition Bond Issuer”, and (iii) non-recourse to the Borrower or
any of its Consolidated Subsidiaries (other than the issuer of such securities).

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.

“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the Uniform Commercial Code in effect in the State of
New York from time to time) owed or payable to any Participating Receivables
Grantor, and to the extent related to or supporting any Accounts, Chattel Paper
or Payment Intangibles, or constituting a receivable, all General Intangibles
and other forms of obligations and receivables owed or payable to any
Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time to time purporting to secure payment of any receivables or other items
described in this definition, all guarantees, letters of credit, security
agreements, insurance and other agreements or arrangements from time to time
supporting or securing payment of any receivables or other items described in
this definition, all customer deposits with respect thereto, all rights under
any contracts giving rise to or evidencing any receivables or other items
described in this definition, and all documents, books, records and information
(including computer programs, tapes, disks, data processing software and related
property and rights) relating to any receivables or other items described in
this definition or to any obligor with respect thereto, and all proceeds of the
foregoing.

 

- 31-



--------------------------------------------------------------------------------

“ Reference Time” with respect to any setting of the then-current Benchmark
means (1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day
that is two London banking days preceding the date of such setting, and (2) if
such Benchmark is not LIBO Rate, the time determined by the Agent in its
reasonable discretion.

“Register” shall have the meaning given such term in Section 8.04(c).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Relevant Governmental Body” means the Federal Reserve Board or the NYFRB, or a
committee officially endorsed or convened by the Federal Reserve Board or the
NYFRB, or any successor thereto.

“Reportable Event” shall mean any reportable event as defined in Sections
4043(c)(1)-(8) of ERISA or the regulations issued thereunder (other than a
reportable event for which the 30 day notice requirement has been waived) with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414).

“Request for Issuance” shall mean a request for issuance of a Letter of Credit
given pursuant to Section 2.17(a) in substantially the form of Exhibit C.

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing in excess of 50% of the Total Commitment or, (i) for purposes of
acceleration pursuant to clause (ii) of the first paragraph of Article VI, or
(ii) if the Total Commitment has been terminated, Lenders with Outstanding
Credits in excess of 50% of the aggregate amount of Outstanding Credits.

“Required Reimbursement Date” shall have the meaning given such term in Section
2.17(c)(i).

“ Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.

“Revolving Credit Loan” shall mean a Loan made pursuant to Section 2.02, whether
made as a Eurodollar Loan or as an ABR Loan.

“S&P” shall mean Standard & Poor’s Ratings Services (a division of The
McGraw-Hill Companies, Inc.).

 

- 32-



--------------------------------------------------------------------------------

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or one of its Subsidiaries (i) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (ii) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“SEC” shall mean the Securities and Exchange Commission.

“ Sempra Energy” means Sempra Energy, a California corporation.

“Senior Debt” of any Person shall mean (without duplication) (i) all
Indebtedness of such Person described in clauses (i) through (iii) of the
definition of “Indebtedness,” (ii) all Indebtedness of such Person described in
clause (iv) of the definition of “Indebtedness” in respect of unreimbursed
drawings under letters of credit described in such clause (iv), and (iii) all
direct or indirect guaranties of such Person in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
liabilities, obligations or indebtedness of others of the kinds referred to in
clauses (i) and (ii) above; provided, however, that in calculating “Senior Debt”
of the Borrower, (x) any amount of Equity-Credit Preferred Securities not
included in the definition of “Consolidated Shareholders Equity” shall be
included and (y) all Subordinated Obligations shall be excluded.

“Significant Disposition” shall mean a sale, lease, disposition or other
transfer (in each case, whether effected pursuant to a division or otherwise) by
a Person, or any Subsidiary of such Person, during the period from the Closing
Date until the latest Commitment Termination Date, of assets constituting,
either individually or in the aggregate with all other assets sold, leased,
disposed or otherwise transferred by such Person and its Consolidated
Subsidiaries during such period, 30% or more of the assets of such Person and
its Consolidated Subsidiaries taken as a whole, as reported on the most recent
consolidated balance sheet of such Person prior to the date of such sale, lease,
disposition or other transfer, excluding (i) any such sale, lease, disposition
or other transfer to a Non-Dilutive Subsidiary of such Person, (ii) dispositions
of accounts receivable in connection with the collection or compromise thereof,
(iii) any dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and (iv) (A) any disposition of any assets
required by any Governmental Authority or (B) other dispositions pursuant to
Permitted Sale Leaseback transactions so long as the aggregate consideration for
all dispositions consummated pursuant to this clause (iv) after the Closing Date
does not exceed $500,000,000.

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
that as of such time has total assets in excess of 10% of the total assets of
the Borrower and its Consolidated Subsidiaries.

 

- 33-



--------------------------------------------------------------------------------

“ SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“ SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“ SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed as the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Stated Amount” of any Letter of Credit at any time shall mean the maximum
amount available to be drawn by the beneficiary under such Letter of Credit at
such time, without regard to whether the applicable conditions for drawing have
been met.

“Subordinated Obligations” shall mean obligations of any Person that are
subordinate in right of payment and enforcement to the prior payment of the
Obligations arising under the Credit Documents on the terms set forth in
Schedule 5.12 or such other terms as are acceptable to the Required Lenders.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions are at the time directly or
indirectly owned by such parent; provided, however, that Qualified Transition
Bond Issuers and Subsidiaries of Qualified Transition Bond Issuers shall not be
deemed to be Subsidiaries of the Borrower.

“Substantial” shall mean an amount in excess of l010% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries taken as a whole.

“Supported QFC” shall have the meaning given such term in Section 8.25.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.18, as the same may be reduced from time to time
pursuant to Section 2.08 or Section 2.18. The amount of the Swingline Commitment
shall initially be the lesser of (i) $200,000,000 and (ii) the amount of the
unused commitments of JPMorgan Chase Bank to make Revolving Credit Loans
hereunder, but shall in no event exceed the Total Commitment.

 

- 34-



--------------------------------------------------------------------------------

“Swingline Lender” shall have the meaning given such term in the preamble hereto
and any successor thereto designated in accordance with Section 8.09.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.18.

“Swingline Outstandings” shall mean at any time the aggregate principal amount
at such time of all outstanding Swingline Loans. The Swingline Outstandings of
any Lender at any time shall equal the sum of (i) its Percentage of the
aggregate Swingline Outstandings at such time other than with respect to any
Swingline Loans made by such Lender and (ii) the aggregate principal amount of
all Swingline Loans made by such Lender as Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Termination Date” shall mean the date that is three Business Days
before the Commitment Termination Date in effect for the Lender that is also the
Swingline Lender or such earlier date (i) designated at the option of the
Swingline Lender pursuant to Section 2.20(h) in connection with any extension of
the Commitment Termination Date or (ii) upon the resignation of the Swingline
Lender pursuant to Section 8.09.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“ Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“ Term SOFR Notice” means a notification by the Agent to the Lenders and the
Borrower of the occurrence of a Term SOFR Transition Event.

“ Term SOFR Transition Event” means the determination by the Agent that (a) Term
SOFR has been recommended for use by the Relevant Governmental Body, (b) the
administration of Term SOFR is administratively feasible for the Agent and (c) a
Benchmark Transition Event or an Early Opt-in Election, as applicable, has
previously occurred resulting in a Benchmark Replacement in accordance with
Section 2.07 that is not Term SOFR.

“Texas Transmission” shall mean Texas Transmission Investment LLC.

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time (including the Incremental
Commitment Increase of any Lender that becomes a Post-Increase Revolving Lender
pursuant to Section 2.19). The initial amount of the Total Commitment is
$2,000,000,000.

 

- 35-



--------------------------------------------------------------------------------

“Trade Date” shall have the meaning given such term in Section 8.04(g)(i).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the Adjusted
LIBO Rate and the Alternate Base Rate.

“ UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“ Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“ U.S. Special Resolution Regimes” shall have the meaning given such term in
Section 8.25.

“U.S. Tax Compliance Certificate” shall have the meaning given such term in
Section 2.15(g)(ii)(B)(3).

“Voting Shares” shall mean, as to shares or other Equity Interests of a
particular corporation or other type of Person, outstanding shares of stock or
other Equity Interests of any class of such corporation or other Person entitled
to vote in the election of directors or other comparable managers of such
Person, excluding shares or other interests entitled so to vote only upon the
happening of some contingency.

“Wholly Owned Subsidiary” of any Person shall mean any Consolidated Subsidiary
of such Person all the shares of common stockEquity Interests and other Voting
Shares (except directors’ qualifying shares) of which are at the time directly
or indirectly owned by such Person.

“Withdrawal Liability” shall mean liability of the Borrower established under
Section 4201 of ERISAto a Multiemployer Plan as a result of a complete or
partial withdrawal from asuch Multiemployer Plan, as such terms are defined in
Part I of Subtitle E of Title IV of ERISA.

 

- 36-



--------------------------------------------------------------------------------

“Withholding Agent” shall mean the Borrower and the Agent.

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

SECTION 1.02.    Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, however, that for purposes of determining
compliance with any covenant set forth in Article V, such terms shall be
construed in accordance with GAAP as in effect on the date hereof applied on a
basis consistent with the application used in preparing the Borrower’s audited
financial statements referred to in Section 3.05. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and either the Borrower or the Required Lenders
shall so request, the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 1.03.    Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the

 

- 37-



--------------------------------------------------------------------------------

ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, Section 2.07(b) and (c) provide the mechanism for
determining an alternative rate of interest. The Agent will promptly notify the
Borrower, pursuant to Section 2.07(e), of any change to the reference rate upon
which the interest rate on Eurodollar Loans is based. However, the Agent does
not warrant or accept any responsibility for, and shall not have any liability
with respect to, the administration, submission or any other matter related to
the London interbank offered rate or other rates in the definition of “LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to
Section 2.07(b) or (c), whether upon the occurrence of a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.07(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.04.    Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE II

THE CREDITS

SECTION 2.01.    Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender and each Fronting Bank (as applicable)
agrees, severally and not jointly, as follows: (i) each Lender agrees to make
Revolving Credit Loans to the Borrower at any time and from time to time until
the Commitment Termination Date of such Lender up to the amount of such Lender’s
Available Commitment; (ii) each Fronting Bank agrees to issue Letters of Credit
for the account of the Borrower at any time and from time to time until such
Fronting Bank’s Fronting Bank Termination Date in an aggregate stated amount at
any time outstanding not to exceed such Fronting Bank’s LC Fronting Bank
Commitment; and (iii) each Lender agrees to purchase participations in such
Letters of Credit as more fully set forth in Section 2.17.

 

- 38-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, at no time shall (A) the aggregate amount of
Outstanding Credits exceed the Total Commitment, (B) any Lender’s Outstanding
Credits exceed the amount of such Lender’s Commitment and (C) any Fronting Bank
make any Extension of Credit relating to a Letter of Credit if such Extension of
Credit would cause (x) the aggregate amount of Outstanding Credits to exceed the
Total Commitment or (y) the aggregate LC Outstandings relating to such Fronting
Bank to exceed such Fronting Bank’s LC Fronting Bank Commitment.

(b)    Within the foregoing limits, the Borrower may borrow, pay or prepay
Revolving Credit Loans and request new Extensions of Credit on and after the
date hereof and prior to the latest Commitment Termination Date subject to the
terms, conditions and limitations set forth herein.

SECTION 2.02.    Revolving Credit Loans.

(a)    Each Revolving Credit Loan shall be made as part of a Borrowing
consisting of Revolving Credit Loans made or Converted by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Revolving Credit Lender to make any Revolving Credit Loan shall
not in itself relieve any other Lender of its obligation to lend hereunder (it
being understood, however, that no Lender shall be responsible for the failure
of any other Lender to make any Revolving Credit Loan required to be made by
such other Lender). The Revolving Credit Loans comprising any Borrowing shall be
in an aggregate principal amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 (or an aggregate principal amount equal to the
remaining balance of the Available Commitments).

(b)     EachSubject to Section 2.07, each Borrowing under this Section 2.02
shall be comprised entirely of Eurodollar Loans or ABR Loans, as the Borrower
may request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolving Credit Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Revolving
Credit Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time. No more than 18 Eurodollar
Borrowings may be outstanding at any time.

(c)    Each Lender shall make each Revolving Credit Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to the Agent in New York, New York, not later than noon, New York City
time, and the Agent shall by 2:00 p.m., New York City time, credit the amounts
so received to the account or accounts specified from time to time in one or
more notices delivered by the Borrower to the Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met or otherwise waived, return the amounts so received to the
respective Lenders. Revolving Credit Loans shall be made by the Lenders pro rata
in accordance with Section 2.12. Unless the Agent shall have received notice
from a Lender prior to the date of any

 

- 39-



--------------------------------------------------------------------------------

Borrowing that such Lender will not make available to the Agent such Lender’s
portion of such Borrowing, the Agent may assume that such Lender has made such
portion available to the Agent on the date of such Borrowing in accordance with
this subsection (c) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have made such portion available to the Agent,
such Lender and the Borrower (without waiving any claim against such Lender for
such Lender’s failure to make such portion available) severally agree to repay
to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to the Revolving
Credit Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Effective Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount shall constitute such Lender’s Revolving
Credit Loan as part of such Borrowing for purposes of this Agreement.

SECTION 2.03.    Borrowing and Conversion Procedures.

(a)    Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan, a Mandatory Borrowing or a Conversion), the Borrower shall hand
deliver or send via facsimile (which facsimile may be delivered via the
recipient’s electronic mail system) to the Agent a duly completed Borrowing
Request (i) in the case of a Eurodollar Borrowing, not later than 12:00 p.m.,
New York City time, three Business Days before such Borrowing, and (ii) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
same Business Day of the proposed Borrowing. Such notice shall be irrevocable
and shall in each case specify (A) whether the Borrowing then being requested is
to be a Eurodollar Borrowing or an ABR Borrowing, (B) the date of such Borrowing
(which shall be a Business Day) and the amount thereof, and (C) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto, which shall not end after any Commitment Termination Date.

(b)    Voluntary Conversion Procedure. The Borrower may on any Business Day,
upon delivery of a duly completed Conversion Notice given to the Agent not later
than 12:00 p.m., New York City time, three Business Days prior to the date of
any proposed Conversion into or resulting in Eurodollar Loans, and not later
than 11:00 a.m., New York City time, on the same Business Day of any proposed
Conversion into or resulting in ABR Loans, Convert all Revolving Credit Loans of
one Type made in connection with the same Borrowing into Revolving Credit Loans
of another Type (or combination of Types) or Revolving Credit Loans of the same
Type having the same or a new Interest Period; provided, however, that any
Conversion of, or with respect to, any Eurodollar Loans shall be made on, and
only on, the last day of an Interest Period for such Eurodollar Loans, unless
the Borrower shall also reimburse the Lenders in respect thereof pursuant to
Section 8.05(b) on the date of such Conversion. Each such Conversion Notice
shall be irrevocable and shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Credit Loans to be
Converted, and (iii) if such Conversion is into, or with respect to, Eurodollar
Loans, the duration of the Interest Period for each such resulting Eurodollar
Loan.

 

- 40-



--------------------------------------------------------------------------------

(c)    Mandatory Conversion, Etc. If in any Borrowing Request delivered under
subsection (a) above or any Conversion Notice delivered under subsection
(b) above, the Borrower shall fail to select the Type of any Revolving Credit
Loan, or if any proposed Borrowing or Conversion of a Borrowing that is to
comprise Eurodollar Loans upon such Borrowing or Conversion shall not occur as a
result of the circumstances described in subsection (d) below, then (unless, in
the case of any Conversion, the applicable Borrowing is repaid at the end of the
then effective Interest Period) the Agent will forthwith so notify the Borrower
and the Lenders, and such Loans will automatically, on the last day of the then
existing Interest Period therefor, be made as, or Convert into, as the case may
be, a Eurodollar Loan with an Interest Period of one month. If no Interest
Period with respect to any Eurodollar Borrowing is specified in any such
Borrowing Request or Conversion Notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the
limitations set forth in the definition of “Interest Period”).

(d)    General Provisions. Notwithstanding any other provision of this Agreement
to the contrary, the Borrower may not elect an Interest Period in excess of one
month for any Eurodollar Borrowing at any time an Event of Default has occurred
and is continuing. Notwithstanding any other provision of this Agreement to the
contrary, no Eurodollar Borrowing shall be requested or Converted if the
Interest Period with respect thereto would end after any Commitment Termination
Date. The Agent shall promptly advise the Lenders of any notice given pursuant
to this Section and of each Lender’s portion of the requested Borrowing.

SECTION 2.04.    Fees.

(a)    The Borrower agrees to pay to the Agent, for the account of each Lender,
a commitment fee (a “Commitment Fee”), at a rate per annum equal to the
Commitment Fee Percentage from time to time in effect on the daily average
Available Commitment of such Lender (calculated, for purposes of this provision,
without regard to such Lender’s Swingline Outstandings) during the preceding
quarter (or other period commencing on the date of this Agreement or ending on
the Commitment Termination Date of such Lender or any other date on which the
Commitment of such Lender shall be terminated).

(b)    The Borrower agrees to pay to the Agent, for the account of the Lenders,
a fee (the “LC Fee”) on the daily average Stated Amount of each Letter of Credit
issued by any Fronting Bank during the preceding quarter, calculated at a rate
per annum equal to the Applicable Margin for Eurodollar Loans (regardless of
whether any such Revolving Credit Loans are then outstanding).

(c)    The Borrower agrees to pay the Agent, for the account of the Fronting
Bank that issued any Letter of Credit, a fronting fee as separately agreed by
the Borrower and such Fronting Bank (with written notice to the Agent) (a
“Fronting Fee”) and such other charges with respect to such Letter of Credit as
are agreed upon with such Fronting Bank and as are customary.

 

- 41-



--------------------------------------------------------------------------------

(d)    The Commitment Fee shall be computed on the basis of the actual number of
days elapsed in a year of 360 days and shall be payable in arrears on each
March 31, June 30, September 30 and December 31 (with the first payment being
due on December 31, 2017) and on each date on which the Commitment of such
Lender shall be terminated or reduced as provided herein. The Commitment Fee due
to each Lender shall commence to accrue on the date of this Agreement, and shall
cease to accrue on the date of termination of such Lender’s Commitment, as
provided herein. All Fronting Fees and LC Fees shall be computed on the basis of
the actual number of days that each Letter of Credit is outstanding, assuming a
year of 360 days, and shall be payable in arrears on each March 31, June 30,
September 30 and December 31 (with the first payment being due on December 31,
2017), and on the date that such Letter of Credit expires or is drawn in full.

(e)    The Borrower agrees to pay the Agent the agent fees from time to time
payable to it in its capacity as Agent pursuant to and in accordance with the
terms and conditions set forth in the Administrative Agent Fee Letter
(collectively, the “Administrative Fees”).

(f)    All Fees shall be paid on the dates due, in immediately available funds,
to the Joint Lead Arrangers and to the Agent for distribution, if and as
appropriate, among the Lenders. Once paid, none of the Fees shall be refundable
under any circumstances.

SECTION 2.05.    Repayment of Loans; Evidence of Indebtedness.

(a)    The outstanding principal balance of each (i) Revolving Credit Loan made
by any Lender shall be due and payable on the Commitment Termination Date of
such Lender and (ii) Swingline Loan shall be due and payable on the earlier of
the Swingline Termination Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness to such Lender resulting from
each Extension of Credit made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)    The Agent shall maintain accounts in which it will record (i) the amount
of each Extension of Credit made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to subsections
(b) and (c) above shall, to the extent permitted by Applicable Law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Outstanding Credits in accordance with their terms.

 

- 42-



--------------------------------------------------------------------------------

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender or its registered assigns in the form of
Exhibit F attached hereto or such other form approved by the Agent and the
Borrower.

SECTION 2.06.    Interest on Loans.

(a)    The Loans comprising each Eurodollar Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days) at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin from time to time
in effect for Eurodollar Borrowings.

(b)    The Loans comprising each ABR Borrowing, including each Swingline Loan,
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of (i) 365 or 366 days, as the case may be, for periods during which
the Alternate Base Rate is determined by reference to the Prime Rate and (ii)
360 days for other periods) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin from time to time in effect for ABR Borrowings.

(c)    Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate or Alternate Base Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by
JPMorgan Chase, and such determination shall be conclusive absent manifest
error; provided that JPMorgan Chase shall, upon request, promptly provide to the
Borrower a certificate setting forth in reasonable detail the basis for such
determination.

SECTION 2.07.    Alternate Rate of Interest. (a) If Subject to clauses (b), (c),
(d), (e), (f) and (g) of this Section 2.07, if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

  (i)

(i) the Agent determines (which determination shall be conclusive absent
manifest error) that, by reason of circumstances affecting the London interbank
eurodollar market, adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

  (ii)

(ii) the Agent shall have received written notice fromis advised by the Required
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

- 43-



--------------------------------------------------------------------------------

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Conversion
Notice that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (B) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable; provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 8.08, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.07(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Conversion Notice that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Credit
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Credit Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark

 

- 44-



--------------------------------------------------------------------------------

Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Credit
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such
Benchmark Replacement is provided to the Lenders without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Credit Document so long as the Agent has not received, by such time, written
notice of objection to such Benchmark Replacement from Lenders comprising the
Required Lenders.

(c)    Notwithstanding anything to the contrary herein or in any other Credit
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Credit Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Credit Document; provided that, this clause (c) shall not be effective
unless the Agent has delivered to the Lenders and the Borrower a Term SOFR
Notice.

(d)    In connection with the implementation of a Benchmark Replacement, the
Agent will have the right to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Credit Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement or any Credit Document.

(e)    The Agent will promptly notify the Borrower and the Lenders in writing of
(i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to clause
(d) below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this
Section 2.07, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party to this
Agreement or any other Credit Document, except, in each case, as expressly
required pursuant to this Section 2.07.

(f)    Notwithstanding anything to the contrary herein or in any other Credit
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion or
(B)

 

- 45-



--------------------------------------------------------------------------------

the regulatory supervisor for the administrator of such Benchmark has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Agent may modify
the definition of “Interest Period” for any Benchmark settings at or after such
time to remove such unavailable or non-representative tenor and (ii) if a tenor
that was removed pursuant to clause (i) above either (A) is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) or (B) is not, or is no longer, subject to an
announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(g)     Upon the Borrower’s receipt of written notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of ABR based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of ABR.

SECTION 2.08.     Termination and Reduction of Commitments.

(a)     The Swingline Commitment shall terminate on the Swingline Termination
Date. The Commitment of each Lender shall terminate automatically on the
Commitment Termination Date of such Lender. The obligation of each Fronting Bank
to issue, amend and extend Letters of Credit shall terminate on such Fronting
Bank’s Fronting Bank Termination Date.

(b)     Upon at least two Business Days’ prior written notice to the Agent, the
Borrower may, without premium or penalty, at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $5,000,000 and in a minimum principal amount of
$10,000,000 and (ii) no such termination or reduction shall be made that would
reduce the Commitments to an amount less than (1) the aggregate amount of
Outstanding Credits on the date of such termination or reduction (after giving
effect to any prepayment made pursuant to Section 2.09) or (2) $50,000,000,
unless the result of such termination or reduction referred to in this clause
(2) is to reduce the Commitments to $0. The Agent shall advise the Lenders of
any notice given pursuant to this subsection (b) and of each Lender’s portion of
any such termination or reduction of the Commitments. Each notice delivered by
the Borrower pursuant to this Section shall be irrevocable; provided that,
without limiting Section 8.05(b), a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

- 46-



--------------------------------------------------------------------------------

(c)     Each reduction in the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments. The Borrower shall pay
to the Agent for the account of the Lenders, on the date of each termination or
reduction of the Commitments, the Commitment Fee on the amount of the Available
Commitments so terminated or reduced, in each case accrued through the date of
such termination or reduction.

SECTION 2.09.     Prepayment.

(a)     The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon giving a Prepayment Notice via
facsimile or e-mail (or telephone notice promptly confirmed by facsimile or
e-mail) to the Agent: (i) before 12:00 p.m., New York City time, three Business
Days prior to prepayment, in the case of Eurodollar Loans, and (ii) before 1:00
p.m., New York City time, on the Business Day of prepayment, in the case of ABR
Loans (other than Swingline Loans); provided, however, that each partial
prepayment shall be in an amount which is an integral multiple of $1,000,000 and
not less than $5,000,000. Prepayments of Swingline Loans are permitted in
accordance with Section 2.18(c). Each Prepayment Notice shall be irrevocable;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(b), then such Prepayment Notice may be revoked if such notice of
termination is revoked in accordance with Section 2.08(b).

(b)     On any date on which the Total Commitment shall be reduced pursuant to
Section 2.08(b) above, the Borrower shall, with respect to outstanding Loans,
prepay such Loans and/or, with respect to LC Outstandings, deliver cash
collateral to be held by the Agent in the Cash Collateral Account to the extent
and for the duration necessary to cause the Outstanding Credits minus the amount
of cash held in the Cash Collateral Account to be no greater than the Total
Commitment (after giving effect to any such reduction pursuant to
Section 2.08(b)). At such time that cash is no longer required to be held by the
Agent as collateral under this Section 2.09(b), the Agent will repay and
reassign to the Borrower any such cash then on deposit in the Cash Collateral
Account, and the Lien of the Agent on the Cash Collateral Account with respect
to such cash shall automatically terminate.

SECTION 2.10.     Increased Costs.

(a)     Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan requirement, insurance charge or other assessment against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBO
Rate), the Swingline Lender or any Fronting Bank;

(ii)     subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B)    Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

- 47-



--------------------------------------------------------------------------------

(iii)     impose on any Lender, the Swingline Lender or any Fronting Bank or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, Converting or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or such other Credit Party of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such other Credit Party, the Borrower will pay to such Lender or such
other Credit Party, as the case may be, such additional amount or amounts as
will compensate such Lender or such other Credit Party, as the case may be, for
such additional costs incurred or reduction suffered.

(b)     Capital Requirements. If any Lender, the Swingline Lender or any
Fronting Bank determines that any Change in Law affecting such Lender, the
Swingline Lender or such Fronting Bank or any lending office of such Lender or
such Lender’s, the Swingline Lender’s or such Fronting Bank’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s, the Swingline Lender’s
or such Fronting Bank’s capital or on the capital of such Lender’s, the
Swingline Lender’s or such Fronting Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Fronting Bank, to a level below
that which such Lender, the Swingline Lender or such Fronting Bank or such
Lender’s, the Swingline Lender’s or such Fronting Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s, the Swingline Lender’s or such Fronting Bank’s policies and the
policies of such Lender’s, the Swingline Lender’s or such Fronting Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender, the Swingline Lender or such
Fronting Bank, as the case may be, such additional amount or amounts as will
compensate such Lender, the Swingline Lender or such Fronting Bank or such
Lender’s, the Swingline Lender’s or such Fronting Bank’s holding company for any
such reduction suffered.

(c)     Certificates for Reimbursement. A certificate of a Lender, the Swingline
Lender or a Fronting Bank setting forth the amount or amounts necessary to
compensate such Lender, the Swingline Lender or such Fronting Bank or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender, the Swingline Lender or such Fronting
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

 

- 48-



--------------------------------------------------------------------------------

(d)     Delay in Requests. Failure or delay on the part of any Lender, the
Swingline Lender or any Fronting Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Swingline Lender’s
or such Fronting Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender, the Swingline Lender or a
Fronting Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender, the
Swingline Lender or such Fronting Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s, the Swingline Lender’s or such Fronting Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 2.11.     Change in Legality.

(a)     Notwithstanding any other provision herein, if any Change in Law shall
make it unlawful for any Lender to make or maintain any Eurodollar Loan or to
give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Borrower and to the Agent, such
Lender may:

(i)     declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for an ABR Loan unless such declaration shall
be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

(ii)     require that all outstanding Eurodollar Loans made by it be Converted
to ABR Loans, in which event all such Eurodollar Loans shall be automatically
Converted to ABR Loans as of the effective date of such notice as provided in
subsection (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
Converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the Conversion of,
such Eurodollar Loans.

(b)     For purposes of this Section, a notice by any Lender shall be effective
as to each Eurodollar Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt.

 

- 49-



--------------------------------------------------------------------------------

SECTION 2.12.     Pro Rata Treatment.

Except as required under Sections 2.10, 2.15, 2.20 and 2.21, each Extension of
Credit, each payment or prepayment of principal of any Borrowing, each payment
of interest on the Loans, each payment of a reimbursement obligation in respect
of a drawn Letter of Credit, each payment of Commitment Fees and LC Fees, each
reduction of the Total Commitment and each Conversion of any Borrowing of
Revolving Credit Loans, shall be allocated pro rata among the Lenders in
accordance with their respective Percentages (or, if such Lender’s Commitment
shall have expired or been terminated, in accordance with the respective
principal amounts of their Outstanding Credits). For purposes of determining the
Available Commitments of the Lenders at any time, the LC Outstandings shall be
deemed to have utilized the Commitments of the Lenders pro rata in accordance
with their respective Percentages at such time and Swingline Outstandings shall
be calculated in accordance with the definition of “Swingline Outstandings”.
Each Lender agrees that in computing such Lender’s portion of any Extension of
Credit to be made hereunder, the Agent may, in its discretion, round each
Lender’s percentage of such Extension of Credit to the next higher or lower
whole dollar amount.

SECTION 2.13.     Sharing of Setoffs.

(a)     Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Revolving Credit Loans, Swingline Outstandings
or LC Outstandings as a result of which the unpaid principal portion of its
Revolving Credit Loans, Swingline Outstandings and LC Outstandings shall be
reduced so as to be proportionately less than the unpaid principal portion of
the Revolving Credit Loans, Swingline Outstandings and LC Outstandings of any
other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Revolving Credit Loans, Swingline
Outstandings or LC Outstandings of such other Lender, so that the aggregate
unpaid principal amount of the Revolving Credit Loans, Swingline Outstandings
and LC Outstandings and participations in the Revolving Credit Loans, Swingline
Outstandings and LC Outstandings held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Revolving Credit
Loans, Swingline Outstandings and LC Outstandings then outstanding as the
principal amount of its Revolving Credit Loans, Swingline Outstandings and LC
Outstandings prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Revolving Credit Loans, Swingline
Outstandings and LC Outstandings outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and

 

- 50-



--------------------------------------------------------------------------------

agrees that any Lender holding a participation in a Revolving Credit Loans,
Swingline Outstandings or any LC Outstandings deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made an Extension of Credit in the amount
of such participation. The provisions of this paragraph shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender or a Disqualified
Institution), or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letters of Credit to any assignee or participant.

(b)     If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.17(d), 2.18(d) or subsection (f) of Article VII, then the
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Lender for the benefit of the Agent, the Swingline Lender or the applicable
Fronting Bank to satisfy such Lender’s obligations to it under such provision of
this Agreement until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
provision, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.

SECTION 2.14.     Payments.

(a)     The Borrower shall make each payment (including principal of or interest
on any Outstanding Credit or any Fees or other amounts) hereunder from an
account in the United States not later than 1:00 p.m., New York City time, on
the date when due in dollars to the Agent at its offices at 500 Stanton
Christiana Road, Floor 01, NCC5, Newark, DE 19713, or such other address or
account as the Agent may from time to time notify to the Borrower and the
Lenders in writing, in immediately available funds. Each such payment shall be
made without off-set, deduction or counterclaim; provided that the foregoing
shall not constitute a relinquishment or waiver of the Borrower’s rights to any
independent claim that the Borrower may have against the Agent, any Fronting
Bank or any Lender.

(b)     Whenever any payment (including principal of or interest on any
Outstanding Credit or any Fees or other amounts) hereunder shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c)     If the Borrower shall default (after giving effect to any applicable
grace period under paragraph (c) of Article VI) in the payment of any amount
becoming due hereunder (other than the principal amount of any Loan), whether by
scheduled maturity, notice of prepayment, acceleration or otherwise, the
Borrower shall on demand from time to time from the Agent pay interest, to the
fullest extent permitted by law, on such defaulted amount up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to rate of interest applicable to ABR Loans plus 2.00%.

 

- 51-



--------------------------------------------------------------------------------

SECTION 2.15.     Taxes.

(a)     Fronting Bank. For purposes of this Section 2.15, the term “Lender”
includes any Fronting Bank and the Swingline Lender.

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Credit Party
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c)     Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)     Indemnification by the Borrower. The Borrower shall indemnify each
Credit Party, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by such Credit
Party (with a copy to the Agent, unless the Agent is such Credit Party), or by
the Agent on its own behalf or on behalf of any other Credit Party, shall be
conclusive absent manifest error. Notwithstanding anything herein to the
contrary, the Borrower shall not be required to indemnify a Credit Party for any
accrued Indemnified Taxes under this Section 2.15(d) unless such Credit Party
notifies the Borrower of such indemnification claim no later than 180 days after
the earlier of (i) the date on which the Credit Party receives from the relevant
Governmental Authority written notice of the imposition of such Indemnified
Taxes, and (ii) the date on which such Credit Party has made payment of such
Indemnified Taxes; provided that the foregoing shall not limit the Borrower’s
obligation to indemnify such Credit Party for such Indemnified Taxes accrued
after such earlier date if such Credit Party has given timely notice thereof to
the Borrower under this Section 2.15(d); and provided further, that if the
Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

- 52-



--------------------------------------------------------------------------------

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection (e).

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(g)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)     Without limiting the generality of the foregoing,

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

- 53-



--------------------------------------------------------------------------------

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)     executed copies of IRS Form W-8ECI;

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

 

- 54-



--------------------------------------------------------------------------------

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D)     if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the

 

- 55-



--------------------------------------------------------------------------------

indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(i)     Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

SECTION 2.16.     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, delivers a notice pursuant to Section 2.11 or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.10 or 2.15 or eliminate the illegality under
Section 2.11, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)     Replacement of Lenders. If any Lender requests compensation under
Section 2.10, delivers a notice pursuant to Section 2.11 or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with subsection (a) above, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.04), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 or Section 2.15) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)     the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.04(b)(iv);

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the

 

- 56-



--------------------------------------------------------------------------------

other Credit Documents (including any amounts under Section 8.05(b)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(iii)     in the case of any such assignment resulting from a claim for
compensation under Section 2.10, illegality pursuant to Section 2.11 or payments
required to be made pursuant to Section 2.15, such assignment will result in a
reduction in such compensation or payments or, in the case of Section 2.11,
eliminate the illegality thereafter;

(iv)     such assignment does not violate Applicable Law; and

(v)     in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.17.     Letters of Credit.

(a)     Subject to the terms and conditions hereof, each Letter of Credit shall
be issued (or the stated maturity thereof extended or terms thereof modified or
amended) on not less than three Business Days’ prior notice thereof by the
delivery by the Borrower of (x) a Request for Issuance to the Agent (which shall
promptly distribute copies thereof to the Lenders) and the Fronting Bank
designated by the Borrower and (y) unless waived, a duly completed copy of such
Fronting Bank’s standard application or other form for requesting the issuance,
extension or other modification of letters of credit, which Request for Issuance
and standard application or other form shall be made by the Borrower as the
applicant of such Letter of Credit for the support of its or its Subsidiary’s
obligations. Each Request for Issuance shall identify the relevant Fronting Bank
and shall specify (i) the date (which shall be a Business Day) of issuance of
such Letter of Credit (or the date of effectiveness of such extension,
modification or amendment) and the stated expiry date thereof (which shall be
not later than the earlier of (x) 12 months after its date of issuance (or such
longer period of time as may be agreed by the applicable Fronting Bank or as
provided in subsection (j) below) and (y) such Fronting Bank’s Fronting Bank
Termination Date), (ii) the proposed stated amount (denominated in dollars) of
such Letter of Credit (which shall not be less than $1,000,000, unless otherwise
agreed to by the applicable Fronting Bank), (iii) the name and address of the
beneficiary of such Letter of Credit and (iv) a statement of drawing conditions
applicable to such Letter of Credit, whether such Letter of Credit is a
financial standby letter of credit or a performance standby letter of credit,
and if such Request for Issuance relates to an amendment or modification that
negatively affects the beneficiary of a Letter of Credit (as determined by the
Fronting Bank in accordance with its standard practice), such Request for
Issuance shall be accompanied by the written consent of the beneficiary of the
Letter of Credit thereto or, if the beneficiary consent does not accompany such

 

- 57-



--------------------------------------------------------------------------------

Request for Issuance, the amendment or modification shall require such
beneficiary’s consent before it becomes effective; provided, however, that if
the terms of any Request for Issuance, form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Fronting Bank relating to any Letter of Credit, shall conflict with
the terms of this Agreement, the terms of this Agreement shall govern. Each
Request for Issuance shall be irrevocable unless modified or rescinded by the
Borrower not less than two days prior to the proposed date of issuance (or
effectiveness) specified therein. Not later than 12:00 noon (New York City time)
on the proposed date of issuance (or effectiveness) specified in such Request
for Issuance, and upon fulfillment of the applicable conditions precedent and
the other requirements set forth herein, the applicable Fronting Bank shall
issue (or extend, amend or modify) such Letter of Credit and provide notice and
a copy thereof to the Agent, which shall promptly furnish copies thereof to the
Lenders. Each Lender shall, upon the issuance of any Letter of Credit, acquire a
participation interest in such Letter of Credit, automatically and without any
action on its part or the part of the applicable Fronting Bank, whereby such
Lender shall become obligated to perform such obligations in respect of such
Letter of Credit as are expressly set forth herein. No Fronting Bank shall at
any time be obligated to issue any Letter of Credit if such issuance would
conflict with any applicable requirement of law. As of the Closing Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Credit Documents, a Letter of Credit issued and
outstanding hereunder.

(b)     No Letter of Credit shall be requested or issued hereunder if, after the
issuance thereof, the Outstanding Credits would exceed the Total Commitment or
if the LC Outstandings would exceed $500,000,000.

(c)     Each Fronting Bank shall, following its receipt of drawing document(s),
examine such drawing documents within the time allowed by Applicable Laws or the
specific terms of the applicable Letter of Credit. After examination of such
drawing documents Fronting Bank shall promptly notify the Borrower by telephone,
facsimile or other telecommunication of any Drawing under a Letter of Credit
issued by such Fronting Bank and whether the Fronting Bank has made or will make
the payment under Letter of Credit; provided that any failure to give or delay
in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Fronting Bank. The Borrower hereby agrees to pay to the Agent for
the account of each Fronting Bank:

(i)     on the date of receipt by the Borrower of notice of any Drawing pursuant
to the immediately preceding sentence, if such notice is received not later than
11:00 a.m. (New York City time), or on the first Business Day following receipt
of such notice, if such notice is received later than 11:00 a.m. (New York City
time), an amount equal to the amount paid by such Fronting Bank in connection
with such Drawing (such date being the “Required Reimbursement Date”); and

(ii)     if any Drawing shall be reimbursed to any Fronting Bank after 3:00 p.m.
(New York City time) on the applicable Payment Date, interest on any and all
amounts required to be paid pursuant to clause (i) of this subsection (c) from
and after such

 

- 58-



--------------------------------------------------------------------------------

Payment Date until payment in full, shall be payable on demand, at the annual
rate of interest applicable to ABR Loans as in effect from time to time,
provided, however, that from and after the Required Reimbursement Date with
respect to such Drawing until payment in full, such interest rate shall be
increased by 2.00%.

(d)     If any Fronting Bank shall not have been reimbursed in full by the
Borrower for any payment made by such Fronting Bank under a Letter of Credit
issued by such Fronting Bank for the account of the Borrower on the applicable
Payment Date, such Fronting Bank shall give the Agent prompt notice thereof (an
“LC Payment Notice”) no later than 10:00 a.m. (New York City time) on the
Business Day immediately succeeding the applicable Payment Date. The Agent shall
forward to each Lender a copy of such LC Payment Notice no later than 12:00 noon
(New York City time) on the date on which such LC Payment Notice is received
from such Fronting Bank. Notwithstanding any provision of this Agreement to the
contrary, each Lender severally agrees to fund its participation in the
reimbursement obligation of the Borrower to each Fronting Bank by paying to the
Agent for the account of such Fronting Bank an amount equal to such Lender’s
Percentage of such unreimbursed amount paid by such Fronting Bank, plus interest
on such amount at a rate per annum equal to the Federal Funds Effective Rate
from the date of the payment by such Fronting Bank to the date of payment to
such Fronting Bank by such Lender. Each such payment by a Lender shall be made
not later than 3:00 p.m. (New York City time) on the later to occur of (i) the
Business Day immediately following the date of such payment by such Fronting
Bank and (ii) the Business Day on which the Lender shall have received an LC
Payment Notice from such Fronting Bank. Each Lender’s obligation to make each
such payment to the Agent for the account of each Fronting Bank shall be several
and shall not be affected by the occurrence or continuance of a Default or Event
of Default or the failure of any other Lender to make any payment under this
subsection (d). Each Lender further agrees that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)     The failure of any Lender to make any payment to the Agent for the
account of any Fronting Bank in accordance with subsection (d) above shall not
relieve any other Lender of its own obligation to make any similar payment to
the Agent, but no Lender shall be responsible for the failure of any other
Lender to make any such payment. If any Lender (a “non-performing Lender”) shall
fail to make any payment to the Agent for the account of any Fronting Bank in
accordance with subsection (d) above within five Business Days after the LC
Payment Notice relating thereto, then such non-performing Lender agrees to pay
to the Agent for the account of the applicable Fronting Bank forthwith on demand
such amount, together with interest thereon for each day from the date such
Lender would have funded its participation had it complied with the requirements
of subsection (d) above until the date such amount is paid to the Agent at the
NYFRB.

(f)     The payment obligations of each Lender under subsections (d) and (e)
above and of the Borrower under this Agreement in respect of any payment under
any Letter of Credit shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the

 

- 59-



--------------------------------------------------------------------------------

terms of this Agreement under all circumstances, including, without limitation,
the following circumstances:

(i)     any lack of validity or enforceability of this Agreement or any other
agreement or instrument relating hereto or to such Letter of Credit;

(ii)     any amendment or waiver of, or any consent to departure from, the terms
of this Agreement or such Letter of Credit;

(iii)     the existence of any claim, set-off, defense or other right that any
Lender or the Borrower for the account of which such Letter of Credit was issued
may have at any time against any beneficiary, or any transferee, of such Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), any Fronting Bank, or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by such Letter of
Credit, or any unrelated transaction;

(iv)     any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)     payment in good faith by any Fronting Bank under the Letter of Credit
issued by such Fronting Bank against presentation of a draft or certificate
which does not comply with the terms of such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g)     The Borrower assumes all risks of the acts and omissions of any
beneficiary or transferee of any Letter of Credit issued for the account of the
Borrower. Neither any Fronting Bank, any Lender, nor any of their respective
officers, directors, employees, agents or Affiliates shall be liable or
responsible for (i) the use that may be made of such Letter of Credit or any
acts or omissions of any beneficiary or transferee thereof in connection
therewith; (ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by any
Fronting Bank against presentation of documents that do not comply with the
terms of such Letter of Credit, including failure of any documents to bear any
reference or adequate reference to such Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit, except that the Borrower for the account of which such Letter of
Credit was issued and each Lender shall have the right to bring suit against the
applicable Fronting Bank, and such Fronting Bank shall be liable to the Borrower
and any Lender, to the extent of any direct, as opposed to consequential damages
suffered by the Borrower or such Lender which the Borrower or such Lender proves
were caused by such Fronting Bank’s willful misconduct or gross negligence,
including, in the case of the Borrower, such Fronting Bank’s willful failure to
make timely payment under such Letter of Credit

 

- 60-



--------------------------------------------------------------------------------

following the presentation to it by the beneficiary thereof of a draft and
accompanying certificate(s) which strictly comply with the terms and conditions
of such Letter of Credit unless such payment would violate any Applicable Law.
In furtherance and not in limitation of the foregoing, each Fronting Bank may
accept sight drafts and accompanying certificates presented under any Letter of
Credit issued by such Fronting Bank that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and payment against such documents shall not
constitute willful misconduct or gross negligence by such Fronting Bank. Without
limiting the foregoing, no Lender shall be obligated to indemnify the Borrower
for damages caused by any Fronting Bank’s willful misconduct or gross
negligence.

(h)     If there shall be more than one Fronting Bank that has issued a Letter
of Credit at any time hereunder, each such Fronting Bank shall, with respect to
the Letters of Credit issued by it and the reimbursement obligations owing to
it, be regarded hereunder as the “Fronting Bank” and shall have all of the
rights, interests, protections and obligations of the “Fronting Bank” hereunder
with respect to such Letters of Credit and reimbursement obligations and all
matters relating thereto. Whenever any action may be, or is required to be,
taken by the Fronting Bank hereunder, each Fronting Bank may, or shall, take
such action only in respect of the Letters of Credit issued by it and the
reimbursement obligations owing to it. Whenever the consent of the Fronting Bank
is required hereunder with respect to any proposed action, the consent of each
Fronting Bank of a Letter of Credit that is then outstanding, or in respect of
which reimbursement obligations remain outstanding, shall be required for such
proposed action to be taken. Any notice to be provided to the Fronting Bank
shall be provided to each Fronting Bank of a Letter of Credit that is then
outstanding, or in respect of which reimbursement obligations remain
outstanding, and each such Fronting Bank shall have the right to request any
information, and take any other action, as the Fronting Bank is permitted to do
hereunder. The protections accorded the Fronting Bank hereunder shall inure to
the benefit of each Fronting Bank, regardless of whether any Letter of Credit
issued by any such Fronting Bank or any reimbursement obligations in respect
thereof are outstanding at the time the benefits of such protections are
asserted.

(i)     No Fronting Bank shall at any time be obligated to issue any Letter of
Credit if such issuance would result in the aggregate of the Stated Amounts of
all Letters of Credit issued by such Fronting Bank exceeding such Fronting
Bank’s LC Fronting Bank Commitment.

(j)     If the Borrower so requests in any applicable Request for Issuance, any
Fronting Bank may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Fronting Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by a
Fronting Bank, the Borrower shall not be required to make a specific request to
such Fronting Bank for any such extension. Once an

 

- 61-



--------------------------------------------------------------------------------

Auto-Extension Letter of Credit has been issued, the Borrower and the Lenders
shall be deemed to have authorized (but may not require) such Fronting Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Fronting Bank Termination Date of the applicable Fronting Bank;
provided, however, that such Fronting Bank shall not permit any such extension
if such Fronting Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof.

SECTION 2.18.     Swingline Loans.

(a)     Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to Borrower from
time to time prior to the Swingline Termination Date, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline
Commitment, (ii) the sum of the Outstanding Credits of the Swingline Lender
exceeding its Commitment or (iii) the sum of the aggregate Outstanding Credits
exceeding the Total Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, Borrower may borrow, repay and reborrow Swingline Loans.

(b)     Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
the Agent and the Swingline Lender, not later than 1:00 p.m., New York City
time, on the day of a proposed Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and the amount of the requested Swingline Loan. Each Swingline Loan shall be an
ABR Loan and no Swingline Loan may be Converted into a Eurodollar Loan. The
Swingline Lender shall make each Swingline Loan available to Borrower to an
account as directed by Borrower in the applicable Borrowing Request maintained
with the Agent by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan. Borrower shall not request a Swingline Loan if at the time of or
immediately after giving effect to the Extension of Credit contemplated by such
request a Default has occurred and is continuing or would result therefrom.
Swingline Loans shall be made in minimum amounts of $1,000,000 and integral
multiples of $500,000 above such amount.

(c)     Prepayment. Borrower shall have the right at any time and from time to
time to repay any Swingline Loan, in whole or in part, upon giving written
notice to the Swingline Lender and the Agent before 12:00 (noon), New York City
time, on the proposed date of repayment.

(d)     Mandatory Borrowings and Participations. On any Business Day, the
Swingline Lender may, in its sole discretion, give notice to the Lenders, with a
copy to the Borrower and the Agent, that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting ABR Loans (each

 

- 62-



--------------------------------------------------------------------------------

such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all Revolving Credit Lenders pro rata based on each
such Lender’s Percentage, and the proceeds thereof shall be applied directly to
repay such outstanding Swingline Loans. Each Revolving Credit Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice in connection with each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the date specified to it in
writing by the Swingline Lender notwithstanding (i) that the amount of the
Mandatory Borrowing may not comply with the minimum amount for each Borrowing
specified in Section 2.02, (ii) whether any conditions specified in Article IV-B
are then satisfied, (iii) whether a Default or an Event of Default has occurred
and is continuing, (iv) the date of such Mandatory Borrowing or (v) any
reduction in the Total Commitment after any such Swingline Loans were made. In
the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of an insolvency or other bankruptcy
proceeding in respect of the Borrower), each Revolving Credit Lender hereby
agrees that it shall forthwith purchase from the Swingline Lender (without
recourse or warranty) such participation of the outstanding Swingline Loans as
shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon their respective Percentages; provided that all principal and
interest payable on such Swingline Loans shall be for the account of the
Swingline Lender, until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
the Lender purchasing same from and after such date of purchase. Each Lender
shall comply with its obligation under this subsection by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Revolving Credit Loans made by such Lender (and Section 2.02
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Agent shall promptly pay to the Swingline Lender the amounts so received by
it from the Lenders. The Agent shall notify Borrower of any participations in
any Swingline Loan acquired by the Lenders pursuant to this subsection, and
thereafter payments in respect of such Swingline Loan shall be made to the Agent
and not to the Swingline Lender. Any amounts received by the Swingline Lender
from Borrower (or other party on behalf of Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Agent. Any such amounts
received by the Agent shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this subsection, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this subsection shall not relieve Borrower of any default in the
payment thereof.

SECTION 2.19.     Increase in Commitments.

(a)     Borrower Request. Borrower may by written notice to the Agent elect to
request, prior to the latest Commitment Termination Date, an increase to the
then existing Total Commitments by an amount not in excess of $400,000,000 in
the aggregate and not less than $100,000,000 individually (each an “Incremental
Commitment Increase”). Each such notice shall specify (i) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the Incremental
Commitment Increase shall be effective, which shall be a date not less than

 

- 63-



--------------------------------------------------------------------------------

10 Business Days after the date on which such notice is delivered to the Agent
and (ii) the identity of each assignee to whom the Borrower proposes any portion
of such Incremental Commitment Increase be allocated and the amounts of such
allocations. Incremental Commitment Increases may be provided by any existing
Lender (it being understood that (i) any existing Lender approached to provide
all or a portion of the Incremental Commitment Increase may elect or decline, in
its sole discretion, to provide such Incremental Commitment Increase and
(ii) the Borrower shall have no obligation to offer any existing Lender the
opportunity to provide any such Incremental Commitment Increase) or by any other
bank or other financial institution (any such other bank or other financial
institution being called an “Additional Lender”); provided that the Agent, each
Fronting Bank and the Swingline Lender shall have consented (not to be
unreasonably withheld, in the case of the Agent) to such Lender’s or such
Additional Lender’s making such Incremental Commitment Increase if such consent
would be required under Section 8.04(b)(iii)(B) or (C) for an assignment of
Loans or Commitments, as applicable, to such Lender or Additional Lender.

(b)     Conditions. The Incremental Commitment Increase shall become effective,
as of such Increase Effective Date; provided that:

(i)     all of the representations and warranties of the Borrower set forth in
the Credit Documents shall be true and correct in all material respects (without
duplication of materiality qualifications otherwise set forth in such
representations and warranties), after giving effect to such Incremental
Commitment Increase;

(ii)     no Default or Event of Default shall have occurred and be continuing or
would result from such Incremental Commitment Increase; and

(iii)     the Borrower shall deliver or cause to be delivered no later than the
proposed Increase Effective Date (A) a certificate of an Authorized Officer of
the Borrower to the effect that as of the Increase Effective Date the statements
set forth in clauses (i) and (ii) above are true, (B) certified copies of the
resolutions of the Board of Directors (or any duly authorized committee thereof)
of the Borrower authorizing the Incremental Commitment Increase and all
documents evidencing other necessary corporate action and governmental approvals
or filings with respect to such Incremental Commitment Increase, (C) an opinion
of counsel to the Borrower as to such matters related to the foregoing as the
Agent may reasonably request and (D) such other documents reasonably requested
by the Agent in connection with any such transaction.

(c)     Terms of New Loans and Commitments. The Incremental Commitment Increase
shall be effected by a joinder agreement (the “Increase Joinder”) executed by
the Borrower, the Agent, each Lender, if any, and each Additional Lender, if
any, making such Incremental Commitment Increase, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement as may be necessary
or appropriate, in the opinion of the Agent, to effect the provisions of this
Section 2.19.

 

- 64-



--------------------------------------------------------------------------------

(d)     Adjustment of Loans. Each of the Lenders having a Commitment prior to
such Increase Effective Date (the “Pre-Increase Revolving Lenders”) shall assign
to any Lender or Additional Lender, as the case may be, which is providing a
portion of the Incremental Commitment Increase on the Increase Effective Date
(the “Post-Increase Revolving Lenders”), and such Post-Increase Revolving
Lenders shall purchase from each Pre-Increase Revolving Lender, at the principal
amount thereof, such interests in the Revolving Credit Loans and participation
interests in LC Outstandings and Swingline Outstandings on such Increase
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Credit Loans and participation
interests in LC Outstandings and Swingline Outstandings will be held by
Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders ratably in
accordance with their Commitments after giving effect to such Incremental
Commitment Increase.

SECTION 2.20.     Extension of Commitment Termination Date.

(a)     The Borrower may at any time from time to time not more than ninety
(90) days and not less than thirty-five (35) days prior to any anniversary of
the Commitment Termination Date, by notice to the Agent (who shall promptly
notify the Lenders) request that each Lender extend (each such date on which
such extension occurs, an “Extension Date”) such Lender’s Commitment Termination
Date to the date that is one year after the Commitment Termination Date then in
effect for such Lender (the “Existing Commitment Termination Date”).

(b)     Each Lender, acting in its sole and individual discretion, shall, by
notice to the Agent given not later than 25 days prior to the anniversary of the
Existing Commitment Termination Date (the “Notice Date”), advise the Agent
whether or not such Lender agrees to such extension (each Lender that determines
to so extend its Commitment Termination Date, an “Extending Lender”). Each
Lender that determines not to so extend its Existing Commitment Termination Date
(a “Non-Extending Lender”) shall notify the Agent of such fact promptly after
such determination (but in any event no later than the Notice Date), and any
Lender that does not so advise the Agent shall be deemed to be a Non-Extending
Lender. The election of any Lender to agree to such extension shall not obligate
any other Lender to so agree, and it is understood and agreed that no Lender
shall have any obligation whatsoever to agree to any request made by the
Borrower for extension of the Existing Commitment Termination Date.

(c)     The Agent shall notify the Borrower of each Lender’s determination under
this Section on the earlier of (x) the date that is one (1) Business Day after
the Agent receives notice of such Lender’s determination or (y) the date that is
one (1) Business Day after the Notice Date.

(d)     The Borrower shall have the right, but shall not be obligated, on or
before the applicable Commitment Termination Date for any Non-Extending Lender
to replace such Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more financial institutions that are Eligible
Assignees (each, an “Additional Commitment Lender”) as provided in Section 8.04,
each of which Additional Commitment Lenders shall have entered into an
Assignment and Assumption (in accordance with and subject to the restrictions

 

- 65-



--------------------------------------------------------------------------------

contained in Section 8.04, with the Borrower obligated to pay any applicable
processing or recordation fee) with such Non-Extending Lender, pursuant to which
such Additional Commitment Lenders shall, effective on or before the applicable
Commitment Termination Date for such Non-Extending Lender, assume a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date).

(e)     If (and only if) the total of the Commitments of the Lenders that have
agreed to extend their Commitment Termination Date and the additional
Commitments of the Additional Commitment Lenders is more than 50% of the
aggregate amount of the Commitments in effect immediately prior to the
applicable Extension Date, then, effective as of the applicable Extension Date,
the Commitment Termination Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date that is one year after the
Existing Commitment Termination Date (except that, if such date is not a
Business Day, such Commitment Termination Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement and shall be bound by the
provisions of this Agreement as a Lender hereunder and shall have the
obligations of a Lender hereunder.

(f)     Notwithstanding the foregoing, (x) no more than two (2) extensions of
the Commitment Termination Date shall be permitted hereunder and (y) any
extension of any Commitment Termination Date pursuant to this Section 2.20 shall
not be effective with respect to any Extending Lender unless as of the
applicable Extension Date and immediately after giving effect thereto: (i) there
shall exist no Default or Event of Default; (ii) all the representations and
warranties of the Borrower set forth in the Credit Documents shall be true and
correct in all material respects (without duplication of materiality
qualifications otherwise set forth in such representations and warranties,
before and after giving effect to such extension); and (iii) the Agent shall
have received a certificate from the Borrower signed by an Authorized Officer of
the Borrower (A) certifying the accuracy of the foregoing clauses (i) and (ii)
and (B) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such extension.

(g)     Subject to subsection (e) above, the Commitment of any Non-Extending
Lender that has not been replaced pursuant to subsection (d) above shall
automatically terminate on its Existing Commitment Termination Date (without
regard to any extension by any other Lender), it being understood and agreed
that such Non-Extending Lender’s participations in Swingline Loans and Letters
of Credit outstanding on such Existing Commitment Termination Date shall
terminate thereon.

(h)     Each of the Swingline Lender and each Fronting Bank may, in its sole
discretion, elect to extend its Swingline Termination Date or Fronting Bank
Termination Date, as applicable, in connection with any extension of the
Commitment Termination Date; provided that, (i) the Borrower and the Agent may
appoint a replacement for any such resigning Swingline Lender or Fronting Bank
that does not so elect to extend its Swingline Termination Date or Fronting Bank
Termination Date, as applicable, and (ii) the extension of any Commitment
Termination Date may become effective without regard to whether such replacement
is appointed.

 

- 66-



--------------------------------------------------------------------------------

(i)     In connection with any extension of the Commitment Termination Date, the
Borrower, the Agent and each Extending Lender may make such amendments to this
Agreement as the Agent determines to be reasonably necessary to evidence the
extension. This Section shall supersede Sections 2.13 and 8.08.

SECTION 2.21.     Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)     Commitment Fees shall cease to accrue on such Defaulting Lender’s
Available Commitment;

(b)     the Commitment and Outstanding Credits of such Defaulting Lender shall
not be included in determining whether (i) the Required Lenders have taken or
may take any action under this Agreement or (ii) all Lenders affected thereby
have taken or may take any action under this Agreement, except to the extent
Section 8.08 expressly requires the consent of such Defaulting Lender to an
amendment, waiver or other modification;

(c)     if any Swingline Loan, Letter of Credit or unpaid reimbursement
obligation of the Borrower in respect of any Letter of Credit is outstanding at
the time such Lender becomes a Defaulting Lender then:

(i)     all or any part of the obligation of such Defaulting Lender to
participate in such Swingline Loan, Letter of Credit or reimbursement obligation
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Outstanding Credits does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in Article
IV-B are satisfied at such time (it being understood that such reallocation
shall be deemed to be an Extension of Credit that would increase the Outstanding
Credits and be subject to satisfaction of the conditions set forth in such
Article);

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay its Swingline Loans, if any, and
(y) second, cash collateralize for the benefit of the applicable Fronting Banks
only the Borrower’s obligations, if any, corresponding to such Defaulting
Lender’s obligation to participate in Letters of Credit (after giving effect to
any partial reallocation pursuant to clause (i) above) in a manner reasonably
satisfactory to the Agent and such Fronting Banks for so long as such LC
Outstandings are outstanding;

 

- 67-



--------------------------------------------------------------------------------

(iii)     if and to the extent that the Borrower cash collateralizes any portion
of such Defaulting Lender’s obligation to participate in Letters of Credit
pursuant to clause (ii) above, the Borrower shall not be required to pay any LC
Fees with respect to such Defaulting Lender’s Percentage of the Stated Amount of
all Letters of Credit during the period such Defaulting Lender’s obligation is
cash collateralized;

(iv)     if the obligation of the non-Defaulting Lenders to participate in
Letters of Credit is reallocated pursuant to clause (i) above, then the LC Fees
payable to the Lenders shall be adjusted in accordance with such non-Defaulting
Lenders’ Percentages;

(v)     if all or any portion of the obligation of the non-Defaulting Lenders to
participate in Letters of Credit is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Fronting Bank or any other Lender hereunder, all LC Fees payable
with respect to such Defaulting Lender’s Percentage of the Stated Amount of all
Letters of Credit shall be payable to the applicable Fronting Banks until and to
the extent that such obligation is reallocated and/or cash collateralized; and

(vi)     so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan, and no Fronting Bank shall be required
to make any Extension of Credit in connection with a Letter of Credit, unless
the related exposure and the Defaulting Lender’s then outstanding obligations to
participate in such Letter of Credit will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with this subsection (c), and participating interests in
any newly made Swingline Loan or any new Extension of Credit relating to a
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with subsection (c)(i) above (and such Defaulting Lender shall not
participate therein).

(d)     In the event that the Agent, the Borrower, the Swingline Lender and the
Fronting Banks all agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the obligation
of such Lender to participate in Swingline Loans and Letters of Credit shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Percentage.

(e)     Subject to Section 8.22, no reallocation or cash collateralization of a
Defaulting Lender’s obligations pursuant to subsection (c)(i) or (ii) above, and
no remedy of the circumstances that caused a Lender to become a Defaulting
Lender, shall constitute a waiver or release of any claim that the Borrower or
any Credit Party may have against such Defaulting Lender.

(f)     Any payment of principal, interest, fees or other amounts received by
the Agent for the account of a Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to

 

- 68-



--------------------------------------------------------------------------------

Article VI or otherwise) or received by the Agent from a Defaulting Lender
pursuant to Section 2.13 shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Fronting
Bank or the Swingline Lender hereunder; third, to cash collateralize the
Borrower’s obligations corresponding to such Defaulting Lender’s obligation to
participate in Letters of Credit in accordance with subsection (c)(ii) above;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) cash collateralize the Fronting Banks’ future
fronting exposure to such Defaulting Lender with respect to future Letters of
Credit issued under this Agreement, in accordance with subsection (c)(ii) above;
sixth, to the payment of any amounts owing to the Lenders, the Fronting Banks or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Fronting Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loan or
reimbursement obligation under Section 2.17(c) in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article IV-B were satisfied or waived, such payment
shall be applied solely to pay the Loans owed to all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans owed to such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to any
reallocation of Commitments pursuant to subsection (c)(i) above. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.21(f) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(g)     If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Fronting Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and no Fronting
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lenders or the applicable Fronting Bank, as the case may be, shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
each Swingline Lender or such Fronting Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

- 69-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Agent, each Lender and each Fronting
Bank as follows:

SECTION 3.01.     Organization; Powers.

The Borrower (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Change, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under the Credit
Documents and to request and receive Extensions of Credit hereunder.

SECTION 3.02.     Authorization.

The execution, delivery and performance by the Borrower of each Credit Document
and the Extensions of Credit hereunder (i) have been duly authorized by all
requisite limited liability company action and (ii) will not (A) violate (x) any
provision of any material Applicable Law or of the certificate of formation or
other constitutive documents (including the limited liability company agreement)
of the Borrower or any of its Subsidiaries to which the Borrower or any of its
Subsidiaries, as the case may be, is subject, or (y) any provision of any
indenture, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property is or may be
bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries,
other than in the case of clauses (ii)(A)(y), (ii)(B) and (ii)(C), any such
violation, breach, default or Lien that could not reasonably be expected to have
a Material Adverse Change.

SECTION 3.03.     Enforceability.

Each Credit Document dated as of the date hereof has been, and each other Credit
Document, when delivered, will have been duly executed and delivered by the
Borrower. Each Credit Document constitutes a legal, valid and binding obligation
of the Borrower enforceable in accordance with its terms except to the extent
that enforcement may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).

 

- 70-



--------------------------------------------------------------------------------

SECTION 3.04.     Governmental Approvals.

No action, consent or approval of, registration or filing with, or other action
by, any Governmental Authority is or will be required in connection with the
execution or delivery by the Borrower or the enforceability of this Agreement or
any other Credit Document.

SECTION 3.05.     Financial Statements.

(a)     (i)     The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 20162019 and the related
consolidated statements of income, retained earnings and cash flows for the
fiscal year then ended, reported on by Deloitte & Touche LLP and set forth in
the Borrower’s Annual Report on Form 10-K, and (ii) the unaudited consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
each fiscal quarter of each of the first threetwo fiscal quarters of the
20172020 fiscal year and related consolidated statements of income, retained
earnings and cash flows for each such fiscal quarter and for the elapsed portion
of the 20172020 fiscal year, copies of which have been made available to each of
the Lenders, the Swingline Lender and the Fronting Banks, present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for the periods ending on such dates in conformity
with GAAP.

(b)     Except as set forth in the financial statements or other reports of the
type referred to in Section 5.03 hereof and that have been made available to the
Lenders, the Swingline Lender and the Fronting Banks on or prior to the date of
this Agreementthe First Amendment (collectively, the “Borrower Information”),
since the ClosingFirst Amendment Date, there has been no Material Adverse
Change.

SECTION 3.06.     Litigation.

Except as set forth as such in the Borrower Information, there is no action,
suit or arbitral or governmental proceeding pending against, or to the knowledge
of the Borrower threatened against, the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(including, without limitation, in respect of federal, state, local and other
statutes, ordinances, orders, judgments, rulings and regulations relating to
environmental pollution or environmental regulation or control) in which there
is a reasonable possibility of an adverse decision that could reasonably be
expected to result in a Material Adverse Change.

SECTION 3.07.     Federal Reserve Regulations.

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the Federal Reserve
Board.

 

- 71-



--------------------------------------------------------------------------------

SECTION 3.08.     Investment Company Act.

None of the Borrower or any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

SECTION 3.09.     No Material Misstatements.

(a)     No report, financial statement or other written information (other than
any projection and other forward-looking information and other information of a
general economic or industry specific nature) furnished by or on behalf of the
Borrower to any Credit Party pursuant to or in connection with this Agreement,
when taken together with all reports of the Borrower filed with the SEC under
the Exchange Act, contained any material misstatement of fact or omitted any
material fact necessary to make the statements therein not materially misleading
in light of the circumstances under which such statements were made; provided
that, with respect to projections and forward looking statements, the Borrower
represents only that such information was prepared in good faith based upon
assumptions and estimates believed to be reasonable at the time made and notes
that whether or not such projections or forward looking statements are in fact
achieved will depend upon future events some of which are not within the control
of the Borrower and actual results may vary from the projections and such
variations may be material and, accordingly, the Borrower gives no
representation and warranty that such projections and forward looking statements
will be achieved.

(b)     As of the First Amendment Date, the information included in the most
recent Beneficial Ownership Certification delivered by the Borrower to the Agent
(if any) is true and correct in all respects.

SECTION 3.10.     Taxes.

Except where the failure of which could not be reasonably expected to have a
Material Adverse Change, (a) each of the Borrower and each of its Subsidiaries
has filed all federal, state and local and non-U.S. income tax returns required
to be filed by it and has paid all material taxes payable by it that have become
due, other than those (i) not yet delinquent or (ii) contested in good faith as
to which adequate reserves have been provided to the extent required by law and
in accordance with GAAP, (b) each of the Borrower and each of its Subsidiaries
has provided adequate reserves in accordance with GAAP for the payment of, all
federal, state, provincial and foreign taxes not yet due and payable and
(c) each of the Borrower and each of its Subsidiaries has satisfied all of its
tax withholding obligations.

SECTION 3.11.     Employee Benefit Plans.

Except as could not reasonably be expected, individually or in the aggregate to
result in a Material Adverse Change with respect to each Plan, the Borrower, its
Subsidiaries and its ERISA Affiliates are in compliance with the applicable
provisions of ERISA and the Code and the final regulations and published
interpretations thereunder. No ERISA Event has occurred that alone oror is
reasonably expected to occur that, when taken together with anyall other such
ERISA

 

- 72-



--------------------------------------------------------------------------------

Event has resulted orEvents for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Change. None of the
Borrower, its Subsidiaries nor any ERISA Affiliate has incurred any Withdrawal
Liability that could result in a Material Adverse Change. None of the Borrower,
its Subsidiaries nor any ERISA Affiliate has received any notification that any
Multiemployer Plan has been terminated within the meaning of Title IV of ERISA,
which such termination could result in a Material Adverse Change, and no
Multiemployer Plan is reasonably expected to be terminated where such
termination has resulted or can reasonably be expected to result, through an
increase in the contributions required to be made to such Multiemployer Plan or
otherwise, in a Material Adverse Change.

SECTION 3.12.     Significant Subsidiaries.

Each of the Borrower’s Significant Subsidiaries, if any, (a) is a corporation,
limited liability company or other type of Person duly incorporated or formed
(as the case may be), validly existing and in good standing under the laws of
its jurisdiction of incorporation, organization or formation (as the case may
be) and (b) has all corporate, limited liability company, partnership or other
(as the case may be) powers necessary to carry on its business substantially as
now conducted, except where the failure to do so could not be reasonably
expected to have a Material Adverse Change. Each of the Borrower’s Significant
Subsidiaries, if any, has all material governmental licenses, authorizations,
consents and approvals required to carry on its business substantially as now
conducted, except where the failure to do so could not be reasonably expected to
have a Material Adverse Change.

SECTION 3.13.     Environmental Matters.

Except as set forth as such in or contemplated by the Borrower Information, the
Borrower and each of its Subsidiaries has complied in all material respects with
all Federal, state, local and other statutes, ordinances, orders, judgments,
rulings and regulations relating to environmental pollution or to environmental
regulation or control, except to the extent that failure to so comply could not
reasonably be expected to result in a Material Adverse Change. Except as set
forth as such in or contemplated by the Borrower Information, the facilities of
the Borrower or any of its Subsidiaries, as the case may be, are not used to
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other Applicable Law relating to
environmental pollution, or any nuclear fuel or other radioactive materials, in
violation in any material respect of any law or any regulations promulgated
pursuant thereto, except to the extent that such violations could not reasonably
be expected to result in a Material Adverse Change. Except as set forth as such
in or contemplated by the Borrower Information, the Borrower is not aware of any
events, conditions or circumstances involving environmental pollution or
contamination that could reasonably be expected to result in a Material Adverse
Change.

 

- 73-



--------------------------------------------------------------------------------

SECTION 3.14.     Solvency.

The Borrower is Solvent.

SECTION 3.15.     Properties.

The Borrower has good and indefeasible title to or valid leasehold or easement
interests in all properties that are necessary to the operation of its
businesses as currently conducted, free and clear of all Liens (other than Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Change.

SECTION 3.16.     Anti-Corruption Laws and Sanctions.

None of the Borrower, any of its Subsidiaries, or to the knowledge of the
Borrower, any director, officer, employee or agent that will act in any capacity
in connection with, or benefit from, this Agreement, is an individual or entity
that is, or is owned or controlled by Persons that are, (i) the subject of any
Sanction or (ii) operating, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions. The Borrower, its
Subsidiaries, and, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with, or benefit from, this Agreement, are in compliance with
Anti-Corruption Laws and applicable Anti-Money Laundering Laws in all material
respects. The Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance therewith.

ARTICLE IV-A

EFFECTIVENESS AND INITIAL EXTENSIONS OF CREDIT

The effectiveness of this Agreement and the obligation of each Lender and the
Swingline Lender to make its initial Loan and of each Fronting Bank to issue its
initial Letter of Credit on or after the date hereof is subject to the
conditions that on the Closing Date:

SECTION 4.01     Credit Documents. The Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower, each
Lender, the Swingline Lender and each Fronting Bank as of the Closing Date.

SECTION 4.02.     [Reserved].

SECTION 4.03.     Borrower Legal Opinions.

The Agent shall have received written legal opinion of Jones Day, special
counsel to the Borrower dated the date hereof, addressed to the Agent, the
Swingline Lender, the Fronting Banks and the Lenders in form and substance
reasonably satisfactory to the Agent.

SECTION 4.04.     [Reserved].

 

- 74-



--------------------------------------------------------------------------------

SECTION 4.05.     Prepayment of Loans Under and Termination of Prior Credit
Agreement.

The principal amount of all loans under the Prior Credit Agreement, together
with accrued interest, fees and other expenses thereon, shall have been paid in
full and the Prior Credit Agreement shall have been terminated (including the
commitments of the lenders thereunder).

SECTION 4.06.     Representations and Warranties; No Default.

All representations and warranties of the Borrower in each Credit Document shall
be true and correct in all material respects (without duplication of any
materiality qualifications otherwise set forth in such representations and
warranties), and no Default or Event of Default shall have occurred and be
continuing.

SECTION 4.07.     Closing Certificates.

The Agent shall have received (i) a copy of the certificate of formation,
including all amendments thereto, certified as of a recent date by the Secretary
of State of the state of Delaware, and a certificate as to the good standing of
the Borrower as of a recent date from such Secretary of State; (ii) a
certificate of the Secretary or an Assistant Secretary or analogous officer of
the Borrower, dated the date of this Agreement and certifying (A) that attached
thereto is a true and complete copy of the limited liability company agreement
or other applicable organizational document as in effect on such date and at all
times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto are true and complete copies of resolutions
duly adopted by the Board of Directors (or any duly authorized committee
thereof) authorizing the execution and delivery by the Borrower of the Credit
Documents, the Extensions of Credit to be made hereunder and the performance by
the Borrower of all of its obligations under the Credit Documents, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate of formation referred to in clause
(i) above has not been amended since the date of the last amendment thereto
shown on the certified certificate of formation furnished pursuant to such
clause (i) and (D) as to the incumbency and specimen signature of each officer
executing this Agreement and any other document delivered in connection herewith
on behalf of the Borrower; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
analogous officer executing the certificate pursuant to (ii) above.

SECTION 4.08.     Fees.

The Lenders, the Fronting Banks as of the Closing Date, the Agent and the Joint
Lead Arrangers shall have received payment of all fees and reimbursements of all
expenses for which invoices have been presented as of the Closing Date pursuant
to the terms of this Agreement or the Fee Letters.

SECTION 4.09.     [Reserved].

 

- 75-



--------------------------------------------------------------------------------

SECTION 4.10.     PATRIOT Act.

Each Lender shall have received such documentation and information about the
Borrower as is reasonably requested in writing by the Agent on behalf of such
Lender at least 10 days prior to the Closing Date and as required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

SECTION 4.11.     [Reserved].

SECTION 4.12.     Other Information.

Each Credit Party shall have received such other certifications, opinions,
financial or other information, approvals and documents relating to the Borrower
and the transactions contemplated hereby as such Credit Party may reasonably
request.

ARTICLE IV-B

CONDITIONS FOR CERTAIN EXTENSIONS OF CREDIT

The Commitment of each Lender to make each Loan and of each Fronting Bank to
make each Extension of Credit relating to a Letter of Credit hereunder that, in
any case, would increase the Outstanding Credits (other than any Mandatory
Borrowing), shall be subject to the satisfaction of the following conditions
precedent on the date of such Extension of Credit:

(a)     The Agent, the Swingline Lender and the relevant Fronting Bank, if
applicable, shall have received from the Borrower a notice requesting such
Extension of Credit as required by Section 2.03, Section 2.17 or 2.18, as
applicable and certifying that the matters set forth in subsections (b) and (c)
below are true and correct as of such date.

(b)     The representations and warranties of the Borrower set forth in Article
III hereof shall be true and correct in all material respects (without
duplication of any materiality qualifications otherwise set forth in such
representations and warranties) on and as of the date of such Extension of
Credit with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date.
Notwithstanding the foregoing, the representations and warranties set forth in
Section 3.05(b) and 3.06 shall not be required to be made pursuant to this
subsection (b) by the Borrower, if, at the time of such Extension of Credit, the
Borrower’s Debt Rating is above BBB-/Baa3.

(c)     At the time of and immediately after such Extension of Credit, no
Default or Event of Default shall have occurred and be continuing or would
result from the making of such Extension of Credit.

 

- 76-



--------------------------------------------------------------------------------

Each Extension of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Extension of Credit as to the
matters specified in subsections (b) and (c) above.

ARTICLE V

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Fronting Bank has any obligation to issue Letters of Credit hereunder, any
Letter of Credit remains available to be drawn or any amount payable hereunder
remains unpaid (other than Letters of Credit that have been cash collateralized
or otherwise satisfied, in each case, in a manner reasonably satisfactory to the
applicable Fronting Bank):

SECTION 5.01.     Existence.

It will, and will cause each of its Significant Subsidiaries to, do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence and all rights, licenses, permits, franchises and authorizations
necessary or desirable in the normal conduct of its business except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Change; provided, however, that the Borrower and its
Significant Subsidiaries may consummate any transaction expressly permitted
pursuant to Section 5.09.

SECTION 5.02.     Compliance With Laws; Business and Properties.

It The Borrower will, and will cause each of its Subsidiaries to,:

(a)     comply with all Applicable Laws, whether now in effect or hereafter
enacted, except (i) where the validity or applicability of such laws, rules,
regulations or orders is being contested by appropriate proceedings in good
faith or (ii) where the failure to do so could not reasonably be expected to
have a Material Adverse Change; and

(b)     at all times maintain and preserve all property material to the conduct
of its business in good working order, ordinary wear and tear excepted, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Change.

SECTION 5.03.     Financial Statements, Reports, Etc.

It will furnish to the Agent (which will make available to the Lenders and each
Fronting Bank):

(a)     as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, retained earnings and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on in a manner reasonably acceptable to
the SEC by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

 

- 77-



--------------------------------------------------------------------------------

(b)     as soon as available and in any event within 75 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income for
such quarter, for the portion of the Borrower’s fiscal year ended at the end of
such quarter, and the related consolidated statement of cash flows for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth comparative figures for the corresponding date in the previous year and
period to the extent required in Form 10-Q, all certified (subject to normal
year-end adjustments and absence of footnotes) as to fairness of presentation,
GAAP and consistency by a Financial Officer of the Borrower;

(c)     simultaneously with any delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the covenant
contained in Section 5.11 on the date of such financial statements, and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

(d)     simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a statement of the firm of independent
public accountants that reported on such statements (i) stating whether anything
has come to their attention to cause them to believe that any Default or Event
of Default existed on the date of such statements and (ii) confirming the
calculations set forth in the Financial Officer’s certificate delivered
simultaneously therewith pursuant to subsection (c) above;

(e)     forthwith upon becoming aware of the occurrence of any Default or Event
of Default, a certificate of a Financial Officer of the Borrower setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

(f)     promptly upon the filing thereof, copies of each final prospectus (other
than a prospectus included in any registration statement on Form S-8 or its
equivalent or with respect to a dividend reinvestment plan) and all reports on
Forms 10-K, 10-Q and 8-K and similar reports that the Borrower shall have filed
with the SEC, or any Governmental Authority succeeding to any of or all the
functions of the SEC;

(g)     to the extent the following events could reasonably be expected to
result in a Material Adverse Change, as promptly as practicable after any member
of the Controlled Group (i) gives or is required to give notice to the PBGC of
any Reportable Event with respect to any Plan that would reasonably be expected
to constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such Reportable Event, a copy of the notice of such Reportable
Event given or required to be given to the PBGC; (ii) receives notice from a
proper

 

- 78-



--------------------------------------------------------------------------------

representative of a Multiemployer Plan of complete or partial Withdrawal
Liability being imposed upon such member of the Controlled Group under Title IV
of ERISA, a copy of such notice; or (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, or appoint a trustee to administer,
any Plan, a copy of such notice; and

(h)     promptly, from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Lender or any Fronting Bank, may reasonably request
in writing; and

(i)     prompt notice of any change in the information provided in the
Beneficial Ownership Certification (to the extent any such certification is
delivered) that would result in a change to the list of beneficial owners
identified in such certification.

The financial statements, prospectuses and reports described in subsections (a),
(b) and (f) above will be deemed to have been delivered hereunder if publicly
available on the SEC’s EDGAR Database with respect to the Borrower or on the
Borrower’s website no later than the date specified for delivery of same under
subsection (a), (b) or (f), as applicable, above.

SECTION 5.04.     Insurance.

It will, and will cause each of its Subsidiaries to, at all times maintain in
full force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower, as applicable) are financially sound and responsible
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower, as
applicable) is reasonable and prudent in light of the size and nature of its
business; and will furnish to the Agent, upon written reasonable request from
the Agent, information presented in reasonable detail as to the insurance so
carried.

SECTION 5.05.     Taxes, Etc.

It will, and will cause each of its Subsidiaries to, pay and discharge promptly
when due all material taxes, assessments and governmental charges imposed upon
it or upon its income or profits or in respect of its property, as well as all
other material liabilities, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall, to the extent required by GAAP,
have been set aside.

SECTION 5.06.     Maintaining Records; Access to Properties and Inspections.

It will, and will cause each of its Subsidiaries to, maintain financial records
in accordance with GAAP and, upon reasonable notice and at reasonable times,
permit authorized

 

- 79-



--------------------------------------------------------------------------------

representatives designated by any Lender or any Fronting Bank to visit and
inspect its properties and to discuss its affairs, finances and condition with
its officers; provided that, excluding any such visits and inspections during
the continuation of an Event of Default (a) only the Agent, whether on its own
or in conjunction with the Required Lenders, may exercise rights of the Agent
and the Lenders under this Section 5.06, (b) the Agent shall not exercise such
rights more than two times in any calendar year and (c) only one such visit
shall be at the Borrower’s expense; provided further that when an Event of
Default exists, the Agent (or any of its representatives or independent
contractors) or any representative of the Required Lenders may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.

SECTION 5.07.     ERISA.

It will, and will cause each of its Subsidiaries that are members of the
Controlled Group to, comply in all material respects with the applicable
provisions of ERISA and the Code except where any noncompliance, individually or
in the aggregate, would not result in a Material Adverse Change.

SECTION 5.08.     Use of Proceeds.

It will not, and will not cause or permit any of its Subsidiaries to, use the
proceeds of the Loans or the Letters of Credit for purposes other than (i) the
repayment of Indebtedness of the Borrower or any of its Subsidiaries, (ii) the
payment of fees and expenses incurred in connection with this Agreement and
(iii) for working capital and other general corporate purposes and the
refinancing of short-term borrowings used for working capital and other general
corporate purposes. The Borrower will not, directly or, to the knowledge of the
Borrower, indirectly, use the proceeds of the Loans or the Letters of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions. No part of the
proceeds of the Loans or Letters of Credit will be used by the Borrower,
directly, or to the Borrower’s knowledge, indirectly, in violation of
Anti-Corruption Laws, applicable Sanctions or applicable SanctionsAnti-Money
Laundering Laws.

SECTION 5.09.     Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries.

(a)     It will not, and will not permit any of its Significant Subsidiaries to,
consolidate or merge with or into any Person unless (i) in the case of any such
transaction involving the Borrower, the surviving Person is the Borrower or
another Person formed under the laws of a State of the United States of America
and assumes or is responsible, by operation of law, for all the obligations of
the Borrower hereunder and (ii) in the case of any such transaction involving
any Significant Subsidiary, the survivor is the Borrower, such Significant
Subsidiary or a Non-Dilutive Subsidiary of the Borrower (or a Person which as a
result of such transaction becomes a Non-Dilutive Subsidiary of the Borrower).

 

- 80-



--------------------------------------------------------------------------------

(b)     It will not, and will not permit any of its Significant Subsidiaries to,
make a Significant Disposition to any Person unless (i) such Significant
Disposition is made to the Borrower, a Non-Dilutive Subsidiary of the Borrower
or a Person that, as a result of such transaction, becomes a Non-Dilutive
Subsidiary of the Borrower, (ii) the proceeds of such Significant Disposition
are reinvested in the business of the Borrower or any of its Subsidiaries or are
used to permanently reduce the indebtedness of the Borrower or any of its
Subsidiaries or (iii) such Significant Disposition is of any Qualified
Transition Bond Issuer.

(c)     Notwithstanding anything to the contrary contained in this Section,
(i) the Borrower will not in any event permit any consolidation, merger or
Significant Disposition if any Default or Event of Default shall have occurred
and be continuing at the time of or after giving effect to such transaction,
(ii) neither the Borrower nor any of its Subsidiaries will engage to a
Substantial extent in businesses other than those currently conducted by them
and other businesses reasonably related thereto and (iii) neither the Borrower
nor any of its Subsidiaries will acquire any Subsidiary or make any investment
in any Subsidiary if, upon giving effect to such acquisition or investment, as
the case may be, the Borrower would not be in compliance with the covenant set
forth in Section 5.11 and (iv) nothing in this Section shall prohibit any sales
of assets permitted by Section 5.10(d).

(d)     Notwithstanding anything herein or any other Credit Document to the
contrary, to the extent that the Borrower is a limited liability company, the
Borrower may not divide itself into two or more limited liability companies or
series thereof (pursuant to a “plan of division” as contemplated under the
Delaware Limited Liability Company Act or otherwise) without prior written
notice to the Agent, and any limited liability companies or series thereof
formed as a result of such division shall be required to become a co-borrower
under this Agreement and the other Credit Documents pursuant to documentation or
on terms and conditions reasonably requested by the Agent.

SECTION 5.10.     Limitations on Liens.

Neither the Borrower nor any of its Significant Subsidiaries will create or
assume or permit to exist any Lien in respect of any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any such
Significant Subsidiary, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets; provided that the provisions of this Section shall not prevent or
restrict the creation, assumption or existence of:

(a)     any Lien in respect of any such property or assets of any Significant
Subsidiary of the Borrower to secure indebtedness owing by it to the Borrower or
any Wholly Owned Subsidiary of the Borrower; or

(b)     Liens (including capital leases) in respect of property acquired by the
Borrower or any Significant Subsidiary thereof, to secure the purchase price, or
the cost of construction and development, of such property (or to secure
indebtedness incurred prior to, at the time of, or within 120 days after the
later of the acquisition of such property and the commencement of

 

- 81-



--------------------------------------------------------------------------------

operation of such property, in each case for the purpose of financing the
acquisition, or the cost of construction and development, of such property), or
Liens existing on any such property at the time of acquisition of such property
by the Borrower or such Significant Subsidiary, whether or not assumed, or any
Lien in respect of property of any Person existing at the time such Person
becomes a Subsidiary of the Borrower; or agreements to acquire any property or
assets under conditional sale agreements or other title retention agreements, or
capital leases in respect of any other property; provided that (A) the aggregate
principal amount of Indebtedness secured by all Liens in respect of any such
property shall not exceed the cost (as determined by the board of directors or
analogous governing body of the Borrower or such Significant Subsidiary, as the
case may be) of such property at the time of acquisition thereof or (x) in the
case of property covered by a capital lease, the fair market value (together
with any customary fees and expenses incurred in connection therewith), as so
determined, of such property at the time of such transaction, or (y) in the case
of a Lien in respect of property existing at the time such Person becomes a
Subsidiary of the Borrower the fair market value (together with any customary
fees and expenses incurred in connection therewith), as so determined of such
property at such time), and (B) at the time of the acquisition of the property
by the Borrower or such Significant Subsidiary, or at the time such Person
becomes a Subsidiary of the Borrower, as the case may be, every such Lien shall
apply and attach only to the property originally subject thereto and fixed
improvements constructed thereon; or

(c)     modifications, replacements, refundings or extensions of any Lien
permitted in subsection (b), (e), (l) or (m) hereof for amounts not exceeding
the sum of (a) the lesser of (i) the principal or committed amount (whichever is
larger) of the Indebtedness so refunded or extended or (ii) the fair market
value (as determined by the board of directors (or analogous governing body) of
the Borrower or such Significant Subsidiary, as the case may be) of the property
theretofore subject to such Lien, in each case at the time of such refunding or
extension and (b) any customary fees and expenses incurred in connection
therewith; provided that such Lien shall apply only to the same property
theretofore subject to the same and fixed improvements constructed thereon; or

(d)     sales subject to understandings or agreements to repurchase; provided
that the aggregate sales price for all such sales (other than sales to any
governmental instrumentality in connection with such instrumentality’s issuance
of indebtedness, including without limitation industrial development bonds and
pollution control bonds, on behalf of the Borrower or any Significant Subsidiary
thereof) made in any one calendar year shall not exceed $50,000,000 in the
aggregate for the Borrower and its Significant Subsidiaries; or

(e)     Liens on Receivables Facility Assets in respect of any Permitted
Receivables Financing; or

(f)     any Lien not otherwise permitted hereunder (whenever incurred) on assets
owned by the Borrower or any Subsidiary thereof securing Indebtedness of the
Borrower or Subsidiary in an aggregate amount not to exceed at any one time
outstanding the greater of 10% of the Borrower’s Net Tangible Assets or 10% of
Capitalization; or

 

- 82-



--------------------------------------------------------------------------------

(g)     leases (other than capital leases) now or hereafter existing and any
renewals and extensions thereof under which the Borrower or any Significant
Subsidiary thereof may acquire or dispose of any of its property, subject,
however, to the terms of Section 5.09; or

(h)     Liens in respect of any Permitted Sale Leasebacks; or

(i)     any Lien in existence on the Closing Date and set forth on Schedule 5.10
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date; or

(j)     the pledge of current assets, in the ordinary course of business, to
secure current liabilities; or

(k)     Permitted Encumbrances; or

(l)     [Reserved]; or

(m)     any Lien incurred in connection with the issuance of Qualified
Transition Bonds; or

(n)     Liens under the Mortgage securing the Obligations (as defined in the
Mortgage) permitted to be secured under the Mortgage (as in effect on the date
hereof).

(o)     any Lien granted pursuant to Section 1007 of the Indentures in favor of
the trustee thereunder; or

(p)     Liens granted by the Borrower to secure duties or public or statutory
obligations or to secure, or serve in lieu of, surety, stay on appeal bonds.

SECTION 5.11.     Debt to Total Capitalization Ratio.

The Borrower will not, as of the end of each quarter of each of its fiscal
years, permit the ratio of its Consolidated Senior Debt to its Consolidated
Total Capitalization to be greater than 0.65 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a)     any representation or warranty made or deemed made by the Borrower in or
in connection with the execution and delivery of this Agreement or the
Extensions of Credit made hereunder shall prove to have been untrue in any
material respect (without duplication of materiality qualifications otherwise
set forth in such representations and warranties) when so made, deemed made or
furnished;

 

- 83-



--------------------------------------------------------------------------------

(b)     default shall be made by the Borrower in the payment of any principal of
any Outstanding Credit when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

(c)     default shall be made by the Borrower in the payment of any interest on
any Outstanding Credit or any Fee or any other amount (other than an amount
referred to in subsection (b) above) due hereunder, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five Business Days;

(d)     default shall be made by the Borrower in the due observance or
performance of any covenant, condition or agreement contained in Section 5.01 or
5.11;

(e)     default shall be made by the Borrower or any Subsidiary (i) in the due
observance or performance of any covenant, condition or agreement contained in
Section 5.03 and such default shall continue unremedied for a period of 5
Business Days or (ii) in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b), (c),
(d) or (e)(i) above) or in any other Credit Document and such default shall
continue unremedied for a period of 30 days after notice thereof from the Agent
at the request of any Lender to the Borrower;

(f)     (i) Holdings amends, waives, otherwise modifies or violates Section 8 of
its limited liability company agreement (provided that Holdings may own stock of
other entities) or (ii) the Borrower or Holdings (in its capacity as the sole
member of the Borrower) amends, waives, otherwise modifies or violates
Section 10(i) or the director independence provisions of, in each case, the
applicable limited liability company agreement as in effect as of the date
hereof unless (x) the provisions provided for in such sections are no longer
required by PUCT, (y) such modifications are required by PUCT, or (z) in the
case of clause (i) or (ii) above, with regard to Holdings, PUCT no longer
requires Holdings to own any Equity Interests of the Borrower;

(g)     the Borrower or any Subsidiary thereof shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Indebtedness
in a principal amount in excess of $100,000,000, when and as the same shall
become due and payable, subject to any applicable grace periods, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
to cause, such Indebtedness to become accelerated or due prior to its stated
maturity;

(h)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary thereof, or of a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary thereof, under Title 11 of the United States Bankruptcy Code, as

 

- 84-



--------------------------------------------------------------------------------

now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary thereof or for a substantial part of the
property or assets of the Borrower or any Significant Subsidiary thereof or
(iii) the winding up or liquidation of the Borrower or any Significant
Subsidiary thereof; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)     the Borrower or any Significant Subsidiary thereof shall (A) (i)
voluntarily commence any proceeding or file any petition seeking relief under
Title 11 of the United States Bankruptcy Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Significant Subsidiary thereof or for a substantial part of the
property or assets of it or such Significant Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action of its board of directors or similar governing body for the
purposes of effecting any of the foregoing; or (B) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j)     a Change in Control shall occur unless such Change in Control is a
Permitted Transaction;

(k)     one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower or any
Subsidiary thereof or any combination thereof (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and such judgment or
order shall remain undischarged or unstayed for a period of 60 days, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any Subsidiary thereof to enforce any such
judgment or order;

(l)     an ERISA Event or ERISA Events shall have occurred that reasonably could
be expected to result in a Material Adverse Change; or

(m)     this Agreement or the Administrative Agent Fee Letter, shall cease to be
in full force or effect (other than pursuant to the terms hereof or thereof) or
the Borrower shall deny or disaffirm in writing its obligations under any Credit
Document;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Agent, at the request of the Required Lenders, shall, by
notice to the Borrower, take one or all of the following actions, at the same or
different times: (i) terminate forthwith the right of the Borrower to request
and receive Extensions of Credit; and (ii) declare the Loans of the Borrower
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of

 

- 85-



--------------------------------------------------------------------------------

the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein to the contrary notwithstanding;
provided that in the case of any event described in subsection (h) or (i)(A)
above affecting the Borrower, the right of the Borrower to request and receive
Extensions of Credit shall automatically terminate and the principal of the
Loans then outstanding of the Borrower, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein to the contrary
notwithstanding.

Notwithstanding anything to the contrary contained herein, no notice given or
declaration made by the Agent pursuant to this Article VI shall affect (i) the
obligation of any Fronting Bank to make any payment under any Letter of Credit
issued by such Fronting Bank in accordance with the terms of such Letter of
Credit or (ii) the obligations of each Lender in respect of each such Letter of
Credit; provided, however, that upon the occurrence and during the continuance
of any Event of Default, the Agent shall at the request, or may with the
consent, of the Required Lenders, upon notice to the Borrower, require the
Borrower to deposit with the Agent an amount in the cash collateral account (the
“Cash Collateral Account”) described below equal to the aggregate maximum amount
available to be drawn under all Letters of Credit issued for the account of the
Borrower and outstanding at such time. Such Cash Collateral Account shall at all
times be free and clear of all rights or claims of third parties. The Cash
Collateral Account shall be maintained with the Agent or at a depositary bank
acting on behalf of the Agent in the name of, and under the sole dominion and
control of, the Agent, and amounts deposited in the Cash Collateral Account
shall bear interest at a rate equal to the rate generally offered by JPMorgan
Chase or such depositary bank, as the case may be, for deposits equal to the
amount deposited by the Borrower in the Cash Collateral Account, for a term to
be determined by the Agent in its sole discretion. The Borrower hereby grants to
the Agent for the benefit of the Fronting Banks and the Lenders a Lien on the
Cash Collateral Account and all funds from time to time on deposit therein to
secure its reimbursement obligations in respect of Letters of Credit issued for
its account. If any drawings then outstanding or thereafter made are not
reimbursed in full immediately upon demand or, in the case of subsequent
drawings, upon being made, then, in any such event, the Agent may apply the
amounts then on deposit in the Cash Collateral Account, in such priority as the
Agent shall elect, toward the payment in full of any or all of the Borrower’s
obligations hereunder as and when such obligations shall become due and payable,
regardless of whether the amounts to be so applied were deposited by the
Borrower for the account of which the Letter(s) of Credit then being drawn were
issued. Upon payment in full, after the termination of the Letters of Credit, of
all such obligations, the Agent will repay any cash then on deposit in the Cash
Collateral Account and the Lien of the Agent on the Cash Collateral Account and
the funds therein shall automatically terminate.

Notwithstanding anything herein to the contrary, following the occurrence and
during the continuance of an Event of Default, and notice thereof to the Agent
by the Borrower or the

 

- 86-



--------------------------------------------------------------------------------

Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.21 and the cash collateral requirements set forth in the
paragraph above, be applied by the Agent as follows:

 

  (i)

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Section 8.05 and amounts payable under
the Administrative Agent Fee Letter) payable to the Agent in its capacity as
such;

 

  (ii)

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, reimbursement obligations
in respect of Letters of Credit, interest and Letter of Credit fees) payable to
the Lenders and the Fronting Banks (including fees and disbursements and other
charges of counsel payable under Section 8.05) arising under the Credit
Documents, ratably among them in proportion to the respective amounts described
in this clause (ii) payable to them;

 

  (iii)

third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed payments by Fronting Banks pursuant to Letters of Credit, ratably
among the Lenders and the Fronting Banks in proportion to the respective amounts
described in this clause (iii) payable to them;

 

  (iv)

fourth, (A) to payment of that portion of the Obligations constituting unpaid
principal of the Loans and unreimbursed payments by Fronting Banks pursuant to
Letters of Credit and (B) to cash collateralize that portion of LC Outstandings
comprising the undrawn amount of Letters of Credit to the extent not otherwise
cash collateralized by the Borrower pursuant to Section 2.21 or the cash
collateral requirements set forth above, ratably among the Lenders and the
Fronting Banks in proportion to the respective amounts described in this clause
(iv) payable to them; provided that (x) any such amounts applied pursuant to
subclause (B) above shall be paid to the Agent for the ratable account of the
applicable Fronting Banks to cash collateralize such LC Outstandings,
(y) subject to Section 2.21 or the cash collateral requirements set forth in the
paragraph above , amounts used to cash collateralize the aggregate amount of
Letters of Credit pursuant to this clause (iv) shall be used to satisfy drawings
under such Letters of Credit as they occur and (z) upon the expiration of any
Letter of Credit (without any pending drawings), the pro rata share of cash
collateral shall be distributed in accordance with this clause (iv);

 

- 87-



--------------------------------------------------------------------------------

  (v)

fifth, to the payment in full of all other Obligations, in each case ratably
among the Agent, the Lenders and the Fronting Banks based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and

 

  (vi)

finally, the balance, if any, after all Obligations have been indefeasibly paid
in full, to the Borrower or as otherwise required by Applicable Law.

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

ARTICLE VII

THE AGENT

(a)     In order to expedite the transactions contemplated by this Agreement,
JPMorgan Chase is hereby appointed to act as Agent on behalf of the Lenders and
the Fronting Banks. Each Lender and each Fronting Bank hereby irrevocably
authorizes the Agent to take such actions on behalf of such Lender and such
Fronting Bank and to exercise such powers as are specifically delegated to the
Agent by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto. The Agent is hereby expressly authorized
by the Lenders and the Fronting Banks, without hereby limiting any implied
authority, (i) to receive on behalf of the Lenders and the Fronting Banks all
payments of principal of and interest on the Outstanding Credits and all other
amounts due to the Lenders and the Fronting Banks hereunder, and promptly to
distribute to each Lender and each Fronting Bank, its proper share of each
payment so received; (ii) to give notice on behalf of each Lender and each
Fronting Bank to the Borrower of any Event of Default of which the Agent has
actual knowledge acquired in connection with its agency hereunder; and (iii) to
distribute to each Lender and each Fronting Bank copies of all notices,
financial statements and other materials delivered by the Borrower pursuant to
this Agreement as received by the Agent.

(b)     Neither the Agent nor any of its directors, officers, employees or
agents shall be liable as such for any action taken or omitted by any of them
except for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Agent shall not be responsible to the Lenders or the Fronting
Banks for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or other instruments or agreements. The Agent
may deem and treat the Lender or the Fronting Bank that makes any Extension of
Credit as the holder of the indebtedness resulting therefrom for all purposes
hereof until it shall have received notice from such Lender or such Fronting
Bank, given as provided herein, of the transfer thereof. The Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders

 

- 88-



--------------------------------------------------------------------------------

and, except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all the Lenders and the
Fronting Banks. The Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Agent nor any of its directors, officers, employees or
agents shall have any responsibility to the Borrower or any Subsidiary on
account of the failure of or delay in performance or breach by any Lender or any
Fronting Bank of any of its obligations hereunder or to any Lender or any
Fronting Bank on account of the failure of or delay in performance or breach by
any other Lender, any Fronting Bank or the Borrower or any Subsidiary of any of
their respective obligations hereunder or in connection herewith. The Agent may
execute any and all duties hereunder by or through agents or employees and shall
be entitled to rely upon the advice of legal counsel selected by it with respect
to all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

(c)     The Lenders and the Fronting Banks hereby acknowledge that the Agent
shall not be under any duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

(d)     Subject to the appointment and acceptance of a successor Agent as
provided below, the Agent may resign at any time by notifying the Lenders, the
Fronting Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Agent acceptable to the Borrower. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the Agent gives notice of its
resignation, then the Agent may, on behalf of the Lenders and the Fronting
Banks, appoint a successor Agent, having a combined capital and surplus of at
least $5,000,000,000 (or such lower amount as shall be acceptable to the
Borrower) or an Affiliate of any such bank. Upon the acceptance of any
appointment as Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent and the Agent shall be discharged from its duties and obligations
hereunder. After the Agent’s resignation hereunder, the provisions of this
Article and Section 8.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as the Agent.

(e)     With respect to the Extensions of Credit made by it hereunder, JPMorgan
Chase, in its individual capacity and not as Agent, shall have the same rights,
obligations and powers as any other Lender and may exercise the same as though
it were not the Agent, and the Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not Agent.

(f)     Each Lender agrees (i) to reimburse the Agent, on demand, in the amount
of its pro rata share (based on its Commitment hereunder or, if all of the
Commitments shall have been terminated, the amount of its percentage of
Outstanding Credits) of any expenses incurred for the

 

- 89-



--------------------------------------------------------------------------------

benefit of the Lenders or the Fronting Banks, in its role as Agent, including
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders or the Fronting Banks, which shall not have been
reimbursed by the Borrower (but without limiting the Borrower’s obligation to
make such reimbursement) and (ii) to indemnify and hold harmless the Agent and
any of its directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against it in any way relating to or arising out of
this Agreement or any action taken or omitted by it under this Agreement to the
extent the same shall not have been reimbursed by the Borrower; provided that
neither any Lender nor any Fronting Bank shall be liable to the Agent for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Agent or any of its directors, officers,
employees or agents. Each Lender and each Fronting Bank agrees that any
allocation made in good faith by the Agent of expenses or other amounts referred
to in this subsection (f) shall be conclusive and binding for all purposes,
absent manifest error.

(g)     Each Lender acknowledges and agrees that the extensions of credit
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender and each Fronting Bank further
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or Fronting Bank or any Person designated as a “Joint Lead
Arranger”, a “Syndication Agent” or a “Documentation Agent” on the cover page of
this Agreement, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Fronting Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or
Fronting Bank or any Person designated as a “Joint Lead Arranger”, a
“Syndication Agent” or a “Documentation Agent” on the cover page of this
Agreement, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.

(h)     None of the Persons designated as a “Joint Lead Arranger”, a
“Syndication Agent” or a “Documentation Agent” on the cover page of this
Agreement shall have any duties, liabilities, obligations or responsibilities
under this Agreement other than, if applicable, in such Person’s role as a
Credit Party.

(i)     Except as expressly set forth herein, the Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.

(j)     The Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Agent. The
Agent and any such

 

- 90-



--------------------------------------------------------------------------------

sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

(k)     To the extent required by any Applicable Law, the Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Agent did not
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective), such Lender shall indemnify and hold harmless
the Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such tax were correctly or legally imposed or asserted
by the relevant Government Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be conclusive
absent manifest error.

(l)     The Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01.     Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
facsimile or electronic mail, as follows:

(a)     if to the Borrower, to c/o of Oncor Electric Delivery Company LLC, 1616
Woodall Rodgers Fwy, Dallas, TX 75202, Attention: Vice President and Treasurer
(Facsimile No. (214) 486-7027), Electronic Mail:
treasury@oncor.comONCTRE1@oncor.com and
Sarah.Soong@oncor.comKevin.Fease@oncor.com;

 

- 91-



--------------------------------------------------------------------------------

(b)     (i) if to JPMorgan Chase, as Agent or Swingline Lender, to JPMorgan
Chase Bank, N.A., Attention: Demetrius DixonChris Bickert, Loan and Agency
Services Group, 500 Stanton Christiana Road, Floor 01, NCC5, Newark, DE 19713
(Electronic Mail: Demetrius.dixon@chase.comchris.bickert@chase.com) and Nancy
Barwig, 8181 Communications Pkwy, Plano, TX 75024 (Electronic Mail:
nancy.r.barwig@jpmorgan.com) (Telephone: 972-324-1721) or (ii) if to JPMorgan
Chase, to the extent serving in such capacity, as Fronting Bank, to JPMorgan
Chase Bank, N.A., 10420 Highland Manor Dr. 4th Floor, Tampa, FL 33610,
Attention: Standby LC Unit (Facsimile No. (856-294-5267, Electronic Mail:
gts.ib.standby@jpmchase.comgts.ib.standby@jpmchase.com) with a copy to JPMorgan
Chase Bank, N.A., Attention: Demetrius DixonChris Bickert, Loan and Agency
Services Group, 500 Stanton Christiana Road, Floor 01, NCC5, Newark, DE 19713
(Electronic Mail: Demetrius.dixon@chase.comchris.bickert@chase.com) and to Nancy
Barwig, 8181 Communications Pkwy, Plano, TX 75024 (Electronic Mail:
nancy.r.barwig@jpmorgan.com) (Telephone: 972-324-1721);

(c)     if to any other Fronting Bank, to it at its address (or facsimile
number) specified to the Agent and the Borrower in writing; and

(d)     if to a Lender, to it at its address (or facsimile number) set forth in
the Register or in the Assignment and Assumption pursuant to which such Lender
became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic mail to such party but only if received by the recipient
during its normal business hours at the times prescribed hereunder (if any) as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section.

SECTION 8.02.     Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Credit Parties and shall survive the making by the Lenders,
the Swingline Lender and the Fronting Banks of the Extensions of Credit
regardless of any investigation made by the Lenders, the Swingline Lender or the
Fronting Banks or on their behalf, and shall continue in full force and effect
as long as there are any Outstanding Credits or any Fee or any other amount
payable under this Agreement is outstanding and unpaid or the Commitments have
not been terminated or any Letter of Credit is available to be drawn.

SECTION 8.03.     Binding Effect.

This Agreement shall become effective when (i) it shall have been executed by
the Borrower and the Agent and when the Agent shall have received copies hereof
(via facsimile or otherwise) which, when taken together, bear the signature of
each Lender, the Swingline Lender

 

- 92-



--------------------------------------------------------------------------------

and the Fronting Banks, if any and (ii) the other conditions precedent to
effectiveness under Article IV-A shall have been satisfied, and thereafter shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any rights hereunder or any interest herein without the prior
consent of all the Lenders and the Fronting Banks.

SECTION 8.04.     Successors and Assigns.

(a)     Successors and Assigns by Lenders Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Fronting
Bank that issues any Letter of Credit), Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)     Minimum Amounts.

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

- 93-



--------------------------------------------------------------------------------

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof;

(B)     the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

and

(C)     the consent of each Fronting Bank and the Swingline Lender shall be
required for any assignment (such consent not to be unreasonably withheld or
delayed).

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.

(v)     No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Disqualified Institution.

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person.

(vii)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the

 

- 94-



--------------------------------------------------------------------------------

parties to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Fronting Bank, the Swingline Lender and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.15 and 8.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that subject to Section 8.22 and except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c)     Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City, New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

- 95-



--------------------------------------------------------------------------------

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Agent, the Fronting Banks, the Swingline Lender and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under subsection (f) of Article
VII with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) through (iv)
of Section 8.08(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.15 and 8.05(b)
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(g) (it being understood that the documentation required under
Section 2.15(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of SectionsSection 2.16 as if it were
an assignee under subsection (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.10 or 2.15, with respect to any
participation, than its participating Lender would have been entitled to
receive. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.16 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.06 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

- 96-



--------------------------------------------------------------------------------

(e)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)     Resignation of Fronting Banks. Any Fronting Bank may resign at any time
by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Fronting Bank
acceptable to the Borrower. Upon the acceptance of any appointment as Fronting
Bank hereunder by a successor bank, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Fronting Bank and the retiring Fronting Bank shall be discharged from its duties
and obligations hereunder. After a Fronting Bank’s resignation hereunder, the
provisions of Sections 2.10, 2.15 and 8.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Fronting Bank.

(g)     Disqualified Institutions. (i) No assignment or participation shall be
made to, and no Incremental Commitment Increase shall be provided by, any Person
that was a Disqualified Institution as of the date (the “Trade Date”) on which
the assigning Lender entered into a binding agreement to sell and assign all or
a portion of its rights and obligations under this Agreement to such Person or
the applicable Increase Effective Date, as the case may be (unless the Borrower
has consented to such assignment, participation or Incremental Commitment
Increase in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment, participation or Incremental Commitment Increase). For the avoidance
of doubt, with respect to any assignee, participant, Lender or Additional Lender
that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee, participant, Lender or Additional Lender shall
not retroactively be disqualified from becoming a Lender or participant and
(y) the execution by the Borrower of an Assignment and Assumption or joinder
agreement with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment,
participation or Incremental Commitment Increase in violation of this clause
(g)(i) shall not be void, but the other provisions of this clause (g) shall
apply.

(ii)     If any assignment (or, with respect to clause (B) below, participation)
is made to, or any Incremental Commitment Increase is provided by, any
Disqualified Institution without the Borrower’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Agent, (A) terminate the

 

- 97-



--------------------------------------------------------------------------------

Commitment of such Disqualified Institution and repay all obligations of the
Borrower owing to such Disqualified Institution in connection with such
Commitment and/or (B) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section), all of its interest, rights and obligations under this Agreement to
one or more Eligible Assignees at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii)     Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Agent or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Agent or the Lenders and (B) (x) for purposes of any consent to any
amendment, waiver or modification of, or any action under, and for the purpose
of any direction to the Agent or any Lender to undertake any action (or refrain
from taking any action) under this Agreement or any other Credit Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Debtor Relief Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Debtor Relief
Plan, (2) if such Disqualified Institution does vote on such Debtor Relief Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Debtor Relief Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv)     The Agent shall have the right, and the Borrower hereby expressly
authorizes the Agent, to (A) post the list of Disqualified Institutions provided
by the Borrower and any updates thereto from time to time (collectively, the “DQ
List”) on the Platform, including that portion of the Platform that is
designated for “public side” Lenders and/or (B) provide the DQ List to each
Lender requesting the same.

SECTION 8.05.     Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of one counsel to
the Agent, the Swingline Lender and the Fronting Banks, one local counsel and
one regulatory counsel in each applicable jurisdiction and, in the event of an
actual or potential conflict of interest, such additional counsel as the Agent,
the Swingline Lender or any Fronting Bank determines in good faith is necessary
in light of such actual or potential conflict of interest) incurred by the
Agent,

 

- 98-



--------------------------------------------------------------------------------

the Swingline Lender and the Fronting Banks in connection with the preparation,
execution and delivery of this Agreement or in connection with any amendment,
modification and waiver of the provisions hereof (whether or not the
transactions contemplated thereby are consummated). The Borrower further agrees
to pay all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of one counsel to the Credit Parties,
one local counsel and one regulatory counsel in each applicable jurisdiction
and, in the event of an actual or potential conflict of interest, such
additional counsel as any Credit Party determines in good faith is necessary in
light of such actual or potential conflict of interest) incurred by any Credit
Party in connection with the enforcement of rights under the Credit Documents
and upon an Event of Default (including in respect of workouts and
restructurings). In addition to the foregoing, the Borrower shall pay or
reimburse the Fronting Bank that issued such Letter of Credit for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Fronting Bank in issuing, negotiating, effecting payment under, amending
or otherwise administering such Letter of Credit.

(b)     In the event of (i) any failure by the Borrower to borrow or to Convert
any Loan hereunder (including as a result of the Borrower’s failure to fulfill
any of the applicable conditions set forth in Article IV) after notice of such
borrowing or Conversion has been given pursuant to Section 2.03, (ii) any
payment, prepayment or Conversion (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise) of a Eurodollar Loan, or assignment of a
Eurodollar Loan of the Borrower required by any other provision of this
Agreement (including, without limitation, Section 2.16) or otherwise made or
deemed made, on a date other than the last day of the Interest Period, if any,
applicable thereto, or (iii) the failure to borrow, convert, continue or prepay
any Eurodollar Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.09(a)
and is revoked in accordance therewith) then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss shall include an amount equal
to the excess, if any, as reasonably determined by such Lender, of (x) its cost
of obtaining the funds for the Loan being paid, prepaid, Converted or not
borrowed (assumed to be the Adjusted LIBO Rate for the period from the date of
such payment, prepayment, refinancing or failure to borrow or refinance to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow or Convert, the Interest Period for such Loan that would have commenced
on the date of such failure) over (y) the amount of interest that would accrue
on such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the London
interbank eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower (with a copy to the Agent) and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(c)     The Borrower agrees to indemnify the Agent, the Fronting Banks, the
Swingline Lender, each Lender, each of their Affiliates and the directors,
officers, partners, employees and agents of the foregoing (each such Person
being called an “Indemnitee”) against, and to hold

 

- 99-



--------------------------------------------------------------------------------

each Indemnitee harmless from, any and all costs, losses, claims, damages,
liabilities and related expenses, including reasonable fees and expenses of one
counsel for all Indemnitees (unless in the good faith opinion of the Agent or
such counsel, it would be inappropriate under applicable standards of legal
professional conduct, due to an actual or potential conflict of interest, to
have only one counsel), incurred by or asserted against any Indemnitee in
connection with (i) the preparation, execution, delivery, enforcement,
performance and administration of this Agreement and the other Credit Documents,
(ii) the use of the proceeds of the Extensions of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing
(whether or not brought by the Borrower or any other third party), whether or
not any Indemnitee is a party thereto, including any of the foregoing arising
from the negligence, whether sole or concurrent, on the part of any Indemnitee.
Notwithstanding the foregoing, such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a final and non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (B) result from any litigation not
involving an act or omission of the Borrower brought by an Indemnitee against
another Indemnitee (unless such litigation relates to claims against the Agent,
acting in such capacity), or (C) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction; provided, further, that the Borrower agrees
that it will not, nor will it permit any Subsidiary to, without the prior
written consent of each Indemnitee, settle, compromise or consent to the entry
of any judgment in any pending or threatened claim, action, suit or proceeding
in respect of which indemnification could be sought under the indemnification
provisions of this subsection (c) (whether or not any Indemnitee is an actual or
potential party to such claim, action, suit or proceeding), unless such
settlement, compromise or consent does not include any statement as to an
admission of fault, culpability or failure to act by or on behalf of any
Indemnitee, does not involve any payment of money or other value by any
Indemnitee or any injunctive relief or factual findings or stipulations binding
on any Indemnitee and contains an unconditional release of each Indemnitee that
could seek such indemnification under this subsection (c). It is understood
that, with respect to any particular investigation, litigation or other
proceeding subject to indemnification hereunder, the Borrower shall not be
required to reimburse, or indemnify and hold harmless for, the reasonable and
documented legal fees and expenses of more than one outside counsel (in addition
to one local counsel and one regulatory counsel in each applicable jurisdiction)
for all Indemnitees that are the subject of such investigation, litigation or
other proceeding, unless representation of all such Indemnitees in such matter
by a single counsel would be inappropriate due to the existence of an actual or
potential conflict of interest, in which case the Borrower shall be required to
reimburse, and indemnify and hold harmless for, the reasonable and documented
legal fees and expenses of such additional counsel as any Indemnitee determines
in good faith are necessary in light of such actual or potential conflict of
interest.

(d)     Without limiting the obligations of the Borrower under subsection
(c) above, neither the Borrower nor any Indemnitee shall have any liability for
any punitive, special, indirect or consequential damages resulting from this
Agreement or any other Credit Document

 

-100-



--------------------------------------------------------------------------------

or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent that such damages have resulted from the willful misconduct, bad
faith or gross negligence of any Indemnitee or any of its Related Parties (as
determined by a final and non-appealable judgment of a court of competent
jurisdiction).

(e)     The provisions of this Section shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Outstanding Credits, the invalidity or unenforceability of any term or
provision of this Agreement or any investigation made by or on behalf of the
Agent, any Lender or any Fronting Bank. All amounts due under this Section shall
be payable on written demand therefor.

(f)     A certificate of any Lender, the Swingline Lender, any Fronting Bank or
the Agent setting forth any amount or amounts that such Lender, the Swingline
Lender, such Fronting Bank or such Agent is entitled to receive pursuant to
subsection (b) above and containing an explanation in reasonable detail of the
manner in which such amount or amounts shall have been determined shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(g)     The provisions of this Section shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

SECTION 8.06.     Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
Swingline Lender and each Fronting Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender, the Swingline Lender or such Fronting Bank to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender, the
Swingline Lender or such Fronting Bank (as the case may be), irrespective of
whether or not such Lender, the Swingline Lender or such Fronting Bank (as the
case may be), shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.21 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Fronting Banks, the Swingline Lender, and the Lenders,
and (y) the Defaulting Lender shall provide promptly to the Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to

 

-101-



--------------------------------------------------------------------------------

which it exercised such right of setoff. The rights of each Lender, the
Swingline Lender and each Fronting Bank under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender,
the Swingline Lender or such Fronting Bank may have.

SECTION 8.07.     Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

SECTION 8.08.     Waivers; Amendment and Releases.

(a)     No failure or delay of the Agent, the Swingline Lender, any Fronting
Bank or any Lender in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agent, the Swingline
Lender, the Fronting Banks and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure therefrom shall in
any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any Subsidiary in any case shall entitle such party to any other
or further notice or demand in similar or other circumstances.

(b)     NeitherSubject to Section 2.07(b), (c) and (d), neither this Agreement
nor any provision hereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders; provided, however, that no such agreement shall (i) decrease
the principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on, any Loan or
reimbursement obligation in respect of a Letter of Credit or date for the
payment of any Fee, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or any reimbursement obligation in
respect of a Letter of Credit, without the prior written consent of each Lender
affected thereby (other than waivers of the default rate of interest), (ii)
increase the Commitment of any Lender or decrease any Fee payable to any Lender
without the prior written consent of each Lender affected thereby (other than as
set forth in Section 2.21(a) or Section 2.21(c) or the definition of Commitment
Fee Percentage), (iii) amend or modify the provisions of Section 2.12,
Section 2.13, the provisions of this Section or the definition of the “Required
Lenders”, or amend, modify or waive any condition set forth in Article IV-A, in
each case, without the prior written consent of each Lender, (iv) amend or
modify the provisions of Section 2.21 without the prior written consent of the
Agent, the Swingline Lender, each Fronting Bank and the Required Lenders, (v)
[reserved] or (vi) change or waive any provision hereof relating to Swingline
Loans (including the definition of “Swingline Commitment” or “Swingline
Termination Date”), without the written consent of the

 

-102-



--------------------------------------------------------------------------------

Swingline Lender; provided further, however, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Agent, the Swingline
Lender or any Fronting Bank hereunder (including, without limitation under
Section 2.21) without the prior written consent of the Agent, the Swingline
Lender or the applicable Fronting Bank, as the case may be. Each Lender, the
Swingline Lender and each Fronting Bank shall be bound by any waiver, amendment
or modification authorized by this Section, and any consent by any Lender, the
Agent, the Swingline Lender or any Fronting Bank pursuant to this Section shall
bind any assignee of its rights and interests hereunder. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any waiver, amendment or modification hereunder, except
that the consent of such Defaulting Lender shall be required for any waiver,
amendment or modification that effects any change described in clause (i), (ii),
(iii) or (v) of this subsection (b), in the case of clauses (i) and (ii) to the
extent such Defaulting Lender is affected thereby.

(c)     The Borrower or the Agent shall have the right to replace all, but not
less than all, Non-Consenting Lenders (so long as all Non-Consenting Lenders are
so replaced) with one or more Eligible Assignees so long as at the time of such
replacement each such Eligible Assignee consents to the proposed change, waiver,
discharge or termination. Each Lender agrees that, if Borrower or Agent elects
to replace such Lender in accordance with this Section, it shall promptly
execute and deliver to the Agent an Assignment and Assumption to evidence such
sale and purchase; provided that the failure of any such Non-Consenting Lender
to execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

SECTION 8.09.     Resignation of Swingline Lender.

The Swingline Lender may resign as Swingline Lender upon 60 days’ prior written
notice to the Agent, the Lenders and the Borrower. If the Swingline Lender shall
resign, then the Borrower may appoint from among the Lenders a successor
Swingline Lender, whereupon such successor Swingline Lender shall succeed to the
rights, powers and duties of the replaced or resigning Swingline Lender under
this Agreement and the other Credit Documents, and the term “Swingline Lender”
shall mean such successor or such new Swingline Lender effective upon such
appointment (it being understood that if no existing Lender elects to accept
such appointment, then the Borrower may appoint another bank or financial
institution of its choosing (which bank or financial institution shall be
satisfactory to the Agent, in its reasonable discretion) as a successor
Swingline Lender). The acceptance of any appointment as a Swingline Lender
hereunder shall be evidenced by an agreement entered into by such successor, in
a form satisfactory to the Borrower and the Agent. If the Swingline Lender
resigns as Swingline Lender, it shall retain all rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Credit Loans and fund risk participations
in outstanding Swingline Loans.

 

-103-



--------------------------------------------------------------------------------

SECTION 8.10.     Entire Agreement.

THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF THE BORROWER, THE AGENT, THE FRONTING BANKS AND THE LENDERS WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND (1) THERE ARE NO PROMISES,
UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE BORROWER, THE AGENT, ANY
FRONTING BANKS OR ANY LENDER RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF
NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR THEREIN, (2) THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES AND (3) THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 8.11.     Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 8.12.     Counterparts.

(a)     This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in
Section 8.03.

(b)     Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Credit Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 8.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Credit Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Credit Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Credit Document
and/or any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall

 

-104-



--------------------------------------------------------------------------------

require the Agent to accept Electronic Signatures in any form or format without
its prior written consent and pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (i) to the extent the Agent has agreed
to accept any Electronic Signature, the Agent and each of the Lenders shall be
entitled to rely on such Electronic Signature purportedly given by or on behalf
of the Borrower without further verification thereof and without any obligation
to review the appearance or form of any such Electronic signature and (ii) upon
the request of the Agent or any Lender, any Electronic Signature shall be
promptly followed by a manually executed counterpart. Without limiting the
generality of the foregoing, the Borrower hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Agent, the Lenders, and the Borrower, Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page and/or any electronic
images of this Agreement, any other Credit Document and/or any Ancillary
Document shall have the same legal effect, validity and enforceability as any
paper original, (ii) the Agent and each of the Lenders may, at its option,
create one or more copies of this Agreement, any other Credit Document and/or
any Ancillary Document in the form of an imaged electronic record in any format,
which shall be deemed created in the ordinary course of such Person’s business,
and destroy the original paper document (and all such electronic records shall
be considered an original for all purposes and shall have the same legal effect,
validity and enforceability as a paper record), (iii) waives any argument,
defense or right to contest the legal effect, validity or enforceability of this
Agreement, any other Credit Document and/or any Ancillary Document based solely
on the lack of paper original copies of this Agreement, such other Credit
Document and/or such Ancillary Document, respectively, including with respect to
any signature pages thereto and (iv) waives any claim against the Agent, any
Arranger, any Syndication Agent, any Documentation Agent and any Related Party
of any of the foregoing Persons for any liabilities arising solely from the
Agent’s and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
liabilities arising as a result of the failure of the Borrower to use any
available security measures in connection with the execution, delivery or
transmission of any Electronic Signature.

SECTION 8.13.     Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 8.14.     Interest Rate Limitation.

(a)     Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges which are treated
as interest under Applicable Law (collectively the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender or any
Fronting Bank, shall exceed the maximum lawful rate (the “Maximum Rate”)

 

-105-



--------------------------------------------------------------------------------

which may be contracted for, charged, taken, received or reserved by such Lender
or such Fronting Bank (as the case may be) in accordance with Applicable Law,
the rate of interest payable on the Outstanding Credits of such Lender or such
Fronting Bank (as the case may be), together with all Charges payable to such
Lender or such Fronting Bank (as the case may be), shall be limited to the
Maximum Rate.

(b)     If the amount of interest, together with all Charges, payable for the
account of any Lender or any Fronting Bank in respect of any interest
computation period is reduced pursuant to subsection (a) above and the amount of
interest, together with all Charges, payable for such Lender’s or such Fronting
Bank’s (as the case may be) account in respect of any subsequent interest
computation period, would be less than the Maximum Rate, then the amount of
interest, together with all Charges, payable for such Lender’s or such Fronting
Bank’s (as the case may be) account in respect of such subsequent interest
computation period shall, to the extent permitted by Applicable Law, be
automatically increased to such Maximum Rate; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender or any
Fronting Bank has been increased pursuant to this subsection (b) exceed the
aggregate amount by which interest, together with all Charges, paid for its
account has theretofore been reduced pursuant to subsection (a) above.

SECTION 8.15. Jurisdiction; Venue.

(a)     The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.

(b)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or thereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State court or
Federal court of the United States of America sitting in New York City. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

-106-



--------------------------------------------------------------------------------

SECTION 8.16.     Confidentiality.

Each Credit Party shall hold all non-public information furnished by or on
behalf of Holdings, the Borrower or any other Subsidiary of the Borrower in
connection with such Credit Party’s evaluation of whether to become a Credit
Party hereunder or obtained by such Credit Party pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or Applicable Law or (a) to such Credit Party’s
attorneys, professional advisors, independent auditors, trustees or Affiliates,
(b) to any other Credit Party, (c) in connection with the exercise of any
remedies under any Credit Document or any action or proceeding relating to any
Credit Document or the enforcement of rights thereunder, (d) with the consent of
the Borrower, (e) to the extent that such Confidential Information (x) becomes
publicly available other than as a result of a breach of this provision, or
(y) becomes available to any Credit Party or any of its Affiliates on a
nonconfidential basis from a source other than the Borrower and (f) to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, subject to customary
confidentiality obligations on the part of such assignee or participant;
provided that unless specifically prohibited by Applicable Law or court order,
each Credit Party shall use commercially reasonable efforts to notify the
Borrower of any request made to such Credit Party by any governmental,
regulatory or self-regulatory agency or representative thereof (other than any
such request in connection with a routine examination of the Lender by such
governmental agency, regulator or agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further that
in no event shall any Credit Party be obligated or required to return any
materials furnished by the Borrower or any other Subsidiary of the Borrower. In
addition, the Agent and the Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agent or any
Lender in connection with the administration of this Agreement, the other Credit
Documents, and the Commitments. Each Credit Party agrees that it will not
provide to prospective transferees or to any pledgee referred to in Section 8.04
or to prospective direct or indirect contractual counterparties to any swap
agreements or derivative transactions to be entered into in connection with or
relating to Loans made hereunder any of the Confidential Information unless such
Person is advised of and agrees to be bound by the provisions of this
Section 8.16 or confidentiality provisions at least as restrictive as those set
forth in this Section 8.16.

SECTION 8.17.     Electronic Communications.

(a)     The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.03 (collectively, the “Communications”) by
delivering the Communications in accordance with the last paragraph of
Section 5.03 or by transmitting the Communications in Microsoft

 

-107-



--------------------------------------------------------------------------------

Word, Adobe Portable Document Format (PDF) or other electronic/soft medium
format that is reasonably acceptable to the Agent to Agent’s Loan and Agency
Services Group at 12012443630@tls.ldsprod.com and demetrius.dixonchris.bickert
@chase.com, or to such other addressee as the Agent may notify the Borrower from
time to time. In addition, the Borrower agrees to continue to provide the
Communications to the Agent in the manner otherwise specified in this Agreement,
but only to the extent reasonably requested by the Agent.

(b)     The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of this Agreement. Each Lender and
Fronting Bank agrees to notify the Agent in writing (including by electronic
communication) from time to time of such Lender’s or Fronting Bank’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
that the foregoing notice may be sent to such e-mail address.

(c)     Nothing herein shall prejudice the right of the Agent or any Lender or
Fronting Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified in this Agreement.

(d)     The Borrower further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform is limited (i) to the Agent, the Fronting Banks,
the Lenders or any bonafide potential transferee or assignee thereof, including
any Participant, and (ii) remains subject the confidentiality requirements set
forth in Section 8.16.

(e)     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. In no event shall the Agent
or its Related Parties (collectively, the “Agent Parties” and each an “Agent
Party”) have any liability to the Borrower, any Lender, any Fronting Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of Communications through the internet, except to the
extent the liability of any Agent Party resulted from such Agent Party’s (or any
of its Related Parties’ (other than trustees or advisors)) gross negligence, bad
faith or willful misconduct or material breach of the Credit Documents (as
determined in a final non-appealable judgment of a court of competent
jurisdiction).

 

-108-



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT COMMUNICATIONS FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER,
ANY OF ITS SUBSIDIARIES AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION AND ALL CONFIDENTIAL INFORMATION IN COMPLIANCE WITH
SECTION 8.16 AND IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT ANY OF THE BORROWER, ANY OF ITS SUBSIDIARIES AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER HAS IDENTIFIED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE
CONFIDENTIAL INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND WILL COMPLY
WITH SECTION 8.16.

SECTION 8.18.     Acknowledgements.

The Borrower hereby acknowledges that:

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

(b)     (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Credit Parties on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification

 

-109-



--------------------------------------------------------------------------------

hereof or of any other Credit Document (irrespective of whether such Credit
Party has advised or is currently advising the Borrower or its Affiliates on
other matters) and no Credit Party has any obligation to the Borrower or its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents;
(iv) the Credit Parties and each of their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) none of the Credit Parties has provided and
none will provide any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. The Borrower agrees not to claim that any
Credit Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with the transactions
contemplated hereby or the process leading hereto; and

(c)     no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or between the Borrower, on the one hand, and any Credit Party,
on the other hand.

SECTION 8.19.     WAIVERS OF JURY TRIAL.

THE BORROWER AND EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 8.20.     USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

SECTION 8.21.     Separateness of the Borrower from EFHSempra Energy and its
Subsidiaries.

Each Credit Party acknowledges and affirms that (i) it has advanced funds to or
extended credit on behalf of the Borrower in reliance upon the separateness of
the Holdings and its Subsidiaries (including the Borrower) from EFHSempra Energy
and its Subsidiaries (other than

 

-110-



--------------------------------------------------------------------------------

Holdings and its Subsidiaries) and any other Persons and (ii) the Borrower and
its Subsidiaries have assets and liabilities that are separate from those of
EFHSempra Energy and its Subsidiaries (other than Holdings and its Subsidiaries)
and any other Persons.

SECTION 8.22.     Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the write-downWrite-Down and conversion powers of an
EEAConversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

  (b)    

the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)     a reduction in full or in part or cancellation of any such liability;

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powers of any EEAConversion
Powers of the applicable Resolution Authority.

SECTION 8.23.     Mortgage.

This Agreement is not, and shall not be deemed to be, the “Credit Agreement” (as
such term is defined in the Mortgage).

SECTION 8.24.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement;

 

-111-



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of subsections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, each Joint Lead Arranger and their respective Affiliates and not, for the
avoidance of doubt, to or for the benefit of the Borrower, that none of the
Agent, or any Joint Lead Arranger, any Syndication Agent, any Documentation
Agent or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Agent under this Agreement, any Credit Document or any
documents related to hereto or thereto).

 

-112-



--------------------------------------------------------------------------------

(c)     The Agent, and each Joint Lead Arranger, Syndication Agent and
Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Credit Documents (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 8.25.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Agreement and any Supported QFC may in fact be stated
to be governed by the laws of the State of New York and/or of the United States
or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

-113-



--------------------------------------------------------------------------------

(b)    As used in this Section 8.25, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signatures To Follow.]

 

-114-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By  



                                          

  Name:   Title:

 

S- 1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent, Swingline Lender and a Lender By  



                                          



  Name:   Title:

 

S- 2



--------------------------------------------------------------------------------

[                    ], as [a Fronting Bank and] a Lender By  



                                          

  Name:   Title:

 

S- 3



--------------------------------------------------------------------------------

[                    ], as [a Fronting Bank and] a Lender By  



                                          

  Name:   Title: By  



                                          

  Name:   Title:

 

S- 4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including any letters of
credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under Applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 

Select as appropriate.

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A- 1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                         
                                                                   
                           [Assignor [is] [is not] a Defaulting Lender] 2.   
Assignee[s]:                                                                    
                                                                    [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender] 3.   
Borrower(s):    Oncor Electric Delivery Company LLC 4.    Administrative Agent:
   JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement 5.    Credit Agreement:    Revolving Credit Agreement, dated as of
November 17, 2017, among Oncor Electric Delivery Company LLC, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other banks and financial institutions parties thereto 6.    Assigned
Interest[s]:   

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate Amount of
Commitment/Loans for
all Lenders9      Amount of
Commitment/Loans
Assigned8      Percentage
Assigned of
Commitment/Loans10      CUSIP Number            $                    $
                     %               $                    $                     
%               $                    $                      %     

 

[7.    Trade Date:                                        
                         ]11

[Page break]

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee, as appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”, etc.)

9 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A- 2



--------------------------------------------------------------------------------

Effective Date:            , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12 [NAME OF ASSIGNOR] By:  

                                          

  Title: [NAME OF ASSIGNOR] By:  

                                          

  Title: ASSIGNEE[S]13 [NAME OF ASSIGNEE] By:  

                                          

  Title: [NAME OF ASSIGNEE] By:  

                                                             

  Title:

 

[Consented to and]14 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By:  

                                          

  Title:

 

 

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

14 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

A- 3



--------------------------------------------------------------------------------

Consented to: [NAME OF SWINGLINE LENDER] By:  

 

  Title: Consented to: [NAME OF FRONTING BANK]15 By:  

 

  Title: [Consented to:

ONCOR ELECTRIC DELIVERY COMPANY LLC

By:  

                                          

                  Title:]16

 

 

15 

Insert signature block for each Fronting Bank.

16 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A- 4



--------------------------------------------------------------------------------

ANNEX 1

[                    ]17

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.04(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.04(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it

 

17 

Describe Credit Agreement at option of Administrative Agent.

 

A- 5



--------------------------------------------------------------------------------

pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A- 6



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

BORROWING REQUEST

[Date]

JPMorgan Chase Bank, N.A.

as agent for the Lenders referred to below

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 01, NCC5

Newark, DE 19713

Attention: Demetrius DixonChris Bickert

Email: demetrius.dixonchris.bickert @chase.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Revolving Credit Agreement, dated as of November 17, 2017 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as agent for the Lenders and the Fronting Banks and
the Swingline Lender parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03(a) of
the Agreement that it requests a Borrowing under the Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

  (A)   Date of Borrowing (which is a Business Day)  
                                            (B)   Principal amount of Borrowing1
                                              (C)   Interest rate basis2  
                                            (D)   Interest Period and the last
day thereof3                                            

 

 

1

Not less than $10,000,000 (and in integral multiples of $1,000,000) or greater
than the Total Commitment then available.

2

Eurodollar Loan or ABR Loan.

3

Which shall be subject to the definition of “Interest Period” and end not later
than the applicable Commitment Termination Date.

 

B-1- 1



--------------------------------------------------------------------------------

The undersigned also certifies that the representations and warranties of the
Borrower set forth in Article III of the Agreement and in the other Credit
Documents are true and correct in all material respects (without duplication of
any materiality qualifications otherwise set forth in such representations and
warranties) on and as of the date hereof with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date. 4

The undersigned also certifies that at the time of and immediately after this
Extension of Credit, no Default or Event of Default has occurred and is
continuing at the time hereof or would result from the making of this Extension
of Credit.

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article IV-B of the
Agreement have been satisfied.

 

 

4

Notwithstanding the foregoing, the representations and warranties set forth in
Sections 3.05(b) and 3.06 shall not be required to be made by the Borrower, if,
at the time of such Extension of Credit, the Debt Rating is above BBB-/Baa3.

 

B-1- 2



--------------------------------------------------------------------------------

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

                                                                       

  Name:   Title:

 

B-1- 3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CONVERSION NOTICE

CONVERSION NOTICE

[Date]

JPMorgan Chase Bank, N.A.

    as agent for the Lenders referred to below

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 01, NCC5

Newark, DE 19713

Attention:     Demetrius DixonChris Bickert

Email: demetrius.dixonchris.bickert@chase.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Revolving Credit Agreement, dated as of November 17, 2017 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as agent for the Lenders and the Fronting Banks and
the Swingline Lender parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03(b) of
the Agreement that it requests a Conversion under the Agreement, and in that
connection sets forth below the terms on which such Conversion is requested to
be made:

 

  (A)    Date of Conversion (which is a Business Day)                       
                                        (B)    Principal amount of Loans to be
Converted1                                   (C)    Interest rate basis prior to
Conversion2      (D)    Interest rate basis after Conversion2   
                               (E)    Interest Period and the last day thereof3
                               

 

 

1

Not less than $10,000,000 (and in integral multiples of $1,000,000) or greater
than the Total Commitment then available.

2

Eurodollar Loan or ABR Loan.

3

Which shall be subject to the definition of “Interest Period” and end not later
than the applicable Commitment Termination Date.

 

B-2- 1



--------------------------------------------------------------------------------

The undersigned also certifies that at the time of and immediately after giving
effect to this Conversion, no Event of Default has occurred and is continuing or
would result from this Conversion. 4

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

                                                                       

  Name:   Title:

 

 

4

This certification is required to be made only for any request to Convert Loans
to Eurodollar Loans (except for Eurodollar Loans with an Interest Period of 1
month).

 

B-2- 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR ISSUANCE

REQUEST FOR ISSUANCE

[Date]

JPMorgan Chase Bank, N.A.

    as agent for the Lenders referred to below

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 01, NCC5

Newark, DE 19713

Attention:     Demetrius DixonChris Bickert

Email: demetrius.dixonchris.bickert@chase.com

[NAME AND ADDRESS OF

FRONTING BANK]

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Revolving Credit Agreement, dated as of November 17, 2017 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as agent for the Lenders and the Fronting Banks and
the Swingline Lender parties thereto, and hereby gives you notice, irrevocably,
pursuant to Section 2.17(a) of the Agreement, that the undersigned hereby
requests the issuance of a Letter of Credit, and in connection therewith sets
forth below the terms on which such Letter of Credit is to be issued:

 

  (i)

the Fronting Bank for such Letter of Credit is                      (the
“Fronting Bank”); and

 

  (ii)

the requested date of issuance (which is a Business Day) is
                    ;1 and

 

  (iii)

the expiration date (which shall be not later than the earlier of (x) 12 months
after its date of issuance (or such longer period of time as may be agreed by
the applicable Fronting Bank) and (y) the Fronting Bank Termination Date of the
Fronting Bank) of the Letter of Credit requested hereby is
                    ;2 and

 

 

1

If the Request for Issuance is a request for extension of the stated maturity of
a Letter of Credit or a modification or amendment of the terms thereof, set
forth the date of effectiveness of such extension, modification or amendment.

2

Modify request as appropriate if used in connection with the extension,
modification or amendment of a Letter of Credit.

 

C- 1



--------------------------------------------------------------------------------

  (iv)

the proposed stated amount of the Letter of Credit requested hereby is $        
;3 and

 

  (v)

the beneficiary of the Letter of Credit requested hereby is
                    , with an address at                    ; and

 

  (vi)

the conditions under which a drawing may be made under such Letter of Credit are
as follows:                    ,

 

  (vii)

attached hereto is a duly completed application for such
[issuance][modification] 4 in the form required by the Fronting Bank; and

 

  (viii)

attached hereto is a consent of the beneficiary of the Letter of Credit to the
modification of the Letter of Credit hereby requested.5

Upon the issuance of the Letter of Credit by the Fronting Bank in response to
this request that increases the Outstanding Credits, the Borrower shall be
deemed to have represented and warranted that the conditions to an issuance of a
Letter of Credit (if applicable) that are specified in Article IV-B of the
Agreement have been satisfied.

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

                                                              

  Name:   Title:   [Financial Officer]

 

 

1

If the Request for Issuance is a request for extension of the stated maturity of
a Letter of Credit or a modification or amendment of the terms thereof, set
forth the date of effectiveness of such extension, modification or amendment.

2

Modify request as appropriate if used in connection with the extension,
modification or amendment of a Letter of Credit.

3

The proposed stated amount shall be not less than $1,000,000, unless otherwise
agreed to by the Fronting Bank.

4

Modify for issuance or modification, per the Fronting Bank’s requirements.

5

Include only if the Request for Issuance relates to an amendment or modification
of a Letter of Credit.

 

C- 2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PREPAYMENT NOTICE

PREPAYMENT NOTICE

[Date]

JPMorgan Chase Bank, N.A.

    as agent for the Lenders referred to below

Loan and Agency Services Group

500 Stanton Christiana Road, Floor 01, NCC5

Newark, DE 19713

Attention:     Demetrius DixonChris Bickert

Email: demetrius.dixonchris.bickert@chase.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Revolving Credit Agreement, dated as of November 17, 2017 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as agent for the Lenders and the Fronting Banks and
the Swingline Lender parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement. The Borrower hereby gives you notice of prepayment pursuant to
Section 2.09 of the Agreement and acknowledges that such prepayment will be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.

 

  (A)

Interest rate basis1 of Borrowings to be prepaid (in whole or in part)

 

  (B)

Principal amount to be prepaid2

 

  (C)

Date of prepayment (which is a Business Day)

 

 

1

Eurodollar Loan or ABR Loan.

2

If a partial prepayment, not less than $5,000,000 and in integral multiples of
$1,000,000.

 

D- 1



--------------------------------------------------------------------------------

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

                                                                       

  Name:   Treasurer:

 

D- 2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Oncor Electric Delivery Company LLC,
JPMorgan Chase Bank, N.A., as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                                              

  Name:   Title:

Date:              , 20[    ]

 

E-1- 1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For

U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Oncor Electric Delivery Company LLC,
JPMorgan Chase Bank, N.A., as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                                              

  Name:   Title:

Date:              , 20[    ]

 

E-2- 1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Oncor Electric Delivery Company LLC,
JPMorgan Chase Bank, N.A., as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W- 8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                                              

  Name:   Title:

Date:              , 20[    ]

 

E-3- 1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Oncor Electric Delivery Company LLC,
JPMorgan Chase Bank, N.A., as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W- 8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

E-4- 1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                                                       

  Name:   Title:

Date:              , 20[    ]

 

E-4- 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

PROMISSORY NOTE

[            , 20    ]

 

$[AMOUNT]

New York, New York

FOR VALUE RECEIVED, the undersigned, ONCOR ELECTRIC DELIVERY COMPANY LLC, a
Delaware limited liability company, (the “Borrower”), HEREBY PROMISES TO PAY to
[LENDER] or its registered assigns (the “Lender”), on the Commitment Termination
Date (such term, and each other capitalized term used but not defined herein,
having the meaning ascribed thereto in the Credit Agreement (as defined below)),
for the account of the Lender at the office of the Agent under the Credit
Agreement, in lawful money of the United States of America and in immediately
available funds, the aggregate unpaid principal amounts reflected on the
schedule annexed hereto (which reflect Loans made by the Lender to the Borrower
under the Credit Agreement, as hereinafter defined), not to exceed the principal
sum of [        ] DOLLARS ($[        ]); provided, however, that the principal
amount outstanding under this Promissory Note is subject to prepayment and
repayment from time to time, with accrued interest thereon, as specified in the
Credit Agreement. The Borrower further agrees to pay interest in like money to
the Lender on the unpaid principal amount hereof from the date hereof at such
interest rates, and payable at such times, as specified in the Credit Agreement.

The Lender is authorized to record on the schedule annexed hereto (i) the date
and amount of each Loan made by the Lender to the Borrower, (ii) the type of
Loan as an ABR Loan or a Eurodollar Loan, (iii) the interest rate and the
Interest Period applicable to each Loan that is a Eurodollar Loan, and (iv) the
date and amount of each conversion of, and each payment or prepayment of
principal of, each Loan; provided, that the failure to so record or any error in
so recording shall not affect the payment obligations of the Borrower hereunder
or under the Credit Agreement.

This Promissory Note is delivered pursuant to, and is entitled to the benefits
of, the Revolving Credit Agreement, dated as of November 17, 2017 (as the same
may be amended, modified or supplemented, the “Credit Agreement”), among the
Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders and as swingline lender, and the Fronting
Banks party thereto. The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lenders to the Borrower from time to time in an
aggregate outstanding amount not to exceed at any time the Total Commitment, the
Indebtedness of the Borrower to the Lender resulting from each Loan made by the
Lender being evidenced by this Promissory Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof



--------------------------------------------------------------------------------

prior to the maturity hereof upon the terms and conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By  

 

  Name:   Title:

Promissory Note for the benefit of [LENDER]

 

2



--------------------------------------------------------------------------------

LOANS, MATURITIES AND PAYMENTS OF PRINCIPAL

 

Date

   Amount
of Loans      Type of
Loan      Maturity
of Loans      Interest
Rate      Interest
Period      Amount of
Principal
Converted, Paid
or Prepaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
                                                                                
                                                                                
                                                                                

 

F- 3



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Name of Lender

   Commitments  

JPMorgan Chase Bank, N.A.

   $ 170,000,000  

Citibank, N.A.

   $ 170,000,000  

Mizuho Bank, Ltd.

   $ 170,000,000  

Barclays Bank PLC

   $ 170,000,000  

Royal Bank of Canada

   $ 170,000,000  

MUFG Union Bank, N.A.

   $ 170,000,000  

Wells Fargo Bank, National Association

   $ 170,000,000  

PNC Bank, National Association

   $ 152,500,000  

Sumitomo Mitsui Banking Corporation

   $ 152,500,000  

The Toronto-Dominion Bank, New York Branch

   $ 152,500,000  

U.S. Bank N.A.

   $ 152,500,000  

The Bank of New York Mellon

   $ 100,000,000  

BOKF, NA dba Bank of Texas

   $ 50,000,000  

Comerica Bank

   $ 50,000,000     

 

 

 

TOTAL:

   $ 2,000,000,000     

 

 

 

 

Schedule 2.1-1



--------------------------------------------------------------------------------

SCHEDULE 2.17(ii)

EXISTING LETTERS OF CREDIT

 

Fronting Bank

  

Beneficiary

  

Letter of Credit
Number

  

Expiry Date

  

Description

Citibank, N.A.

   Liberty Mutual Insurance Company    63655324    January 28th of each year
automatically renewable annually    workers compensation guarantee of
deductible and loss limit

Citibank, N.A.

   Starr Indemnity & Liability    63670206    January 27th of each year
automatically renewable annually    workers compensation guarantee of deductible
and loss limit

 

Schedule 2.17- 1



--------------------------------------------------------------------------------

SCHEDULE 5.10

EXISTING LIENS

None.

 

Schedule 5.10- 1



--------------------------------------------------------------------------------

SCHEDULE 5.12

TERMS OF SUBORDINATION

All Indebtedness (such term and other capitalized terms used herein, unless
otherwise defined herein, shall have the meaning specified in the Credit
Agreement to which this Schedule 5.12 is attached) incurred by the Borrower,
other than the Senior Obligations (as defined below), shall be subject to the
following terms and conditions, which shall be incorporated in a written
agreement (each, a “Subordination Agreement”) between the Borrower and each
Person (or an agent acting on behalf of such Person) (such Person, a
“Subordinated Lender”) to which any such Indebtedness is owed.

SECTION 1. Definitions. (a) As used in this Schedule 5.12, the terms set forth
below shall have the respective meanings provided below:

“Credit Agreement” shall mean the Revolving Credit Agreement, dated as of
November 17, 2017, among Oncor Electric Delivery Company LLC, the various
financial institutions from time to time party thereto (the “Senior Lenders”),
JPMorgan Chase, as Agent and as Swingline Lender, and certain other parties
thereto acting as fronting banks, together with the documents related thereto,
as same may be amended, modified, extended, renewed, restated or supplemented
from time to time, and including any agreement extending the maturity of,
refinancing or restructuring all or any portion of, or increasing the principal
amount of, the indebtedness under such agreement or of any successor agreements.

“Senior Obligations” shall have the meaning given to the term “Obligations” in
the Credit Agreement (and shall include, without limitation, all interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided in the governing documentation, whether
or not such interest is an allowed claim in such proceeding).

“Subordinated Obligations” shall mean all obligations of the Borrower to the
Subordinated Lender in respect of loans, advances or similar extensions of
credit, including in respect of principal, premium (if any), interest, fees,
expense and reimbursement obligations, indemnification obligations and other
amounts payable in respect thereof.

SECTION 2. Subordination. (a) The Subordinated Lender hereby agrees that all its
right, title and interest in and to the Subordinated Obligations shall be
subordinate and junior in right of payment to the rights of the Senior Lenders
in respect of the Senior Obligations, including the payment of principal,
premium (if any), interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), fees, expense and
reimbursement obligations, indemnification obligations and all other amounts
payable under the Credit Agreement, any other Credit Document, or in respect
thereof.

 

Schedule 5.12



--------------------------------------------------------------------------------

(b)    The Borrower and the Subordinated Lender hereby agree that,
notwithstanding any provision to the contrary in any agreement governing or
evidencing Subordinated Obligations, no payment (whether directly, by purchase,
redemption or exercise of any rights of setoff or otherwise and whether
mandatory or voluntary) in respect of the Subordinated Obligations, whether of
principal, interest or otherwise, and whether in cash, securities or other
property, shall be made by or on behalf of the Borrower or received, accepted or
demanded, directly or indirectly, by or on behalf of the Subordinated Lender at
any time prior to the payment in full in cash of all the Senior Obligations.

(c)    Upon any distribution of all or substantially all of the assets of the
Borrower or upon any dissolution, winding up, liquidation or reorganization of
the Borrower, whether in bankruptcy, insolvency, reorganization, arrangement or
receivership proceedings or otherwise, or upon any assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of the
Borrower, or otherwise:

(i)    the Senior Lenders shall first be entitled to receive indefeasible
payment in full in cash of the Senior Obligations (whenever arising) before the
Subordinated Lender shall be entitled to receive any payment on account of the
Subordinated Obligations of the Borrower, whether of principal, interest or
otherwise; and

(ii)    any payment by, or on behalf of, or distribution of the assets of; the
Borrower of any kind or character, whether in cash, securities or other
property, to which the Subordinated Lender would be entitled except for the
provisions of this Section 1 shall be paid or delivered by the Person making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Agent, for the
benefit of the Senior Lenders, until the indefeasible payment in full in cash of
all Senior Obligations.

The Subordinated Lender agrees not to ask, demand, sue for or take or receive
from the Borrower in cash, securities or other property or by setoff, purchase
or redemption (including, without limitation, from or by way of collateral),
payment of all or any part of the Subordinated Obligations to the extent
prohibited by the preceding sentence, and agrees that in connection with any
proceeding involving the Borrower under any bankruptcy, insolvency
reorganization, arrangement, receivership or similar law (i) the Agent is
irrevocably authorized and empowered (in its own name or in the name of the
Subordinated Lender or otherwise), but shall have no obligation, to demand, sue
for, collect and receive every payment or distribution referred to in the
preceding sentence and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
Subordinated Obligations and enforcing any security interest or other lien
securing payment of the Subordinated Obligation) as the Agent may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Senior Lenders and (ii) the Subordinated Lender shall duly and promptly
take

 

Schedule 5.12



--------------------------------------------------------------------------------

such action as the Agent, if any, may request to (A) collect amounts in respect
of the Subordinated Obligations for the account of the Senior Lenders and to
file appropriate claims or proofs of claim in respect of the Subordinated
Obligations, (B) execute and deliver to the Agent such irrevocable powers of
attorney, assignments or other instruments as the Agent may request in order to
enable such Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated
Obligations and (C) collect and receive any and all payments or distributions
which may be payable or deliverable upon or with respect to the Subordinated
Obligations. A copy of this Subordination Agreement may be filed with any court
as evidence of the Senior Lenders’ right, power and authority thereunder.

(d)    In the event that any payment by, or on behalf of, or distribution of the
assets of, the Borrower of any kind or character, whether in cash, securities or
other property, and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, shall be received by or on behalf of the
Subordinated Lender or any Affiliate thereof at a time when such payment is
prohibited by this Subordination Agreement, such payment or distribution shall
be held by the Subordinated Lender in trust (segregated from other property of
the Subordinated Lender) for the benefit of, and shall forthwith be paid over
to, the Agent, for the benefit of the Senior Lenders, until the indefeasible
payment in full in cash of all Senior Obligations.

(e)    Subject to the prior indefeasible payment in full in cash of the Senior
Obligations, the Subordinated Lender shall be subrogated to the rights of the
Senior Lenders to receive payments or distributions in cash, securities or other
property of the Borrower to the Senior Obligations until all amounts owing on
the Senior Obligations shall be indefeasibly paid in full in cash, and, as
between and among the Borrower, its creditors (other than the Senior Lenders)
and the Subordinated Lender, no such payment or distribution made to the Senior
Lenders by virtue of this Subordination Agreement that otherwise would have been
made to the Subordinated Lender shall be deemed to be a payment by the Borrower
on account of the Subordinated Obligations, it being understood that the
provisions of this paragraph (e) are intended solely for the purpose of defining
the relative rights of the Subordinated Lender and the Senior Lenders.

(f)    Without the prior written consent of the Agent, the Borrower shall not
give, or permit to be given, and the Subordinated Lender shall not receive,
accept or demand, (i) any security of any nature whatsoever for the Subordinated
Obligations on any property or assets, whether now existing or hereafter
acquired, of the Borrower or any Subsidiary of the Borrower or (ii) any
guarantee, of any nature whatsoever, by the Borrower or any Subsidiary of the
Borrower, of the Subordinated Obligations other than any guarantee subordinated
to the Senior Obligations on terms substantially identical to (and no less
favorable in any significant respect to the Senior Lender than) those hereof.
The Subordinated Lender agrees that all the proceeds of any such security or
guarantee shall be subject to the provisions hereof with respect to payments and
other distributions in respect of the Subordinated Obligations.

 

Schedule 5.12



--------------------------------------------------------------------------------

(g)    Any and all instruments or records now or hereafter creating or
evidencing the Subordinated Obligations, whether upon refunding, extension,
renewal, refinancing, replacement or otherwise, shall contain the following
legend:

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the
Subordination Agreement, dated [        ], [     ] 20[     ], among, inter alia,
[                    ] and [                     ], which Subordination
Agreement is incorporated herein with the same effect as if fully set forth
herein.”

(h)    The Subordinated Lender agrees that, except for claims submitted in any
proceeding contemplated by Section 2(c) hereof, it will not take any action to
cause the Subordinated Obligations to become payable prior to their scheduled
maturity or exercise any remedies or take any action or proceeding to enforce
the Subordination Obligations if the payment of such Subordinated Obligation is
then prohibited by this Subordination Agreement, and the Subordinated Lender
further agrees not to file, or to join with any other creditors of the Borrower
in filing, any petition commencing any bankruptcy, insolvency, reorganization,
arrangement or receivership proceeding or any assignment for the benefit of
creditors against or in respect of the Borrower or any other marshalling of the
assets and liabilities of the Borrower (provided, that this prohibition shall in
no event be construed so as to limit the Subordinated Lender’s right to cause
the Subordinated Obligations to become payable prior to their scheduled maturity
if all the outstanding Loans in respect of the Borrower under the Credit
Agreement have been declared due and payable prior to their scheduled maturity
dates.

SECTION 3. Waivers and Consents. (a) The Subordinated Lender waives the right to
compel that any assets of property of the Borrower or the assets of property of
any guarantor of the Senior Obligations or any other Person be applied in any
particular order to discharge the Senior Obligations. The Subordinated Lender
expressly waives the right to require any Senior Lender to proceed against the
Borrower or any guarantor of the Senior Obligations or any other Person, or to
pursue any other remedy in any Senior Lender’s power which the Subordinated
Lender cannot pursue and which would lighten the Subordinated Lender’s burden,
notwithstanding that the failure of a Senior Lender to do so may thereby
prejudice the Subordinated Lender. The Subordinated Lender agrees that it shall
not be discharged, exonerated or have its obligations hereunder to a Senior
Lender reduced (i) by any Senior Lender’s delay in proceeding against or
enforcing any remedy against the Borrower or any guarantor of the Senior
Obligations or any other Person; (ii) by any Senior Lender releasing the
Borrower or any other guarantor of the Senior Obligations or any other Person
from all or any part of the Senior Obligations; or (iii) by the discharge of the
Borrower or any guarantor of the Senior Obligations or any other Person by an
operation of law or otherwise, with or without the intervention or omission of a
Senior Lender, except in each case unless all Senior Obligations due to such
Senior Lender have been indefeasibly paid in full in cash. Any Senior Lender’s
vote to accept or reject any plan of reorganization relating to the Borrower or
any guarantor of the

 

Schedule 5.12



--------------------------------------------------------------------------------

Senior Obligations or any other Person, or any Senior Lender’s receipt on
account of all or part of the Senior Obligations of any cash, securities or
other property distributed in any bankruptcy, reorganization, or insolvency
case, shall not discharge, exonerate, or reduce the obligations of the
Subordinated Lender hereunder to any Senior Lender, except in each case unless
all Senior Obligations have been indefeasibly paid in full in cash.

(b)    The Subordinated Lender waives all rights and defenses arising out of an
election of remedies by any Senior Lender, even though that election of
remedies, including, without limitation, any nonjudicial foreclosure with
respect to security for the Senior Obligations, has impaired the value of the
Subordinated Lender’s rights of subrogation, reimbursement, or contribution
against the Borrower or any other guarantor of the Senior Obligations or any
other Person. The Subordinated Lender expressly waives any rights or defenses it
may have by reason of protection afforded to the Borrower or any other guarantor
of the Senior Obligations or any other Person with respect to the Senior
Obligations pursuant to any anti-deficiency laws or other laws of similar import
which limit or discharge the principal debtor’s indebtedness upon judicial or
nonjudicial foreclosure of real property or personal property for the Senior
Obligations.

(c)    The Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of the Senior Obligations made by a Senior Lender may be
rescinded in whole or in part by such Senior Lender, and any Senior Obligation
may be continued, and the Senior Obligations, or the liability of the Borrower
or any other guarantor or any other party upon or for any part thereof, or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, modified, accelerated,
compromised, waived, surrendered, or released by a Senior Lender, in each case
without notice to or further assent by the Subordinated Lender, which will
remain bound under this Subordination Agreement and without impairing,
abridging, releasing or affecting the subordination and other agreements
provided for herein.

(d)    The Subordinated Lender waives any and all notice of the creation,
renewal, extension or accrual of any of the Senior Obligations and notice of or
proof of reliance by the Senior Lenders upon this Subordination Agreement. The
Senior Obligations, and any of them, shall be deemed conclusively to have been
created, contracted or incurred and the consent given to create the obligations
of the Borrower in respect of the Subordinated Obligations in reliance upon this
Subordination Agreement, and all dealings between the Borrower and the Senior
Lenders shall be deemed to have been consummated in reliance upon this
Subordination Agreement. The Subordinated Lender acknowledges and agrees that
each Senior Lender has relied upon the subordination and other agreements
provided for herein in consenting to the Subordinated Obligations. The
Subordinated Lender waives notice of or proof of reliance on this Subordination
Agreement and protest, demand for payment and notice of default.

SECTION 4. Transfers. The Subordinated Lender shall not sell, assign or
otherwise transfer or dispose of, in whole or in part, all or any part of the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, Lien,
charge or other encumbrance whatsoever upon all or any part of the

 

Schedule 5.12



--------------------------------------------------------------------------------

Subordinated Obligations or any interest therein in favor of any Transferee
unless (i) such action is made expressly subject to this Subordination
Agreement, (ii) the Transferee is reasonably acceptable to the Agent and
(iii) the Transferee expressly acknowledges to the Agent, by a writing in form
and substance satisfactory to the Agent, the subordination and other agreements
provided for herein and in such writing agrees to be bound by all of the terms
of this Subordination Agreement, including without limitation this Section 4, as
if such Person were the Subordinated Lender.

SECTION 5. Senior Obligations Unconditional. All rights and interests of the
Senior Lenders hereunder, and all agreements and obligations of the Subordinated
Lender and the Borrower hereunder, shall remain in full force and effect
irrespective of:

(a)    any lack of validity or enforceability of the Credit Agreement or any
other Credit Document;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Senior Obligations, or any amendment or waiver or
other modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;

(c)    any exchange, release or nonperfection of any Lien in any collateral, or
any release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any guarantee
of any of the Senior Obligations; or

(d)    any other circumstances that might otherwise constitute a defense
available to, or a discharge of, the Borrower in respect of the Senior
Obligations, or of the Subordinated Lender or the Borrower in respect of this
Subordination Agreement.

SECTION 6. Representations and Warranties. The Subordinated Lender represents
and warrants to the Agent, for the benefit of the Senior Lenders that:

(a)    It has the power and authority and the legal right to execute and deliver
and to perform its obligations under this Subordination Agreement and has taken
all necessary action to authorize its execution, delivery and performance of
this Subordination Agreement.

(b)    This Subordination Agreement has been duly executed and delivered by the
Subordinated Lender and constitutes a legal, valid and binding obligation of the
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Schedule 5.12



--------------------------------------------------------------------------------

(c)    The execution, delivery and performance of this Subordination Agreement
will not violate any provision of any requirement of law applicable to the
Subordinated Lender or of any contractual obligation of the Subordinated Lender.

(d)    No consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or regulatory body or Governmental Authority, except
such as have been obtained or made and are in full force and effect, and no
consent of any other Person, is required in connection with the execution,
delivery, performance, validity or enforceability of this Subordination
Agreement.

SECTION 7. Waiver of Claims. (a) To the maximum extent permitted by law, the
Subordinated Lender waives any claim it might have against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its directors, officers, employees, agents or affiliates with
respect to any exercise of rights or remedies under the Credit Documents or any
other document creating or governing any Senior Obligations. Neither the Senior
Lenders nor any of their respective directors, officers, employees, agents or
affiliates shall be liable for failure to demand, collect or realize upon any
collateral or any guarantee or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any collateral upon the request of
the Borrower or the Subordinated Lender or any other Person or to take any other
action whatsoever with regard to any collateral or any such guarantee.

(b)    The Subordinated Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require any Senior Lender to marshall assets for the benefit of the
Subordinated Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the [Collateral] or enforcement of the
Credit Documents. The Senior Lenders are under no duty or obligation, and the
Subordinated Lender hereby waives any right it may have to compel the Senior
Lenders, to pursue any guarantor or other Person who may be liable for the
Senior Obligations, or to enforce any Lien or security interest in any
Collateral.

(c)    The Subordinated Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Obligations could exercise.

(d)    The Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by any Senior Lender
relating to the operation or financial condition of the Borrower or any
guarantor of the Senior Obligations, or their respective businesses. The
Subordinated Lender enters into this Subordination Agreement based solely upon
its independent knowledge of the Borrower’s results of operations, financial
condition and business and the Subordinated Lender assumes full responsibility
for obtaining any further or future information with respect to the Borrower or
its results of operations, financial condition or business.

 

Schedule 5.12



--------------------------------------------------------------------------------

SECTION 8. Further Assurances. The Subordinated Lender and the Borrower, at the
Borrower’s expense and at any time from time to time, upon the written request
of the Agent will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Agent reasonably may request
for the purposes of obtaining or preserving the full benefits of this
Subordination Agreement and of the rights and powers herein granted, subject to
the terms of the Credit Agreement.

SECTION 9. Expenses. (a) The Borrower will pay or reimburse the Senior Lenders,
upon demand, for all their costs and expenses in connection with the enforcement
or preservation of any rights under this Subordination Agreement, including,
without limitation, fees and disbursements of counsel to the Agent, in each
case, in accordance with the terms of the Credit Agreement.

(b)    The Borrower will pay, indemnify, and hold the Senior Lenders harmless
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions (whether sounding in contract, tort or on any other ground),
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the failure of the Borrower or the Subordinated
Lender to perform any of its obligations arising out of or relating to this
Subordination Agreement in accordance with the terms of the Credit Agreement.

SECTION 10. Provisions Define Relative Rights. This Subordination Agreement is
intended solely for the purpose of defining the relative rights of the Senior
Lenders on the one hand and the applicable Subordinated Lender and the Borrower
on the other, and no other Person shall have any right, benefit or other
interest under this Subordination Agreement.

SECTION 11. Powers Coupled with an Interest. All powers, authorizations and
agencies contained in this Subordination Agreement are coupled with an interest
and are irrevocable until the Senior Obligations are indefeasibly paid in full
in cash,

SECTION 12. Bankruptcy. This Subordination Agreement shall be applicable both
before and after the filing of any petition by or against the Borrower or any
guarantor under the U.S. Bankruptcy Code or any other bankruptcy, insolvency,
reorganization, arrangement or proceeding under similar law and all converted or
succeeding cases in respect thereof, and all references herein to the Borrower
or any guarantor shall be deemed to apply to the trustee for the Borrower or
such guarantor and any such entity as a debtor-in-possession. This Subordination
Agreement shall constitute a “subordination agreement” for the purposes of
Section 510(a) of the U.S. Bankruptcy Code and shall be enforceable in
accordance with its terms in any other bankruptcy, insolvency, reorganization,
arrangement or proceeding under similar law.

 

Schedule 5.12



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Name of Lender

   Commitments  

JPMorgan Chase Bank, N.A.

   $ 170,000,000  

Citibank, N.A.

   $ 170,000,000  

Mizuho Bank, Ltd.

   $ 170,000,000  

Barclays Bank PLC

   $ 170,000,000  

Royal Bank of Canada

   $ 170,000,000  

MUFG Union Bank, N.A.

   $ 170,000,000  

Wells Fargo Bank, National Association

   $ 170,000,000  

PNC Bank, National Association

   $ 152,500,000  

Sumitomo Mitsui Banking Corporation

   $ 152,500,000  

The Toronto-Dominion Bank, New York Branch

   $ 152,500,000  

U.S. Bank N.A.

   $ 152,500,000  

The Bank of New York Mellon

   $ 100,000,000  

BOKF, NA dba Bank of Texas

   $ 50,000,000  

Comerica Bank

   $ 50,000,000     

 

 

 

TOTAL:

   $ 2,000,000,000     

 

 

 